 

Exhibit 10

 

PURCHASE AND SALE AGREEMENT

(TRI-CITY CORPORATE CENTRE – FUND V OFFICE PORTFOLIO)

 

THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is dated as of January 16, 2015
(the “Effective Date”), by and between RANCON REALTY FUND V, a California
limited partnership (“Fund V”), RANCON REALTY FUND V SUBSIDIARY, LLC, a Delaware
limited liability company (“Fund V Subsidiary”), RANCON REALTY FUND V SUBSIDIARY
TWO, LLC, a Delaware limited liability company (“Fund V Subsidiary Two”) and
together with Fund V and Fund V Subsidiary, “Seller”) and TRICITY GRAND AVENUE
PARTNERS, LLC, a Delaware limited liability company (“Buyer”).

 

Recitals

 

A.            Fund V is the owner of the improved property located in the
Tri-City Corporate Centre in San Bernardino, California, commonly known as
“Three Parkside,” located at 473 E. Carnegie Drive (APN 281-372-21), and the
following unimproved parcels of land located in the Tri-City Corporate Centre in
San Bernardino, California, commonly known as: (i) “ East Lake Restaurant Pad”
(APN 281-372-24); (ii) “West Lake Office Pad” (APN 281-372-11); (iii) “The Lake”
(APN 281-372-14); (iv) “East Lakeside Tower Pad” (APN 281-372-23);  (v) “West
Lakeside Tower Pad” (APN 281-372-12); and (vi)  “West/East Lakeside Tower
Parking” (APN 281-372-09) (each a “Fund V Property” and collectively the “Fund V
Properties”);

 

B.            Fund V Subsidiary is the owner of the improved properties located
in the Tri-City Corporate Centre in San Bernardino, California, commonly known
as (i) “Lakeside Tower,” located at 650 E. Hospitality Drive (APN 281-372-13);
(ii) “One Carnegie Plaza,” located at 621-625 E. Carnegie Drive (APN
281-341-12); (iii) “Carnegie Business Center II,” located at 720-732 E. Carnegie
Drive (APN 281-351-21); and (iv) “Bally’s Health Club,” located at 784 E.
Hospitality Lane (APN281-372-15) (each a “Fund V Subsidiary Property” and
collectively the “Fund V Subsidiary Properties”);

 

C.            Fund V Subsidiary Two is the owner of the property located in the
Tri-City Corporate Centre in San Bernardino, California, commonly known as (i)
“One Parkside,” located at 560 E. Hospitality Lane (APN 281-372-08);  (ii) “Two
Parkside,” located at 550 E. Hospitality Lane (APN 281-372-20);  (iii) “Two
Carnegie Plaza,” located at 685 E. Carnegie Drive (APN 281-341-13); and (iv)
“Brier Corporate Center,” located at 862 E. Hospitality Lane (APN 281-351-25)
(each a “Fund V Subsidiary Two Property” and collectively the “Fund V Subsidiary
Two Properties”).  Each of the Fund V Properties, Fund V Subsidiary Properties
and Fund V Subsidiary Two Properties, is sometimes referred to herein as a
“Property” and collectively as the “Properties.”  As used in this Agreement, the
term “Property” includes, as to each of the Fund V Properties, the Fund V
Subsidiary Properties and Fund V Subsidiary Two Properties,  the related Real
Property, Personal Property, Leases, Contracts and General Intangibles.

 

D.           Buyer desires to acquire the Properties from Seller and Seller
desires to sell the Properties to Buyer, upon the terms and subject to the
conditions set forth in this Agreement.

 

Purchase and Sale Agreement
Page 1 of 40

 

 

NOW, THEREFORE, in consideration of the premises, the mutual representations,
warranties, covenants and agreements hereinafter contained, and other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged and intending to be legally bound, the Parties hereby agree as
follows:

 

1.          Definitions. Capitalized terms used in this Agreement shall have the
meanings set forth in Addendum I attached hereto.

 

2.          Agreement to Purchase and Sell. Subject to and upon the terms and
conditions herein set forth and the representations and warranties contained
herein, Seller agrees to sell the Properties to Buyer, and Buyer agrees to
purchase the Properties from Seller.

 

3.          Consideration. Seller and Buyer agree that the total Consideration
for the Properties shall be Sixty-Seven Million One Hundred Fifty Thousand and
No/100th Dollars ($67,150,000.00).

 

(a)          Deposit; Additional Deposit; Balance of Consideration. The
Consideration shall comprise the following components:

 

(i)          Initial Earnest Money Deposit; Remaining Earnest Money Deposit.
Within two (2) Business Days of the Effective Date, Buyer shall deposit the
Initial Earnest Money Deposit in escrow with the Title Company. If Buyer
notifies Seller in writing on or before the end of the Due Diligence Period of
Buyer’s election to proceed with the acquisition of the Properties on and
subject to the terms hereof, Buyer shall deposit the Remaining Earnest Money
Deposit with the Title Company within two (2) Business Days after the Approval
Date. Seller shall have the right, at Seller’s election and discretion, to
terminate this Agreement if Buyer fails to timely deposit the Remaining Earnest
Money Deposit with the Title Company; Buyer acknowledges that such failure on
the part of Buyer is material and is non-curable. The Earnest Money shall be
held in a federally insured interest-bearing account and interest accruing
thereon shall be for the account of Buyer. References in this Agreement to the
“Earnest Money” shall include all interest earned thereon, if any. In the event
the transaction contemplated hereby is consummated, the Earnest Money shall be
credited against Buyer’s payment obligations under this Agreement.

 

(ii)         Cash. Immediately available funds, in an amount equal to the
Consideration, less the Earnest Money and the Non-Refundable Payment.

 

Purchase and Sale Agreement
Page 2 of 40

 

 

(b)          Non-Refundable Payment. Within two (2) Business Days after the
Effective Date, as consideration for Seller’s agreement to the terms of Section
4, below, and as a condition precedent to the effectiveness of this Agreement,
Buyer shall deliver directly to Seller, in cash or by wire transfer, immediately
available funds in the amount of One Hundred and No/100ths Dollars ($100.00)
(the “Non-Refundable Payment”). The Non-Refundable Payment shall be fully earned
and retained by Seller immediately upon receipt and, notwithstanding any
provisions of this Agreement to the contrary, the Non-Refundable Payment shall
not be returned to Buyer in any circumstance. The Non-Refundable Payment shall
not constitute a part of the Earnest Money is independent consideration to
support the obligations of Seller under this Agreement. Buyer acknowledges that
Seller would not have agreed to the terms of Section 4 of this Agreement had
Buyer not made the Non-Refundable Payment to Seller on the terms set forth in
this Section 3(b). In addition, Seller acknowledges that (a) in performing its
due diligence investigation of the Properties, Buyer will incur expenses, and
such expenses also constitute good, valuable and sufficient consideration for
this Agreement, and (b) Buyer would not have entered into this Agreement without
having the opportunity to perform such investigations and without having the
right to terminate this Agreement in accordance with the provisions hereof.
Accordingly, in addition to the $100 referenced above, separate consideration
exists to support Seller’s obligations hereunder notwithstanding Buyer’s right
to terminate this Agreement as provided herein.

 

4.          Buyer’s Due Diligence.

 

(a)          Physical Inspection of the Property. Subject to the terms of this
Section 4, Buyer shall have until the end of the Due Diligence Period to conduct
due diligence review of the Properties and matters affecting the Properties,
review the Due Diligence Materials, satisfy itself as to the condition of and
title to the Real Property, and otherwise determine the suitability of the
Properties for Buyer’s intended purposes. At any time(s) reasonably requested by
Buyer following the Effective Date and prior to Closing, Seller shall afford
Buyer and its authorized representatives reasonable access to the Properties;
provided, however, Buyer shall use commercially reasonable efforts not to
unreasonably disturb or interfere with the rights of Tenants. Buyer shall
provide Seller with notice on a Business Day not less than twenty-four (24)
hours prior to any such inspections, and Seller, at its election, shall have the
right to have a representative present during any such investigations. Seller
shall have the right at all times to have a representative of Seller accompany
any of Buyer or Buyer’s Agents while such persons are on a Property. Buyer may
conduct an interview with the Tenants, provided Buyer has given Seller notice on
a Business Day not less than twenty-four (24) hours prior to any such interview,
and provided further that Seller shall have the right to be present at all such
interviews. Notices to Seller pursuant to this Section 4(a) may be delivered
orally (if made in person, and not via voicemail, to Alan Shapiro at
650-343-9300), or by email (if made to Alan Shapiro at
alan.shapiro@glenborough.com and no “out of office” response or other
“undelivered” response is generated).

 

Purchase and Sale Agreement
Page 3 of 40

 

 

(b)          Invasive Testing. Buyer shall not conduct or allow any physically
intrusive, invasive or destructive testing of, on or under any Property,
including, without limitation, for Hazardous Materials, without Seller’s prior
written consent, which consent may be withheld at Seller’s sole and absolute
discretion. Buyer shall provide Seller with notice not less than two (2)
Business Days prior to the commencement of any physically intrusive or
destructive testing, accompanied by a detailed work plan describing the nature,
scope, location and purpose of the proposed work, and if approved by Seller,
Seller shall have the right, at Buyer’s cost, to have its own consultant present
for any such work. Buyer acknowledges and agrees that Seller’s review of Buyer’s
work plan is solely for the purpose of protecting Seller’s interests, and shall
not be deemed to create any liability of any kind on the part of Seller in
connection with such review that, for example, the work plan is adequate or
appropriate for any purpose or complies with applicable legal requirements. All
work and investigations shall be performed in compliance with all local, state
and federal laws, rules and regulations, including, without limitation, any and
all permits required thereunder, all of which shall be at the sole cost and
expense of Buyer. For purposes of this Section 4(b), “intrusive” or “invasive”
testing includes, without limitation, (i) taking, sampling or testing
groundwater or soils, (ii) air quality sampling or testing, and (iii) probing,
cutting, penetrating, removing or otherwise disturbing any interior or exterior
feature of the Improvements in order to sample, test, observe or monitor
normally inaccessible areas, components, features or systems.

 

(c)          Damage; Indemnity. Notwithstanding anything in this Agreement to
the contrary, any entry upon, inspection, or investigation of any Property by
Buyer or Buyer’s Agents, whether performed before or after the Effective Date,
shall be performed at the sole risk and expense of Buyer, and Buyer shall be
solely and absolutely responsible for the acts or omissions of Buyer and any of
Buyer’s Agents. Furthermore, subject to the limitations set forth in this
Section 4(c) below, Buyer shall protect, indemnify, defend and hold Seller, and
its successors, assigns, and affiliates harmless from and against any and all
losses, damages (whether general, punitive or otherwise), liabilities, claims,
causes of action, judgments, costs and legal or other expenses (including, but
not limited to, reasonable attorneys’ fees and costs) (collectively, “Access
Claims”) suffered or incurred by any or all of such indemnified Persons to the
extent resulting from (i) any act or omission of Buyer or Buyer’s Agents in
connection with entry upon any Property by Buyer or Buyer’s Agents, or the
activities, studies or investigations conducted at, to or on any Property by
Buyer or Buyer’s Agents, or (ii) any breach on the part of Buyer of its
obligations under this Section 4. If at any time prior to Closing, Buyer or
Buyer’s Agents cause any damage to any Property, Buyer shall, at its sole
expense, immediately restore such Property to substantially the same condition
as existed immediately prior to the occurrence of such damage, as reasonably
determined by Seller. Buyer’s obligation to indemnify, defend and hold Seller
harmless shall not apply to matters to the extent arising or resulting from (i)
the mere discovery by Buyer of any pre-existing defects affecting a Property
(except to the extent Buyer or Buyer’s Agents exacerbate any such pre-existing
condition as a result of their negligence or willful misconduct or except to the
extent such discovery is made in violation of the terms of this Agreement
pertaining to invasive, intrusive or destructive testing); or (ii) the mere
discovery by Buyer of any Hazardous Materials within, on or adjacent to a
Property that were not released or deposited by Buyer or any of Buyer’s Agents
(except to the extent Buyer or Buyer’s Agents exacerbate the scope or effect of
or cause additional or further release of any such Hazardous Materials as a
result of their negligence or willful misconduct, or except to the extent such
discovery is made in violation of the terms of this Agreement pertaining to
invasive, intrusive or destructive testing). Buyer’s obligations under this
Section 4 shall survive the termination of this Agreement or the Closing, as the
case may be, notwithstanding any other provisions herein to the contrary, and
shall not be limited by the terms of Section 14(c). Buyer shall, at all times,
keep the Properties free and clear of any claims or liens arising out of or
relating to the activities of Buyer or Buyer’s Agents on the Properties prior to
the Closing, whether occurring before or after the Effective Date.

 

Purchase and Sale Agreement
Page 4 of 40

 

 

(d)          Liability Insurance. Prior to any entry onto any Property by Buyer
or Buyer’s Agents, Buyer shall provide Seller written evidence that Buyer has
procured commercial general liability insurance specific to the Properties (or
with the requisite limits dedicated to the Properties) on an “occurrence” form
policy covering (at a minimum) the activities of Buyer and Buyer’s Agents on the
Properties during the period from the Effective Date through the Closing Date,
providing for a combined single limit in the minimum amount of $2,000,000,
issued by a company licensed in the State in which the Properties are located
and with a deductible or retention not to exceed $50,000. Seller shall be named
as an additional insured under all such liability insurance and prior to any
entry onto any Property by Buyer or Buyer’s Agents, Buyer shall (i) deliver to
Seller a copy of the insurer’s endorsement naming Seller as an additional
insured, and (ii) deliver to Seller certificates evidencing that the insurance
required under this section is in full force and effect.

 

(e)          Delivery of Documents and Records. To the extent not previously
delivered or made available to Buyer, Seller shall deliver to Buyer, or provide
Buyer with access to, copies of the Due Diligence Materials as to each Property
within five (5) days after the Effective Date. Except as specifically set forth
in Addendum II to this Agreement, Seller makes no representations or warranties
as to the truth, accuracy or completeness of any materials, data or other
information supplied to Buyer in connection with Buyer’s inspection of the
Properties (e.g., that such materials are complete, accurate, or the final
version thereof, or that all such materials are in the Seller’s possession). It
is the Parties’ express understanding and agreement that such materials are
provided only for Buyer’s convenience in making its own examination and
determination prior to the end of the Due Diligence Period, as to whether or not
it wishes to purchase the Properties. Buyer shall rely exclusively on its own
independent investigation and evaluation of every aspect of the Properties and,
except as expressly set forth in this Agreement, not on any information or
materials supplied by Seller. Except as expressly set forth in this Agreement,
Buyer expressly disclaims any intent to rely on any such information or
materials provided to it by Seller in connection with its own inspections and
agrees that it shall rely solely on its own independently developed or verified
information.

 

(f)          Contacts with Property Managers. At any time reasonably requested
by Buyer following the Effective Date and prior to Closing, Buyer may contact
and interview the property manager/leasing agent(s), provided Buyer shall give
Seller written notice not less than twenty-four (24) hours in advance of the
time on a Business Day Buyer desires to conduct such interview, and Seller or
its representative may be present during such interview.

 

Purchase and Sale Agreement
Page 5 of 40

 

 

(g)          Service Contracts. At or before the Closing Seller will terminate
all existing Service Contracts for the Properties, except for those Service
Contracts which Buyer desires to assume as of the Closing Date. Buyer shall
identify to Seller, in writing, prior to the end of the Due Diligence Period,
which Service Contracts Buyer desires to assume (“Assumed Service Contracts”).
The Parties shall amend Schedule 3 to this Agreement to set forth on such
schedule the Assumed Service Contracts. Notwithstanding the foregoing, Seller
shall have the right, in Seller’s sole discretion and notwithstanding Buyer’s
desire to assume any Service Contract, to deliver written notice to Buyer not
later than seven (7) Business Days prior to the end of the Due Diligence Period
that Seller intends to terminate all or any Service Contract.

 

(h)          Approval of Title and Survey.

 

(i)          Preliminary Reports. Seller shall take commercially reasonable
efforts to cause the Title Company to deliver to Buyer not later than two (2)
Business Days after the Effective Date a Preliminary Title Report for each
Property with links to or copies of any underlying exceptions or documents
referenced therein.

 

(ii)         Survey. Seller ordered a preliminary ALTA survey of the Properties,
for Seller’s benefit, at Seller’s cost (the “Survey”), and shall use
commercially reasonable efforts to cause the completion of the Survey and
delivery of a copy of the Survey to Buyer within two (2) Business Days after the
Effective Date. If Buyer elects ALTA extended coverage title insurance, with
survey coverage, Buyer shall have the right, at its cost, to update, modify,
amend or re-certify the Survey as necessary in order for the Title Company to
delete the survey exception from the Title Policy or to otherwise satisfy
Buyer’s objectives. Seller hereby consents to the use and update of such Survey
by Buyer, at Buyer’s cost.

 

(iii)        Title and Survey Objections. No later than five (5) Business Days
prior to the end of the Due Diligence Period, Buyer shall advise Seller in
writing of any exceptions to title and the Survey to which Buyer has objections
and which are disapproved by Buyer. Seller shall have two (2) Business Days
after receipt of Buyer’s objections to give to Buyer: (A) written notice that
Seller will remove such objectionable exceptions on or before the Closing Date;
or (B) written notice that Seller elects not to cause such exceptions to be
removed. Seller’s failure to give notice to Buyer within such two (2) Business
Day period shall be deemed to be Seller’s election not to cause such exceptions
to be removed. If Seller gives Buyer notice under clause (B) or is otherwise
deemed to have elected to proceed under clause (B), Buyer shall have until the
end of the Due Diligence Period to elect to proceed with the transaction or
terminate this Agreement. If Buyer fails to give Seller notice of its election
on or before the expiration of such two (2) Business Day period (which notice
may be satisfied by delivery by Buyer of the Approval Notice), Buyer shall be
deemed to have elected to terminate this Agreement. If Seller gives notice
pursuant to clause (A) then Seller shall use its diligent efforts to remove the
subject title exceptions in accordance with Seller’s notice. If despite such
efforts Seller is unable to remove any such objectionable exceptions prior to
the Closing Date, and Buyer is unwilling to take title subject thereto, Buyer
shall have the right to elect to terminate this Agreement and Section 14(a)
shall apply. Notwithstanding the foregoing, Buyer shall be deemed to have
objected to any lien encumbering a Property that secures the payment of money,
such as, but not limited to, mechanic’s liens, materialmen’s liens and judgment
liens, and the liens of deeds of trust and mortgages (collectively, “Monetary
Liens”), unless Buyer otherwise notifies Seller in writing. Monetary Liens shall
not include assessments or bond amounts encumbering the property and reflected
in the tax bills for the Property, non-delinquent property taxes or assessments,
or non-delinquent dues, costs or assessments under declarations, reciprocal
easements, or other covenants, conditions or restrictions to which the Property
is subject. Seller hereby agrees to remove at or before the Closing and shall
cause each Property to be delivered free and clear of all Monetary Liens
assumed, initiated or caused by Seller. Buyer agrees that “removal” of an
exception shall include the Title Company’s willingness to endorse over such
exception or provide affirmative assurance to Buyer of no loss or damage to
Buyer from such exception, on terms reasonably acceptable to Buyer.
Notwithstanding anything to the contrary in this Section 4(h)(iii), in the event
that Buyer does not receive current Preliminary Title Reports (including links
to or copies of any underlying exceptions or documents referenced therein) for
each Property and the Survey within ten (10) Business Days following the
Effective Date, the deadlines contained in this Section 4(h)(iii) shall be
extended day for day for each day beyond such ten (10) day period until Buyer
receives such Title Reports and the Survey.

 

Purchase and Sale Agreement
Page 6 of 40

 

 

(i)          New Exceptions. In the event the Title Company notifies Buyer of
any New Exceptions to title after the Approval Date, Buyer shall have five (5)
Business Days in which to notify Seller of its approval or disapproval of such
New Exception. Failure to deliver notice of approval of such New Exception shall
be deemed disapproval of the New Exception. If Buyer disapproves such New
Exception, Seller shall notify Buyer within two (2) Business Days thereafter
whether or not Seller can or will cause the removal of such New Exception.
Failure to deliver such notice by Seller shall be deemed Seller’s refusal to
cause the removal of such New Exception. If Seller is unwilling or unable to
cause the removal of such New Exception, Buyer shall have the right within two
(2) Business Days thereafter in which to waive such objection to title and agree
to proceed to Closing in accordance with the terms and provisions of this
Agreement, or terminate this Agreement, in which case Section 14(a) shall apply.
Failure by Buyer to deliver notice of waiver shall be deemed Buyer's objection
to title and election to terminate this Agreement; provided, however, that in
order to avoid an unintended termination of this Agreement, this Agreement shall
not terminate unless either Buyer affirmatively terminates this Agreement in
writing or Buyer fails to confirm its waiver of the objection to the New
Exception within two (2) Business Days after Buyer’s receipt of a written notice
from Seller in which Seller confirms the deemed termination of the Agreement
under this subsection (i). Buyer agrees that “removal” of a New Exception shall
include the Title Company’s willingness to endorse over such exception or
provide affirmative assurance to Buyer of no loss or damage to Buyer from such
New Exception, in form reasonably acceptable to Buyer. Buyer acknowledges that
the termination of this Agreement as a consequence of any objection by Buyer to
any exception to title to a Property or to any matter affecting title to a
Property, shall be a termination of the entire Agreement, as to all Properties,
and not a termination of this Agreement only as it applies to the affected
Property.

 

Purchase and Sale Agreement
Page 7 of 40

 

 

(j)          Title Commitment during Due Diligence Period. Buyer shall be
responsible to obtain from the Title Company no later than the end of the Due
Diligence Period, a pro forma title policy with such assurances and commitments
as to policy form, coverage and endorsements as Buyer may request for the Title
Policy (the “Pro Forma Policy”). Delivery of the Approval Notice to Seller prior
to the end of the Due Diligence Period shall constitute Buyer’s approval of all
matters affecting title to the Properties, including any such matters as are
shown on the Survey, and any New Exceptions discovered by Buyer prior to the
delivery of the Approval Notice. Buyer may elect to obtain an owner’s ALTA
extended coverage title insurance policy, and such endorsements as Buyer may
require, at Buyer’s cost. Seller shall execute and deliver to the Title Company
the form of owner’s title affidavit attached to this Agreement as Exhibit H
(which form was previously approved by the Title Company as sufficient to
support the issuance of extended coverage title insurance to buyers of property
located within the same project as the Properties) with such modifications as
may reasonably be required in order to allow the Title Company to remove any
exceptions which Seller is obligated to remove pursuant to the terms of this
Section 4(h). Buyer acknowledges that notwithstanding anything in this Agreement
to the contrary, including without limitation the incorporation of the exhibits
to this Agreement into this Agreement, the statements, representations and
warranties in such title affidavit are solely and exclusively for the benefit of
the Title Company, and not Buyer, and that Buyer shall have no right to rely on
such title affidavit or any of the statements, representations or warranties set
forth therein. It shall be a condition to Buyer’s obligation to close the Escrow
that the Title Company be irrevocably committed to issue to Buyer as of the
Closing its Title Policy consistent in all material respects with the Pro Forma
Policy issued to Buyer by the Title Company as of the Approval Date, subject to
New Exceptions approved by Buyer. For the avoidance of doubt, and without
limiting the foregoing, if as of the delivery of the Approval Notice Buyer is
negotiating with the Title Company as to the terms, coverage or endorsements to
the Pro Forma Policy, or has not obtained a Pro Forma Policy, it shall not be a
condition to Buyer’s obligation to close Escrow that the Title Company agree to
such requests by Buyer or provide the coverage or assurances sought by Buyer. If
prior to the Approval Date Buyer fails to obtain a Pro Forma Title Policy from
the Title Company generally or as to any particular exception or term of the
Title Policy sought by Buyer, Buyer shall be deemed, as of the Approval Date, to
have waived objections to such matters (notwithstanding any further efforts to
address such issues with the Title Company, and notwithstanding any agreement by
Seller to cooperate with Buyer or the Title Company in addressing such matters)
and approved all exceptions to title other than Monetary Liens and New
Exceptions first appearing after the Approval Date.

 

Purchase and Sale Agreement
Page 8 of 40

 

 

(k)          Nonresidential Building Energy Use Disclosure Requirement (AB
1103). Buyer acknowledges that it is familiar with the provisions of California
Public Resources Code §25402.10 (also known as AB 1103) and the California
Energy Commission regulations promulgated pursuant thereto, which generally
require the owner of a nonresidential building of greater than 10,000 rentable
square feet to make specific disclosures of the building’s energy usage to any
buyer, lessee or lender of such a building (the “Energy Use Disclosure
Regulations”). Buyer further acknowledges that Seller has not yet compiled and
submitted all of the information necessary to timely and fully comply with the
Energy Use Disclosure Regulations (the “Acknowledged Noncompliance”). Buyer
hereby expressly waives and releases, to the extent permitted by applicable
Laws, all rights and remedies, if any, Buyer may have arising out of the
Acknowledged Noncompliance. Notwithstanding anything to the contrary in this
Agreement, Buyer hereby acknowledges and agrees that the Acknowledged
Noncompliance is an approved exception from any representation and/or warranty
of Seller that a Property, Seller, and/or the transaction contemplated in this
Agreement is in compliance with Laws. Seller has commenced and shall continue to
make good faith, commercially reasonable efforts to cure the Acknowledged
Noncompliance by obtaining and delivering to Buyer the disclosure documentation
required by the Energy Use Disclosure Regulations (the “Energy Use Disclosure
Documents”), but neither Buyer nor Seller shall have any right to delay or
extend the Closing or any other obligation, action or event as a result of any
delay or failure in Seller’s ability to deliver the Energy Use Disclosure
Documents. Delivery of the Energy Use Disclosure Documents shall not be a Buyer
Closing Condition. Seller’s failure to deliver the Energy Use Disclosure
Documents shall not be a breach of this Agreement. Buyer and Seller agree that,
for purposes of this Section 4(k), Seller shall be deemed to have complied with
the terms of this Section 4(k) if Seller engages a third-party consultant
reasonably acceptable to Buyer with instructions to produce the Energy Use
Disclosure Documents based on estimated usage data. In the event the Energy Use
Disclosure Documents are not available for delivery to Buyer on or prior to the
Closing Date, Seller shall deliver the Energy Use Disclosure Documents to Buyer
as soon after the Closing as reasonably possible. Such obligation of Seller
shall survive the Closing.

 

(l)          Buyer’s Right to Terminate. At any time prior to the Approval Date,
Buyer has the unqualified right to terminate this Agreement and obtain a full
refund of the Earnest Money, subject to Buyer’s obligations to return Due
Diligence Materials to Seller as provided in the Section entitled “Conditions to
Closing,” by delivering a written notice of termination to Seller (the
“Termination Notice”). On or before the end of the Due Diligence Period, if
Buyer is satisfied with its due diligence review of the Properties and matters
affecting the Properties and wishes to proceed with the acquisition of the
Properties under this Agreement, Buyer shall give Seller written notice of its
approval of its due diligence review of the Properties and election to proceed
under this Agreement (the “Approval Notice”). If Buyer has not delivered a
Termination Notice to Seller and fails to deliver an Approval Notice to Seller
on or before the end of the Due Diligence Period, Buyer shall be deemed to have
delivered a Termination Notice, in which case this Agreement shall automatically
terminate as of the end of the Due Diligence Period, Buyer’s Earnest Money shall
immediately be returned to Buyer, and the Parties shall have no further
obligation to each other except for those obligations which expressly survive
the termination of this Agreement. If Buyer timely delivers its Approval Notice
to Seller the Earnest Money shall become non-refundable to Buyer except as
specifically set forth herein. Buyer shall not have the right to deliver an
Approval Notice to fewer than all of the Properties, and any failure to deliver
an Approval Notice as to any one or more Properties shall be deemed to be
disapproval of all Properties. Any notice which disapproves any matter, or
conditions or qualifies Buyer’s approval of its due diligence review, shall be
deemed to be a Termination Notice.

 

Purchase and Sale Agreement
Page 9 of 40

 

 

(m)          Natural Hazard Disclosure Statement. Promptly after the Effective
Date, Seller shall cause a third party vendor to prepare and deliver to Seller,
for transmittal to Buyer, a Natural Hazards Disclosure Statement pertaining to
each Property. Buyer acknowledges and agrees that notwithstanding express
language in such report to the contrary, Seller makes no representations or
warranties as to the truth, accuracy or completeness of such report or any
information contained in such report, and Buyer shall rely on its own
investigation and due diligence as to the completeness or accuracy of such
report and any information contained therein.

 

5.          Conditions to Closing.

 

(a)          Buyer Closing Conditions. The conditions set forth in this Section
5(a) are conditions precedent to Buyer’s obligation to acquire the Properties
(collectively with any other express conditions precedent to Buyer’s obligations
with respect to the Closing set forth in this Agreement, “Buyer Closing
Conditions”). The Buyer Closing Conditions are intended solely for the benefit
of Buyer. If one or more of the Buyer Closing Conditions is not satisfied as of
the Closing Date, Buyer shall have the right in its sole discretion either to
waive the Buyer Closing Condition and proceed with the acquisition of the
Properties without adjustment to the Consideration or terminate this Agreement
by written notice to Seller and the Title Company.

 

(i)          Representations and Warranties; Performance. The representations
and warranties of the Seller contained in Addendum II shall be true and correct
in all material respects as of the Closing Date as though made at and as of the
Closing Date, and Seller shall have timely performed all obligations and
covenants of Seller under this Agreement requiring performance at any time prior
to or as of the Closing.

 

(ii)         Title Company Commitment. The Title Company shall be irrevocably
committed to issue the Title Policy to Buyer consistent in all material respects
with the Pro Forma Policy delivered to Buyer as of the Approval Date, if any,
subject only to New Exceptions approved by Buyer.

 

(iii)        Tenant Estoppel Certificates. Buyer shall have received Tenant
Estoppel Certificates from the Required Tenants on or before two (2) Business
Days prior to the Closing Date, pursuant to Section 8 below.

 

(iv)        Concurrent Closing. The close of escrow under the Fund V Purchase
Agreement shall occur concurrently with the Close of Escrow under this
Agreement.

 

Purchase and Sale Agreement
Page 10 of 40

 

 

(b)          Seller Closing Conditions. The conditions set forth in this Section
5(b) below are conditions precedent to Seller’s obligation to sell the
Properties (collectively with any other express conditions precedent to Seller’s
obligations with respect to the Closing set forth in this Agreement, “Seller
Closing Conditions”). The Seller Closing Conditions are intended solely for the
benefit of Seller. If any of the Seller Closing Conditions is not satisfied,
Seller shall have the right in its sole discretion either to waive the Seller
Closing Condition and proceed with the transaction or terminate this Agreement
by written notice to Buyer and the Title Company.

 

(i)          Concurrent Closing. The close of escrow under the Fund V Purchase
Agreement shall occur concurrently with the Close of Escrow under this
Agreement.

 

(ii)         Representations and Warranties; Performance. The representations
and warranties of Buyer contained herein shall be true and correct in all
material respects as of the Closing Date as though made at and as of the Closing
Date, and Buyer shall have timely performed all covenants and obligations of
Buyer under this Agreement requiring performance at any time prior to or as of
the Closing.

 

(c)          Deemed Approval of Conditions. In the event that any Party having
the right of termination of this Agreement based on failure of a condition
precedent set forth above does not inform the other Party and Title Company in
writing of the failure of such condition precedent prior to the Closing, such
failure shall be deemed to have been waived, effective as of the Closing;
provided that a Party shall not be deemed to have waived any claim for breach of
any representation or warranty by the other Party unless such Party has Actual
Knowledge of such breach prior to Closing.

 

(d)          Return of Materials. Upon termination of this Agreement and the
escrow for failure of a condition precedent or upon termination by Buyer prior
to the end of the Due Diligence Period, and upon Seller’s written request, Buyer
shall return to Seller or otherwise delete or destroy all Due Diligence
Materials delivered to Buyer by Seller.

 

6.          Closing and Escrow.

 

(a)          Closing. The Closing shall occur through the Title Company.

 

(b)          Deposit of Agreement and Escrow Instructions. The Parties shall
promptly deposit a fully executed copy of this Agreement with Title Company and
this Agreement shall serve as escrow instructions to Title Company for
consummation of the transactions contemplated hereby. The Parties agree to
execute such additional escrow instructions as may be appropriate to enable
Title Company to comply with the terms of this Agreement; provided, however,
that in the event of any conflict between the provisions of this Agreement and
any supplementary escrow instructions, the terms of this Agreement shall control
unless such supplementary instructions are signed by both Buyer and Seller and a
contrary intent is expressly indicated in such supplementary instructions.
Seller and Buyer hereby designate Title Company as the Reporting Person for the
transaction pursuant to Section 6045(e) of the Internal Revenue Code and the
regulations promulgated thereunder.

 

Purchase and Sale Agreement
Page 11 of 40

 

 

(c)          Seller’s Deliveries to Escrow. At or before the Closing, Seller
shall deliver to the Title Company, in escrow, the following, in each case as to
each Property:

 

(i)          a duly executed and acknowledged Deed;

(ii)         a duly executed Assignment of Leases;

(iii)        a duly executed Bill of Sale;

(iv)        a duly executed Assignment of Contracts;

(v)         a FIRPTA affidavit (in the form attached as Exhibit E) pursuant to
Section 1445(b)(2) of the Internal Revenue Code of 1986 (the code ), and on
which Buyer is entitled to rely, that Seller is not a foreign person within the
meaning of Section 1445(f)(3) of the Internal Revenue Code, and any equivalents
required by the states in which the property is located; and

(vi)        any other instruments, records or correspondence called for
hereunder which have not previously been delivered.

 

(d)          Seller’s Deliveries to Buyer.

 

(i)          Deliveries at Closing. At or before the Closing, Seller shall
deliver to Buyer the following with respect to each Property:

a)         operating statements for that portion of the current year ending at
the end of the calendar month preceding the month in which the Closing Date
occurs, provided, however, that if the Closing occurs during the first fifteen
days of a month, the operating statement shall be updated to the end of the
calendar month that is two months prior to the Closing;

b)         a Rent Roll updated as of the Closing Date;

c)         duly executed original Tenant Estoppel Certificates or Seller
Estoppel Certificates, as applicable, to the extent required hereunder;

d)         one original form notice to the Tenants, informing it of this
transaction; and

e)         all keys, combinations and electronic passwords to the Property.

 

(ii)         Deliveries After Closing. Promptly after closing, Seller shall
deliver to Buyer the following, to the extent they have not already been
delivered:

a)         copies of the Service Contracts listed on Schedule 3 to this
Agreement;

b)         originals (to the extent available) or copies of the Leases; and

c)         any other instruments, records or correspondence called for hereunder
which have not previously been delivered, to the extent available.

 

(e)          Buyer’s Deliveries to Escrow. At or before the Closing, Buyer shall
deliver or cause to be delivered in escrow to the Title Company the following:

(i)          a duly executed Assignment of Leases as to each Property;

 

Purchase and Sale Agreement
Page 12 of 40

 

 

(ii)         a duly executed Assignment of Contracts as to each Property; and

(iii)        the Cash.

 

(f)          Deposit of Other Instruments. Seller and Buyer shall each deposit
such other instruments as are reasonably required by Title Company or otherwise
required to close the escrow and consummate the transactions described herein in
accordance with the terms hereof.

 

7.          Closing Adjustments and Prorations. With respect to each Property
(and not the Properties, in the aggregate), the following adjustments shall be
made, and the following procedures shall be followed:

 

(a)          Basis of Prorations. All prorations shall be calculated as of 12:01
a.m. on the Closing Date, on the basis of a 365-day year.

 

(b)          Items Not to be Prorated. There shall be no prorations or
adjustments of any kind with respect to:

 

(i)          Insurance Premiums. Buyer shall be responsible to obtain insurance
covering such risks as Buyer deems necessary or appropriate, commencing as of
the Closing Date.

 

(ii)         Delinquent Rents for Full Months Prior to the Month in which the
Closing Occurred. Delinquent rents for full months prior to the month in which
the Closing occurred shall remain the property of Seller, and Buyer shall have
no claim thereto, whether collected before or after the Closing. Seller shall
have the right to take collection measures against any delinquent Tenant
(including litigation), however Seller shall not seek any remedy which would
interfere with any Tenant’s continued occupancy and full use of its premises
under such Tenant’s Lease, or Buyer’s rights to receive Rent with respect to any
period from or after the Closing Date. In the event that Buyer collects any
delinquent rents relating to any period prior to the Closing Date, Buyer shall
promptly pay such amounts over to Seller in accordance with the procedures set
forth in subsection (d) below. Buyer shall use commercially reasonable efforts
to collect such amounts due from any Tenant; provided that Buyer shall not be
required to interfere with the Tenant’s continued occupancy and full use of its
premises under such Tenant’s Lease, or Buyer’s rights to receive Rent or
Additional Rent with respect to any period beginning on the Closing Date. Any
Rent or Additional Rent received by Buyer shall be applied first to post-Closing
periods for which such Rent or Additional Rent is due.

 

Purchase and Sale Agreement
Page 13 of 40

 

 

(iii)        Additional Rents Relating to Full or Partial Months Prior to the
Closing Date. If Additional Rents relating to full or partial months prior to
the Closing Date are not finally adjusted between Seller and any Tenant until
after the Closing Date, then any refund to which any Tenant may be entitled
shall be the obligation of Seller, and any additional amounts due from the
Tenant for such period shall be the property of Seller. Buyer shall have no
obligation with respect to any such refund due to any Tenant and no claim to any
such amounts due from any Tenant, except that Buyer shall promptly pay to Seller
any such delinquent Additional Rent amounts as it actually collects, in
accordance with the procedures set forth in subsection (d) below. Seller shall
have the right to take collection measures against any delinquent Tenants
(including litigation), however Seller shall not seek any remedy which would
interfere with a Tenant’s continued occupancy and full use of its premises under
such Tenant’s Lease, or Buyer’s rights to receive Rent or Additional Rent with
respect to any period from or after the Closing Date. If Seller receives any
refund of expenses paid prior to the Closing and relating to a period prior to
the Closing, and such expenses were reimbursed in whole or in part by any
Tenant, Seller shall refund to each Tenant its share of any such refund. Buyer
shall use commercially reasonable efforts to collect such amounts due from any
Tenant; provided that Buyer shall not be required to interfere with the Tenant’s
continued occupancy and full use of its premises under such Tenant’s Lease, or
Buyer’s rights to receive Rent or Additional Rent with respect to any period
beginning on the Closing Date.

 

(c)          Closing Adjustments. Three (3) Business Days prior to Closing,
Seller shall prepare and deliver to Buyer for review, comment and agreement, a
proration statement for the Property, and each Party shall be credited or
charged at the Closing, in accordance with the following:

 

(i)          Rents and Additional Rents. Seller shall account to Buyer for any
Rents and Additional Rents actually collected by Seller for the rental period in
which or after the Closing occurs, and Buyer shall be credited for its pro rata
share.

 

(ii)         Expenses.

 

a)         Prepaid Expenses. To the extent Expenses have been paid prior to the
Closing Date for the rental period in which the Closing occurs, Seller shall
account to Buyer for such prepaid Expenses, and Seller shall be credited for the
amount of such prepaid expenses applicable to the period after the Closing Date.

 

b)         Unpaid Expenses. To the extent Expenses relating to any period prior
to the Closing Date occurs are unpaid as of the Closing Date but are
ascertainable, Buyer shall be credited for Seller’s pro rata share of such
Expenses for the period prior to the Closing Date.

 

c)         Property Taxes. For purposes of this subsection entitled “Expenses,”
and subject to the limitations described in this subsection, the Title Company
shall pro-rate real property taxes and any special assessments (collectively,
“Property Taxes”) based on the most recent available tax bills. Property Taxes
shall be subject to a post-closing adjustment once the actual tax bills are
available (to the extent that the same are not available at Closing for the
period in which the Closing occurs), provided, however, that Buyer shall be
solely responsible for any increased taxes resulting from the change in
ownership of the Property from Seller to Buyer.

 

Purchase and Sale Agreement
Page 14 of 40

 

 

(iii)        Security Deposits. Seller shall deliver to Buyer all prepaid rents,
security deposits, letters of credit and other collateral actually held by
Seller or any of its affiliates or successors in interest under any of the
Leases to the extent not applied by Seller prior to the Closing Date in
accordance with the terms of the Leases.

 

(d)          Post-Closing Adjustments. After the Closing Date, Seller and Buyer
shall make post-closing adjustments in accordance with the following:

 

(i)          Non-delinquent Rents. If either Buyer or Seller collects any
non-delinquent Rents or Additional Rents applicable to the month in which the
Closing occurred, such Rents or Additional Rents shall be prorated as of the
Closing Date and paid to the Party entitled thereto within ten (10) days after
receipt.

 

(ii)         Delinquent Rents for Month in Which the Closing Occurred. If either
Buyer or Seller collects from any Tenant Rents or Additional Rents that were
delinquent as of the Closing Date and that relate to the rental period in which
the Closing occurred, then such Rents or Additional Rents shall be applied in
the following order of priority: first, to reimburse Buyer or Seller for all
reasonable out-of-pocket third-party collection costs actually incurred by Buyer
or Seller in collecting such Rents or Additional Rents (including the portion
thereof relating to the period after the Closing Date); second, to satisfy such
Tenant’s Rent or Additional Rent obligations relating to the period after the
Closing Date; and third, to satisfy such delinquent Rent or Additional Rent
obligations relating to the period prior to the Closing Date. Seller shall have
the right to take collection measures against any delinquent Tenants (including
litigation), however Seller shall not seek any remedy which would interfere with
the Tenant’s continued occupancy and full use of its premises under such
Tenant’s Lease, or Buyer’s rights to receive Rent or Additional Rent with
respect to any period from or after the Closing Date. Buyer shall use
commercially reasonable efforts to collect such amounts due from any Tenant;
provided that Buyer shall not be required to interfere with the Tenant’s
continued occupancy and full use of its premises under such Tenant’s Lease, or
Buyer’s rights to receive Rent or Additional Rent with respect to any period
beginning on the Closing Date.

 

(iii)        Expenses. With respect to any invoice received by Buyer or Seller
after the Closing Date for Expenses that relate to the period in which the
Closing occurred and for which a proration was not made at the Closing pursuant
to the proration statement delivered to Buyer by Seller prior to the Closing,
the Party receiving such invoice shall give the other Party written notice of
such invoice, and the other Party shall have thirty days to review and approve
the accuracy of any such invoice. If the Parties agree that the invoice is
accurate and should be paid, Seller shall compute Seller’s pro rata share, write
a check for that amount in favor of the vendor, and then send the invoice and
check to Buyer, in which case Buyer agrees that it will pay for its share and
forward the invoice and the two payments to the vendor.

 

Purchase and Sale Agreement
Page 15 of 40

 

 

(iv)        Payment of 2014 Expenses by Tenants; True Ups. To the extent that
Seller has actually collected any portion of Expenses from Tenants under the
Leases as Additional Rent for calendar year 2014, Seller may retain all such
Additional Rent in amounts not to exceed such paying Tenants’ share of Expenses
actually paid. Seller shall complete all Expense true ups for calendar year
2014; provided, however, if the Closing occurs before such true ups are
complete, Seller shall retain responsibility to complete such true ups and Buyer
shall reasonably cooperate with Seller in connection with such true ups,
including by making available to Seller such information and documentation as
Seller may need regarding such Expenses in order to prepare a year-end Expense
statement for Tenants. Seller shall provide the same to Buyer for delivery by
Buyer to the Tenants as required by their Leases. If such true ups evidence that
Seller under-collected Expenses from Tenants, Seller shall retain any additional
amounts collected which are attributable to such Additional Rent. If for any
reason Buyer receives or collects such Expenses, Buyer shall pay such amounts to
Seller within thirty (30) days following receipt by Buyer. If such true ups
evidence that Seller has over-collected Additional Rent from Tenants (and Buyer
did not receive a credit at Closing for the Expenses to which such Additional
Rent applies) Seller shall pay such over-collected amounts to the Tenants or
apply the same to post-closing Expenses in accordance with the Leases. If Buyer
received a credit at Closing for such over-collected Expenses, Buyer shall be
responsible to pay such over-collected amounts to the Tenants or apply the same
to post-closing Expenses in accordance with the Leases.

 

(v)         Payment of Post-2014 Expenses by Tenants. To the extent that Seller
has actually collected any portion of Expenses from Tenants under the Leases as
Additional Rent applicable to periods after calendar year 2014, Seller may
retain all such Additional Rent in amounts not to exceed such paying Tenants’
share of Expenses actually paid. If a Tenant owes (or will owe) Seller
Additional Rent for Expenses for any month (or partial month) after calendar
year 2014 and prior to Closing, Buyer shall reasonably cooperate with Seller to
collect such Additional Rent, provided that such cooperation shall not require
Buyer to declare a Tenant in default under its Lease or commence any litigation
or other formal collection efforts beyond correspondence and telephone calls. If
Seller under-collected Expenses from Tenants applicable to such period, Buyer
shall pay to Seller any additional amounts collected which are attributable to
such Additional Rent within thirty (30) days following receipt by Buyer provided
Buyer may first apply additional amounts collected to Buyer's reasonable costs
of collection. If Seller has over-collected Additional Rent from Tenant for such
period and Buyer did not receive a credit at Closing for the Expenses to which
such Additional Rent applies, Seller shall pay such over-collected amounts to
Buyer upon discovery of such over-collection and Buyer shall thereafter be
responsible for making reimbursement to the Tenants or applying the same to
post-closing Expenses in accordance with the Leases.

 

Purchase and Sale Agreement
Page 16 of 40

 

 

(vi)        Survival of Obligations. The obligations of Seller and Buyer under
the Subsection entitled “Post-Closing Adjustments” shall survive the Closing for
a period of six (6) months, at which point all such adjustments shall be made in
a final accounting. After that date, all prorations hereunder shall be deemed
final for all purposes, and no further adjustments shall be made thereto except
as specifically contemplated herein.

 

(e)          Allocation of Closing Costs. Closing costs shall be allocated as
set forth below:

 

(i)          Escrow charges: 50% to Buyer and 50% to Seller.

(ii)         Recording fees for Deed: 100% to Seller.

(iii)        Title insurance premium for the Title Policy: 100% to Seller for
the premium for standard owner’s coverage in the amount of the Purchase Price.
Buyer shall be solely responsible for the cost of extended coverage and all
endorsements other than endorsements obtained by Seller to remove exceptions
Seller agrees to remove, which shall be at Seller’s cost.

(iv)        Transfer taxes: 100% to Seller.

(v)         Survey costs: 100% to Seller for the initial Survey; 100% to Buyer
for updates, modifications or recertification.

(vi)        Attorneys’ Fees: Each party to pay its own fees.

(vii)       Other: According to custom where the Property is located.

 

8.          Tenant Estoppel Certificates; Seller Estoppel Certificates. Seller
shall use all reasonable efforts to obtain a Tenant Estoppel Certificate from
each Tenant. It shall be a Buyer Closing Condition that not later than the
Closing Date:

 

(a)          Tenant Estoppel Certificates. Seller shall have delivered to Buyer
a Tenant Estoppel Certificate (in one of the forms permitted under the
definition of Tenant Estoppel Certificate in Addendum I) from the Required
Tenants, which Tenant Estoppel Certificate shall (i) be dated no earlier than
thirty (30) days prior to the Closing Date, (ii) conform to the most recent Rent
Roll, (iii) allege or disclose no breaches or defaults under the Lease by Tenant
or Seller, or , offsets, or claims against Seller, and (iv) allege no facts that
are inconsistent in any material respect with the representations and warranties
of Seller in this Agreement, the applicable Lease or the Due Diligence Materials
provided by Seller to Buyer prior to the Approval Date.

 

Purchase and Sale Agreement
Page 17 of 40

 

 

(b)          Seller Estoppel Certificates. Notwithstanding subparagraph (a)
above, to the extent Seller is unable to obtain Tenant Estoppel Certificates
from the Required Tenants under Section 8(a) above, then Seller shall have the
right, but not the obligation, to satisfy such requirement and provide to Buyer
on the Closing Date one or more certifications (“Seller Estoppel Certificates”)
in the form and on the terms attached hereto as Exhibit G with respect to Leases
in which the Tenant is not a Major Tenant and in the aggregate representing not
more than ten percent (10%) of the leased rentable area of a Property,
sufficient to meet the Required Tenants threshold for such Property, and Buyer
shall be obligated to accept such Seller Estoppel Certificates if such Seller
Estoppel Certificates (i) are dated as of the Closing Date, (ii) conform to the
most recent Rent Roll provided to Buyer, (iii) allege no breaches or defaults by
Tenant or Seller, or offsets or claims against Seller, and (iv) allege no facts
that are inconsistent in any material respect with the representations and
warranties of Seller in this Agreement, the Leases or the Due Diligence
Materials provided by Seller to Buyer prior to the Approval Date. If Seller is
later able to deliver to Buyer a Tenant Estoppel Certificate from any Tenant as
to which Seller has provided a Seller Estoppel Certificate, the Seller Estoppel
Certificate shall be and become null and void as to each statement of fact or
representation that is substantially identical to a similar fact or
representation in the Tenant Estoppel Certificate, and to the extent the Tenant
Estoppel Certificate covers in all material respects the information covered in
the Seller Estoppel Certificate, the Seller Estoppel Certificate as to such
Tenant shall become null and void. Each Seller Estoppel Certificate shall
survive the Closing for a period of nine (9) months and thereafter be null and
void as to any claims not asserted in writing by Buyer prior to the end of such
period.

 

9.          Transfer of Properties “As Is”. The following provisions of this
Section 9 shall apply to each of the Properties:

 

(a)          “As-Is, Where-Is, With All Faults”. Except for the representations
and warranties of Seller made in this Agreement or the Transaction Documents,
Buyer acknowledges that no Seller Related Party has made any oral or written
representations, warranties, promises or guarantees whatsoever to Buyer, whether
express or implied, regarding the Property or any constituent element of the
Property (including the Land, Improvements, Leases, Personal Property, General
Intangibles or Contracts) and, in particular, no such representations,
warranties, guaranties or promises have been made with respect to the physical
condition or operation of the Property, title to or the boundaries of the
Property, soil conditions, the environmental condition of the Property,
including, without limitation, the presence, discovery, release, threatened
release or removal of Hazardous Materials (including, without limitation, the
presence of asbestos or asbestos containing materials), the actual or projected
revenue and expenses or the Property, the zoning and other laws, regulations or
rules applicable to the Property or the compliance of the Property therewith,
the quantity, quality or condition of the Personal Property included in the
transactions contemplated hereby, the use or occupancy of the Property or any
part thereof, or any other matter or thing affecting or related to the Property
or the transactions contemplated hereby, except as, and solely to the extent,
specifically set forth in this Agreement. Except for its reliance on the
representations and warranties of Seller specifically set forth herein or the
Transaction Documents, Buyer agrees to accept Property “AS IS, WHERE-IS, AND
WITH ALL FAULTS” in its present condition, subject in the case of the Real
Property and Personal Property to reasonable use, wear and tear but excluding
casualty and condemnation, between the date hereof and the Closing Date, but
subject to Seller’s compliance with its obligations under this Agreement with
respect to the operation of the Properties prior to the Closing, and further
agrees that except for any breach of its representations and warranties
specifically set forth in this Agreement or the Transaction Documents, Seller
shall not be liable for any latent defects in the Property or bound in any
manner whatsoever by any guarantees, promises, projections, operating
statements, setups or other information pertaining to the Property made,
furnished or claimed to have been made or furnished by Seller or any Seller
Related Party, whether orally or in writing.

 

Purchase and Sale Agreement
Page 18 of 40

 

 

(b)          Buyer Acknowledgments. Buyer’s delivery of an Approval Notice to
Seller is Buyer’s acknowledgement that (i) it will have reviewed or have had
adequate time and opportunity to review the Due Diligence Materials and conduct
its diligence review of the Property and matters affecting the Property, (ii)
certain of the Due Diligence Materials may have been prepared by parties other
than Seller and Seller makes no representation or warranty of any kind
whatsoever, express or implied, as to the accuracy or completeness of any Due
Diligence Materials prepared by third parties, (iii) Buyer has not relied upon
any representations or warranties by Seller or any Seller Related Party not
specifically set forth in this Agreement or the Transaction Documents, and has
made and relied solely on its own independent investigation, inspections,
analyses, appraisals and evaluations of facts and circumstances affecting the
Property and the transactions contemplated under this Agreement, and (iv) Buyer
is a sophisticated purchaser, with experience in acquiring, owning and operating
real property in the nature of the Property, and is familiar with, and freely
undertakes, the risks associated with sale transactions that involve purchases
based on limited information, representations and disclosures.

 

(c)          Seller Disclaimer. Except for the representations and warranties of
Seller specifically set forth herein or in the Transaction Documents, Seller
hereby specifically disclaims any warranty or guaranty, oral or written, implied
or arising by operation of law, and any warranty of condition, habitability,
merchantability or fitness for a particular purpose, in respect to the Property.

 

(d)          Full Performance. Except for those matters expressly set forth in
this Agreement as surviving the Closing and except for the agreements of Seller
and Buyer set forth in the Transaction Documents, Buyer agrees that Buyer’s
acceptance of the Deed shall be and be deemed to be an agreement by Buyer that
Seller has fully performed, discharged and complied with all of Seller’s
obligations, covenants and agreements hereunder and that Seller shall have no
further liability with respect thereto.

 

Purchase and Sale Agreement
Page 19 of 40

 

 

(e)          Buyer Waiver and Release. As a material inducement to Seller to
agree to sell the Property to Buyer and to execute this Agreement, except to the
extent specifically provided to the contrary in this Agreement or in the
Transaction Documents, including any action for breach of any representation,
warranty and/or covenant made by Seller in this Agreement or the Transaction
Documents, as of the Effective Date and as of the Closing Date, Buyer waives,
releases and forever discharges the Seller Related Parties from all claims,
causes of action, demands, losses, damages, liabilities, costs and expenses
(including attorney’s fees and disbursements whether suit is instituted or not)
which Buyer has or may have in the future on account of or in any way arising
out of the Property or any of its constituent elements (including the Land, the
Improvements, the Personal Property, the General Intangibles, the Leases or the
Contracts), including, without limitation, with respect to (i) all matters
described in subparagraph (a), above as accepted by Buyer in “as is, where is,
with all faults” condition, (ii) the structural and physical condition of the
Real Property or its surroundings, (iii) the financial condition of the
operation of the Property either before or after the Closing Date, (iv) any law,
ordinance, rule, regulation, restriction or legal requirement which is now or
may hereafter be applicable to the Property, (v) the financial condition or
status of any tenant or tenancy for the Property, (vi) the environmental
condition of the Property, including, without limitation, the presence,
discovery or removal of any Hazardous Materials in, at, about or under the
Property or the applicability to the Property of any Environmental Laws, as such
acts may be amended from time to time, or any other federal, state or local
statute or regulation relating to environmental contamination at, in or under
the Property; provided, however, Seller shall remain liable for, and Buyer does
not waive or release claims based on (i) breach by Seller of its
representations, warranties or covenants under this Agreement or the Transaction
Documents, (ii) fraud on the part of Seller, or (iii) Seller’s failure to
disclose to Buyer any material fact of which Seller has Actual Knowledge. Buyer
shall not make or institute any claims against any of the Seller Related Parties
which are inconsistent with the foregoing. Buyer agrees that this release shall
be given full force and effect according to each of its expressed terms and
provisions. This release includes claims of which Buyer is presently unaware or
which Buyer does not presently suspect to exist, which if known by Buyer, would
materially affect Buyer’s release to Seller. Buyer hereby waives California
Civil Code Section 1542, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN TO HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

In this connection and to the extent permitted by law, Buyer hereby agrees,
represents and warrants that Buyer realizes and acknowledges that factual
matters now unknown to it may have given or may hereafter give rise to causes of
action, claims, demands, debts, controversies, damages, costs, losses and
expenses which are presently unknown, unanticipated and unsuspected, and Buyer
further agrees, represents and warrants that the waivers and releases herein
have been negotiated and agreed upon in light of that realization and that Buyer
nevertheless hereby intends to release, discharge, and acquit the Seller Related
Parties from any such unknown causes of action, claims, demands, debts,
controversies, damages, costs, losses and expenses.

 

Buyer’s Initials ______

 

Purchase and Sale Agreement
Page 20 of 40

 

 

(f)          No Consequential or Special Damages. In no event shall Seller be
liable to Buyer for any incidental, special, exemplary, punitive or
consequential damages, including, without limitation, loss of profits or
revenue, interference with business operations, loss of tenants, lenders,
investors, buyers, diminution in value of the Property, or inability to use the
Property, due to the condition of the Property. The foregoing waiver shall not
apply to waive any liability of Seller to Buyer for any incidental, special,
exemplary, punitive or consequential damages incurred by third-parties and
payable by Buyer or Seller.

 

(g)          Survival. The provisions of this Section shall survive the Closing
or any termination of this Agreement.

 

(h)          “All or Nothing” Transaction. Buyer and Seller acknowledge that
this Agreement is an agreement to purchase and sell all of the Properties, or
none of the Properties, and under no circumstances shall Buyer have the right to
purchase some, but not all of the Properties. Accordingly, a right of
termination in this Agreement in favor of a Party shall be a right to terminate
the entire Agreement, as to all Properties, only, and any resulting termination
of this Agreement by a Party, or any termination occurring by operation of law
or as a result of any “automatic” termination provision of this Agreement, shall
be a termination of the entire Agreement, as to all Properties, notwithstanding
that such right or event is based on facts or circumstances applicable to fewer
than all of the Properties or applicable to only one of the entities comprising
Seller.

 

10.         Seller’s Representations and Warranties; Seller Breach; No Joint
Liability.

 

(a)          Seller Representations and Warranties. Seller represents and
warrants to Buyer the matters set forth on Addendum II, which is incorporated
herein by this reference as though fully set forth herein.

 

(b)           Seller Breach. Other than as expressly contained in this Agreement
(including Addendum II) or the Transaction Documents, Seller makes no
representations or warranties of any kind relating to the Properties or their
condition or fitness. Buyer is entitled to rely on Seller’s representations and
warranties notwithstanding Buyer’s inspection and investigation of the
Properties, subject to the following. Seller shall promptly notify Buyer if
prior to the Closing Seller has Actual Knowledge of a Seller R&W Breach or a
Seller R&W Change (as such terms are defined below). A “Seller R&W Breach” means
that (i) a representation or warranty of Seller was inaccurate in any material
respect when given on the Effective Date, or (ii) any representation or warranty
of Seller was true when given on the Effective Date but became inaccurate in any
material respect thereafter as a result of (A) a material breach by Seller of
its covenants under this Agreement or (B) an affirmative, intentional act on the
part of Seller which caused such representation and warranty to become
inaccurate in any material respect, or (iii) the failure of any representation
or warranty in Section A of Addendum II to be accurate as of the Closing. A
“Seller R&W Change” means that a representation or warranty of Seller was
accurate as of the Effective Date but subsequently became inaccurate in any
material respect other than as a result of a Seller R&W Breach. If prior to the
Closing Buyer obtains Actual Knowledge (whether from Seller or its own
investigation) that a Seller R&W Breach has occurred and Seller is unable to
cure such R&W Breach within ten (10) days after notice from Buyer of such Seller
R&W Breach, such Seller R&W Breach shall be a default on the part of Seller, and
Buyer shall have the right, as its sole and exclusive remedy, to terminate this
Agreement, upon which termination the Earnest Money shall be returned to Buyer,
Seller shall pay the Expense Reimbursement to Buyer, and the Parties shall have
no further rights or obligations under this Agreement except for those rights
and obligations which expressly survive termination of this Agreement. If prior
to the Closing Buyer has Actual Knowledge (whether from Seller or its own
investigation) that a Seller R&W Change has occurred, and Seller is unable
within ten (10) days after notice from Buyer of such R&W Change to eliminate
such inaccuracy, Buyer shall have the right, as its sole and exclusive remedy,
to terminate this Agreement, upon which termination the Earnest Money shall be
returned to Buyer and the Parties shall have no further rights or obligations
under this Agreement except for those rights and obligations which expressly
survive termination of this Agreement. If prior to the Closing Buyer has Actual
Knowledge that any representation or warranty of Seller is inaccurate in any
material respect, whether as a result of a Seller R&W Breach or a Seller R&W
Change, and Buyer consummates the Closing, Buyer shall have waived any right to
declare a breach or default on the part of Seller under such representation or
warranty and any right to terminate this Agreement as a result of such
inaccuracy, and such representation or warranty shall be deemed modified to
incorporate Buyer’s Actual Knowledge as an exception to the truth and accuracy
of such representation or warranty.

 

Purchase and Sale Agreement
Page 21 of 40

 

 

(c)          No Joint Liability. If the Closing occurs, then each of the
representations, warranties and covenants of “Seller” in this Agreement and the
Transaction Documents are made separately, and not jointly, by Fund V, Fund V
Subsidiary and Fund V Subsidiary Two, each in their capacity as “Seller,” and
only as to the Properties owned by such entity. Without limiting the foregoing,
but as an example and for the avoidance of doubt, if the Closing occurs: (i)
Fund V shall not be responsible or liable for a breach by Fund V Subsidiary of a
representation or warranty given by Fund V Subsidiary or made with respect to
the Property owned by Fund V Subsidiary, or for breach by Fund V Subsidiary of a
covenant in this Agreement or any Transaction Document applicable to Fund V
Subsidiary or any Property of Fund V Subsidiary; and (ii) Fund V Subsidiary
shall not be responsible or liable for a breach by Fund V of a representation or
warranty given by Fund V or made with respect to the Property owned by Fund V,
or for breach by Fund V of a covenant in this Agreement or any Transaction
Document applicable to Fund V or any Property of Fund V.

 

11.         Buyer’s Representations and Warranties. Buyer hereby represents and
warrants as of the Effective Date and as of the Closing Date to Seller as
follows:

 

(a)          Buyer is duly organized, validly existing and in good standing
under the laws of the State of its formation, and as of the Closing will be
qualified to do business in the State in which the Property is located.

 

Purchase and Sale Agreement
Page 22 of 40

 

 

(b)          Buyer has full power and authority to execute and deliver this
Agreement and to perform all of the terms and conditions hereof to be performed
by Buyer and to consummate the transactions contemplated hereby. This Agreement
and all documents executed by Buyer which are to be delivered to Seller at
Closing have been (or will be) duly executed and delivered by Buyer and are or
at the time of Closing will be the legal, valid and binding obligation of Buyer
and is (or will be) enforceable against Buyer in accordance with its terms,
except as the enforcement thereof may be limited by applicable Creditors’ Rights
Laws. Buyer is not presently subject to any bankruptcy, insolvency,
reorganization, moratorium, or similar proceeding.

 

(c)          The entities and individuals executing this Agreement and the
instruments referenced herein on behalf of Buyer and its constituent entities,
if any, have the legal power, right and actual authority to bind Buyer to the
terms and conditions hereof and thereof.

 

(d)          Neither the execution and delivery of this Agreement, the
consummation of the transactions contemplated by this Agreement, nor the
compliance with the terms and conditions hereof will violate or conflict, in any
material respect, with (i) any provision of Buyer’s organizational documents,
(ii) any statute, regulation or rule, (iii) any injunction, judgment, order,
decree, ruling, charge or (iv) any other restrictions of any government,
governmental agency or court to which Buyer is subject, and in each case, which
violation or conflict would have a material adverse effect on Buyer. Buyer is
not a party to any contract or subject to any other legal restriction that would
prevent fulfillment by Buyer of all of the terms and conditions of this
Agreement or compliance with any of the obligations under it.

 

(e)          To Buyer’s Actual Knowledge all material consents required from any
governmental authority or third party in connection with the execution and
delivery of this Agreement by Buyer or the consummation by Buyer of the
transactions contemplated hereby have been made or obtained or shall have been
made or obtained by the Closing Date.

 

(f)          Buyer has made (or will make prior to the Closing Date) an
independent investigation with regard to the Property, will have ascertained to
its satisfaction the extent to which the Property complies with applicable
zoning, building, environmental, health and safety and all other laws codes and
regulations, and Buyer’s intended use thereof, including without limitation,
review and/or approval of matters disclosed by Seller pursuant to this
Agreement, in the exercise of Buyer’s discretion.

 

(g)          There is no litigation pending or, to Buyer’s Actual Knowledge,
threatened, against Buyer or any basis therefor that is reasonably expected to
materially and detrimentally affect the ability of Buyer to perform its
obligations under this Agreement. Buyer shall notify Seller promptly of any such
litigation of which Buyer becomes aware.

 

Purchase and Sale Agreement
Page 23 of 40

 

 

(h)          Buyer is not, nor is any person who owns a controlling interest in
or otherwise controls Buyer, (a) listed on the Specially Designated Nationals
and Blocked Persons List maintained by the Office of Foreign Assets Control
(“OFAC”), Department of the Treasury, and/or on any other similar list
maintained by the OFAC pursuant to any authorizing statute, Executive Order or
regulation (collectively, “OFAC Laws and Regulations”); or (b) a person either
(i) included within the term “designated national” as defined in the Cuban
Assets Control Regulations, 31 C.F.R. Part 515, or (ii) designated under
Sections 1(a), 1(b), 1(c) or 1(d) of Executive Order No. 13224 (Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism), 66 Fed. Reg. 49079 (effective September 24, 2001,
and published September 25, 2001) or similarly designated under any related
enabling legislation or any other similar Executive Orders (collectively, the
“Executive Orders”). Neither Buyer nor any of its principals or affiliates is
(x) a person or entity with which Seller is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law, or that commits,
threatens or conspires to commit or supports “terrorism” as defined in the
Executive Orders, or (y) is directly or indirectly affiliated or associated with
a person or entity listed in the preceding clause (x). To the knowledge of
Buyer, neither Buyer nor any of its principals or affiliates, nor any brokers or
other agents acting in any capacity in connection with the transactions
contemplated herein (I) directly or indirectly deals in, or otherwise engages in
any transaction relating to, any property or interests in property blocked
pursuant to the Executive Orders, (II) directly or indirectly engages in any
transaction in violation of any Laws relating to drug trafficking, money
laundering or predicate crimes to money laundering or (III) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law. As used herein, “Anti-Terrorism Law” means the
OFAC Laws and Regulations, the Executive Orders and the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. No. 107-56, 115 Stat. 272 (2001), as
amended.

 

12.         Risk of Loss.

 

(a)          Notice of Loss. If, prior to the Closing Date, any portion of the
Property suffers a Minor or Major Loss, Seller shall immediately notify Buyer of
that fact, which notice shall include sufficient detail to apprise Buyer of the
current status of the Property following such loss.

 

(b)          Minor Loss. Buyer’s obligations hereunder shall not be affected by
the occurrence of a Minor Loss, provided that: (i) upon the Closing, there shall
be a credit against the Consideration equal to the amount of any insurance
proceeds or condemnation awards collected by Seller as a result of such Minor
Loss, plus the amount of any insurance deductible; or (ii) insurance or
condemnation proceeds available to Seller are sufficient to cover the cost of
restoration and the insurance carrier has admitted liability for the payment of
such costs. If the proceeds or awards have not been collected as of the Closing,
then Seller’s right, title and interest to such proceeds or awards shall be
assigned to Buyer at the Closing, together with a credit against the
Consideration in the amount of any insurance deductible. This provision shall
not limit any of the Buyer’s repair obligations under the Leases. If there is a
Minor Loss and insurance coverage as set forth above is not available, Buyer
shall have the same rights as if it was a Major Loss.

 

Purchase and Sale Agreement
Page 24 of 40

 

 

(c)          Major Loss. In the event of a Major Loss, Buyer may, at its option
to be exercised by written notice to Seller within twenty (20) days of Seller’s
notice to Buyer of the occurrence thereof, elect to either (i) terminate this
Agreement, in its entirety, as to all Properties, or (ii) consummate the
acquisition of the Properties for the full Consideration, subject to the
following. If Buyer elects to proceed with the acquisition of the Properties,
then the Closing shall be postponed to the later of the Closing Date or the date
which is ten (10) Business Days after Buyer makes such election and, upon the
Closing, Buyer shall be given a credit against the Consideration equal to the
amount of any insurance proceeds or condemnation awards collected by Seller as a
result of such Major Loss, plus the amount of any insurance deductible. If the
proceeds or awards have not been collected as of the Closing, then Seller’s
right, title and interest to such proceeds or awards shall be assigned to Buyer,
and Seller will cooperate with Buyer as reasonably requested by Buyer in the
collection of such proceeds or award. If Buyer fails to give Seller notice
within such 20-day period, then Buyer will be deemed to have elected to
terminate this Agreement. If the Agreement is not terminated, Buyer shall be
responsible for performance by Buyer as “landlord” under the Leases, including
any repair obligations of landlord, and nothing herein shall limit Buyer’s
repair obligations or other obligations under the Leases notwithstanding the
fact that the event giving rise to such obligations first occurred prior to the
Closing, and notwithstanding anything in any Transaction Document to the
contrary.

 

13.         Seller’s Continued Operation of the Properties.

 

(a)          General. Except as otherwise contemplated or permitted by this
Agreement or approved by Buyer in writing, from the Effective Date to the
Closing Date, Seller will operate, maintain, repair and lease the Properties in
a prudent manner, in the ordinary course of business, on an arm’s-length basis
and consistent with its past practices and will not dispose of or encumber any
Property or any part thereof, except for dispositions of personal property in
the ordinary course of business. Without limiting the foregoing, Seller shall,
in the ordinary course, negotiate with prospective tenants and enter into leases
of the Properties (subject to the terms and provisions of this Section 13),
enforce leases in all material respects, pay all costs and expenses of the
Properties, including, without limitation, debt service, real estate taxes and
assessments, and maintain insurance with the same coverage as in effect on the
Effective Date and pay and perform loan obligations.

 

(b)          Actions Requiring Buyer’s Consent. Notwithstanding the terms of
Section 13(a), from the Approval Date until the Closing Date, Seller shall not,
without the prior written approval of Buyer, which approval shall not be
unreasonably withheld or delayed, take any of the following actions:

 

(i)          Leases. Execute or renew any Lease; or bring an action to enforce
any Lease; or apply any security deposit under any Lease; or terminate any
Lease; or modify or waive any material term of any Lease; provided, however,
that if Seller has delivered notice to Buyer of Seller’s request for Buyer’s
approval and Buyer has not responded to Seller’s request for Lease approval
within five (5) Business Days, then Buyer shall be deemed to have approved the
Lease activity in question; or

 

Purchase and Sale Agreement
Page 25 of 40

 

 

(ii)         Contracts. Except as otherwise required under this Agreement, enter
into, execute or terminate any operating agreement, easement agreement,
management agreement or any lease, contract, agreement or other commitment of
any sort (including any contract for capital items or expenditures), with
respect to any Property that will survive the Closing or otherwise bind the
Buyer after the Closing.

 

Seller shall provide Buyer with prior written notice of any actions taken under
subsection (i) or (ii) of this Section 13(b) from and after the Effective Date.

 

(c)          Cost of Tenant Improvements, Leasing Commissions and Rent
Abatements.

 

(i)          New Leases, Renewals, Modifications. In connection with any new
lease, or any renewal of a lease or modification of an existing Lease, including
a modification which extends the term or expands the premises under the Lease
other than under an option or right governed by subsections (c)(iii) or (c)(iv)
below, and is entered into between the Effective Date and the Closing, the cost
of tenant improvement work and leasing commissions in connection with any such
new lease, renewal or modification, shall be prorated between Buyer and Seller
in proportion to the ratio between the portion of the new lease term or renewal
term which occurs prior to the Closing Date and the portion of the new lease
term or renewal term which occurs after the Closing Date.

 

(ii)         Existing Leases. Subject to subsections (c)(iii) and (c)(iv)below,
and except as set forth in Schedule 7, Seller shall be responsible for the cost
of all tenant improvement work and leasing commissions for all Leases (and
amendments thereto) entered into prior to the Effective Date, and Seller’s
obligations with respect thereto shall survive the Closing. The tenant
improvement credits shown on Schedule 7 shall be reduced by any amounts paid by
Seller prior to the Closing.

 

(iii)        Tenant Rights Under Existing Lease. Except as set forth in Schedule
7, if during the period between the Effective Date and the Closing Date any
Tenant shall exercise an option or right under an existing Lease to renew the
Lease, extend the Term of the Lease or expand its premises, any obligation for
tenant improvement work and leasing commissions associated with the exercise of
such option or right shall be prorated between Seller and Buyer in proportion to
the ratio between the portion of the extended lease term resulting from the
exercise of the option which occurs prior to the Closing Date and the portion
thereof which occurs after the Closing Date.

 

(iv)        Post-Closing Extensions, Renewals, Modifications. If on or after the
Closing Date any Tenant shall exercise an option or right under an existing
Lease to renew the Lease, extend the Term of the Lease or expand its premises,
any obligation for tenant improvement work and leasing commissions associated
with the exercise of such option or right shall be the responsibility of Buyer.

 

Purchase and Sale Agreement
Page 26 of 40

 

 

(v)         Rent Abatements. Buyer shall receive a credit at the Closing for the
Rent abatements set forth on Schedule 7, as reduced to reflect rent abatements
applicable to periods prior to the Closing. Buyer shall otherwise be responsible
for all Rent abatements under any existing or new Leases, and any renewals or
extensions of Leases.

 

14.         Non-Consummation of the Transaction. If the transaction is not
consummated on or before the Closing Date and this Agreement terminates on its
terms, or as a result of termination by either Party, the following provisions
shall apply:

 

(a)          No Default. If the purchase and sale of the Properties under this
Agreement is not consummated for a reason other than a default by one of the
Parties, then (i) Title Company shall return the Earnest Money to Buyer (except
that Seller shall retain the Non-Refundable Payment), and shall return any other
funds and items which were deposited hereunder to the Party depositing such
funds or items; and (ii) Seller and Buyer shall each bear one-half of any Escrow
cancellation charges. Any return of funds or other items by the Title Company or
any Party as provided herein shall not relieve either Party of any liability it
may have for its wrongful failure to close.

 

(b)          Default by Seller.

 

(i)          Pre-Closing Default. If the transaction is not consummated as a
result of a default by Seller, then Buyer, as its sole and only remedies
hereunder, to the exclusion of all other potential remedies under this
Agreement, at law or in equity, may either (i) terminate this Agreement by
delivery of notice of termination to Seller, whereupon (A) the Earnest Money
plus interest accrued thereon shall be immediately returned to Buyer (less the
Non-Refundable Payment, which shall be retained by Seller), and (B) Seller shall
pay to Buyer its Expense Reimbursement, following which neither Party shall have
any further rights or obligations hereunder other than those rights and
obligations which expressly survive termination of this Agreement; or (ii)
continue this Agreement pending Buyer’s action for specific performance,
provided, however, that any such action for specific performance shall be filed
and served by Buyer within thirty (30) days of the date of termination of this
Agreement, it being the intent of the Parties hereto that any failure of Buyer
to meet the time deadline set for filing shall be deemed to be Buyer’s election
to waive and relinquish any rights to enforce specific performance of this
Agreement. The foregoing options are mutually exclusive and are the exclusive
rights and remedies available to Buyer at law or in equity in the event of
Seller’s default under or breach of this Agreement prior to the Closing that
results in a failure of the Closing to occur. Buyer hereby waives any and all
rights it may now or hereafter have to pursue any other remedy or recover any
other damages on account of any such breach or default by Seller, including,
without limitation, special, punitive, compensatory or consequential damages,
loss of bargain, loss of profits or revenue, interference with business
operations, loss of tenants, lenders, investors or buyers, diminution in value
of the Property, or inability to use the Property.

 

Purchase and Sale Agreement
Page 27 of 40

 

 

Buyer’s Initials ____________

 

(ii)         Post-Closing Default; Limitation on Seller Liability.
Notwithstanding anything to the contrary contained in this Agreement or any
Transaction Document, after the Closing, except for Seller’s obligations and
liabilities under Sections 7 and 15(f) of the Agreement and under any Seller
Estoppel Certificates: (i) the maximum aggregate liability of all entities
comprising “Seller,” and the maximum aggregate amount that may be awarded to and
collected by Buyer (including, without limitation, for breaches of any
representations, warranties and/or covenants by any one or more of the entities
comprising Seller) under this Agreement or any Transaction Document, shall under
no circumstances exceed the Damage Ceiling; and (ii) no claim by Buyer alleging
a breach by any entity comprising Seller of any representation, warranty and/or
covenant contained in this Agreement or in any Transaction Document may be made,
and no entity comprising Seller shall be liable for any judgment in any action
based upon any such claim, unless and until such claim, either alone or together
with any other claims by Buyer alleging breaches by the entities comprising
Seller exceeds, in the aggregate, the Damage Floor, in which event the liability
of all entities comprising Seller, in the aggregate, respecting any final
judgment concerning such claim or claims shall be limited to the Damage Ceiling;
provided, however, that if any one or more such final judgments are, in the
aggregate, for an amount that is less than or equal to the Damage Floor, then
the entities comprising Seller shall have no liability with respect thereto.

 

(iii)        No Personal Liability of Seller Parties. Buyer acknowledges that
Fund V is a California limited partnership, Fund V Subsidiary and Fund V
Subsidiary Two is a Delaware limited liability company. Buyer agrees that none
of the Seller Parties (other than each of Fund V, Fund V Subsidiary and Fund V
Subsidiary Two, respectively) shall have any personal liability under this
Agreement or any document executed in connection with the transactions
contemplated by this Agreement.

 

Purchase and Sale Agreement
Page 28 of 40

 

 

(c)          Default by Buyer. If the Closing does not occur as a result of a
default by Buyer, then (i) Buyer shall pay all escrow cancellation charges, (ii)
to the extent it has not previously been delivered to Seller, the Title Company
shall deliver the Earnest Money to Seller as its full and complete liquidated
damages and its sole and exclusive remedy for Buyer’s default (provided that
this provision shall not limit the Seller’s right to enforce Buyer’s obligations
pursuant to Section 4, 16(f) and 16(l), and to obtain monetary damages from
Buyer pursuant to those provisions above and beyond any amounts collected
pursuant to this liquidated damages provision). If the transaction is not
consummated because of a default by Buyer, the Earnest Money shall be paid to
and retained by Seller as liquidated damages. THE PARTIES HAVE AGREED THAT
SELLER’S ACTUAL DAMAGES, IN THE EVENT OF A DEFAULT BY BUYER, WOULD BE EXTREMELY
DIFFICULT OR IMPRACTICABLE TO DETERMINE. THEREFORE, BY PLACING THEIR INITIALS
BELOW, THE PARTIES ACKNOWLEDGE THAT THE EARNEST MONEY HAS BEEN AGREED UPON,
AFTER NEGOTIATION, AS THE PARTIES’ REASONABLE ESTIMATE OF SELLER’S DAMAGES (IN
ADDITION TO ANY FEES AND COSTS TO WHICH SELLER IS ENTITLED UNDER SECTION 16(l))
AND AS SELLER’S EXCLUSIVE REMEDY AGAINST BUYER, AT LAW OR IN EQUITY, IN THE
EVENT OF A DEFAULT UNDER THIS AGREEMENT ON THE PART OF BUYER; PROVIDED, HOWEVER,
NOTHING HEREIN SHALL RELIEVE BUYER OF THE INDEMNITY OBLIGATIONS OF BUYER UNDER
SECTIONS 4 AND 16(f), WHICH EXPRESSLY SURVIVE THE TERMINATION OF THIS AGREEMENT.
Notwithstanding anything to the contrary contained in this Section 14(c), in the
event of a termination of this Agreement, Seller shall have all remedies
available at law or in equity in the event Buyer or any Person related to or
affiliated with Buyer wrongfully asserts any claims or right to all or any of
the Properties that would otherwise delay or prevent Seller from having clear,
indefeasible, and marketable title to any Property. In all other events,
Seller’s remedies shall be limited to those described in this Section 14(c) and
Sections 4, 16(f) and 16(l) hereof.

 

INITIALS: Seller _____ Buyer _____

 

(d)          Right to Cure Defaults. Notwithstanding any contrary term or
provision of this Agreement, neither Party shall be in default of this Agreement
unless such Party is in material breach of a term or provision of this Agreement
and fails to cure such breach within five (5) Business Days after written notice
from the other Party of such breach.

 

15.         Escrow Holdback. Seller and Buyer agree to a holdback of funds in
the Escrow at Closing, in accordance with the following terms and conditions:

 

(a)          Appointment of Holdback Agent. Seller and Purchaser hereby
designate the Title Company as escrow holdback agent (“Holdback Agent”), for
purposes of this Section 15 and the holdback and disbursement of funds
hereunder, and by its acknowledgment of receipt of this Agreement, Title Company
accepts such appointment and agrees to act as Holdback Agent hereunder, upon the
terms and subject to the conditions hereinafter set forth.

 

(b)          Deposit of Cash. At the Closing, funds equal in amount to the
Damage Ceiling shall be withheld from the amount payable to Seller pursuant to
this Agreement (the “Holdback Amount”) and shall be held in escrow by the
Holdback Agent on and pursuant to the terms and conditions set forth in this
Section 15. The Holdback Amount is intended as credit support for Seller’s
post-closing obligations under this Agreement and the Seller Estoppel
Certificates delivered hereunder, and shall be disbursed to Seller or Buyer, as
applicable, as provided in this Section 15. Nothing in this Section 15 shall be
deemed to modify, limit or supersede the terms of this Agreement applicable to
(i) damages for which Seller may be liable, or any limitations thereon, or (ii)
compensation to which Buyer may be entitled, under this Agreement or any Seller
Estoppel Certificate.

 

Purchase and Sale Agreement
Page 29 of 40

 

 

(c)          Permitted Investments for Holdback Amount. Holdback Agent shall use
reasonable efforts to invest the Holdback Amount in: (i) U.S. Treasury Bills or
Certificates of Deposit; (ii) shares of “money market funds,” each having net
assets of not less than $50,000,000; or (iii) time deposits with commercial
banks having membership in the Federal Deposit Insurance Corporation or any
successor thereto (each a “Permitted Investment” and collectively, “Permitted
Investments”), having reasonable maturity dates taking into account the amounts
and timing of anticipated disbursements hereunder, but in no event with a
maturity greater than sixty (60) days, at such a yield as shall be available.
Holdback Agent shall use reasonable efforts to keep the Holdback Amount invested
in Permitted Investments, but Holdback Agent shall have no obligation to
reinvest all or any portion thereof in any particular Permitted Investment or to
maximize the yield available from among the various Permitted Investments.

 

(d)          Invested Holdback Amount. The Holdback Amount, plus any interest
earned from the investment thereof, if any, less any and all transaction or
account fees, costs, expenses or charges attributable to such investment or owed
to Holdback Agent (such sum hereinafter called the “Invested Holdback Amount”),
shall be delivered by Holdback Agent to the applicable Party or, if pursuant to
Section 15(j) hereof, to a substitute impartial party or a court having
appropriate jurisdiction, in accordance with the terms of this Agreement.
Holdback Agent agrees to provide the Parties with periodic, monthly, computation
of the Invested Holdback Amount.

 

(e)          Events Triggering Disbursement of Invested Holdback Amount to
Seller. Holdback Agent shall disburse the Invested Holdback Amount (or any
amount remaining thereunder) to Seller only upon receipt of written disbursement
authorization from both Parties. Buyer shall authorize the disbursement of the
Invested Holdback Amount to Seller upon the occurrence of the following:

 

(i)          the nine (9) month survival period for Seller Estoppel Certificates
described in Section 8(b), the nine (9) month survival period for Seller’s
representations and warranties described in Section F.3 of Addendum II, and the
six (6) month survival period for Post-Closing Adjustments under Section
7(c)(iv) (collectively, the “Holdback Periods”) shall each have expired and
either (A) Buyer shall not have timely asserted against Seller any claims for
damages or compensation under the Agreement or any Seller Estoppel Certificate,
or (B) any claims timely asserted by Buyer shall have been paid or resolved; or

 

(ii)         the Holdback Periods shall have expired, claims timely asserted by
Buyer against Seller under the Agreement or any Seller Estoppel Certificate have
not been paid or resolved, and the aggregate amount of such outstanding,
unresolved claims is less than the then-current Invested Holdback Amount, in
which case the amount of the Invested Holdback Amount in excess of one hundred
twenty percent (120%) of the aggregate amount of such outstanding, unresolved
claims shall be released to Seller.

 

Purchase and Sale Agreement
Page 30 of 40

 

 

(f)          Events Triggering Disbursement of Invested Holdback Amount to
Buyer. Holdback Agent shall disburse funds from the Invested Holdback Amount to
Buyer only upon receipt of written disbursement authorization from both Parties.
Seller shall authorize the disbursement of the Invested Holdback Amount to Buyer
upon the occurrence of the following:

 

(i)          Buyer timely asserted one or more claims under any one or more
Holdback Provisions and Seller has authorized disbursement to Buyer of funds in
satisfaction of such claim(s); or

 

(ii)         if Buyer timely asserted one or more claims under any one or more
Holdback Provisions and Seller disputes such claim(s), (a) upon execution by
both Buyer and Seller of documents in settlement of such dispute, or (b) upon
receipt by Buyer and Holdback Agent of a copy of the final judgment in the event
of a court awarded judgment in favor of Buyer (whether as the result of a trial
on the merits or any motion brought by Buyer, including, but not limited to, any
motion for summary judgment, demurrer and/or motion for judgment on the
pleadings).

 

(g)          Holdback Agent as Nominee; Reporting Requirements. Seller and Buyer
agree that Holdback Agent is to act as the Parties’ nominee in investing the
Invested Escrow Amount pursuant to this Agreement and in collecting the interest
earned on the Invested Escrow Amount on behalf of the Parties.

 

(h)          Liability of Holdback Agent. In performing any duties under this
Section 15, Holdback Agent shall not be liable to any Party for damages, losses,
or expenses, except as a result of the negligence or willful misconduct on the
part of the Holdback Agent. Holdback Agent shall not incur any liability for (i)
any act or failure to act made or omitted in good faith, or (ii) any action
taken or omitted in reliance upon any instrument, including any written
statement or affidavit delivered to Holdback Agent under this Section 15 that
Holdback Agent shall in good faith believe to be genuine, nor will Holdback
Agent be liable or responsible for forgeries, fraud, impersonations, or
determining the scope of any representative authority. In addition, Holdback
Agent may consult with legal counsel in connection with Holdback Agent’s duties
under this Agreement and shall be fully protected in any act taken, suffered, or
permitted by Holdback Agent in good faith in accordance with the advice of
counsel. Holdback Agent is not responsible for determining and verifying the
authority of any Person acting or purporting to act on behalf of any Party to
this Section 15.

 

Purchase and Sale Agreement
Page 31 of 40

 

 

(i)          Fees and Expenses. The Parties shall share equally the customary
fees and usual charges for services of Holdback Agent under this Section 15. In
the event that the conditions of this Section 15 are not promptly fulfilled, or
if the Parties request a substantial modification of its terms, or if any
controversy arises, or if Holdback Agent is made a party to, or intervenes in,
any litigation pertaining to this Section 15 or its subject matter, Holdback
Agent shall be reasonably compensated for such extraordinary services and
reimbursed for all costs, attorneys’ fees (including allocated costs of in-house
counsel) and expenses occasioned by such default, delay, controversy or
litigation and Holdback Agent shall have the right to retain all documents
and/or other things of value at any time held by Holdback Agent in the Escrow
created under this Section 15 until such compensation, fees, costs, and expenses
are paid. The parties jointly and severally promise to pay these sums upon
demand.

 

(j)          Instructions; Contrary Instructions. Holdback Agent shall have the
right to request instructions from the parties prior to taking any action
permitted or required hereunder. In the event that: (i) Holdback Agent shall
receive contrary instructions from any Party hereto; (ii) any dispute shall
arise as to any matter arising under this Agreement; (iii) any alleged default
by Seller or Buyer under this Section 15 shall occur; or (iv) there shall be any
uncertainty as to the meaning or applicability of any of the provisions of this
Section 15, Holdback Agent’s duties, rights, or responsibilities hereunder or
any written instructions received by Holdback Agent pursuant hereto, then:
Holdback Agent shall not be responsible to determine or resolve any such matter
or take action regarding it; Holdback Agent may, at its option at any time
thereafter, deposit the funds and/or instruments then being held by it pursuant
to the terms hereof into any court having appropriate jurisdiction, or take such
affirmative steps as it may elect in order to substitute an impartial party to
hold any and all escrowed funds and/or instruments and, upon making such
deposit, shall thereupon be relieved of and discharged and released from any and
all liability hereunder and with respect to the Invested Holdback Amount.

 

(k)          Indemnification of Holdback Agent. The Parties and their respective
successors and assigns agree jointly and severally to indemnify and hold
Holdback Agent harmless against any and all losses, claims, damages,
liabilities, expenses (including reasonable costs of investigation), attorneys’
fees (including allocated costs of in-house counsel), and disbursements that may
be imposed on Holdback Agent or incurred by Holdback Agent in connection with
the performance of its duties under this Section 15, including, but not limited
to, any litigation arising from this Section 15 or involving its subject matter,
except to the extent such losses, claims, damages, liabilities, expenses,
attorneys’ fees and disbursements result from the negligence, willful
misconduct, or bad faith of Holdback Agent.

 

16.         Miscellaneous

 

(a)          Disclosure of Transaction. Except as otherwise expressly permitted
under this Agreement, prior to Closing neither Party shall publicly announce or
discuss the execution of this Agreement or the transaction contemplated hereby
without the prior written consent of the other Party, which shall not be
unreasonably withheld. Notwithstanding the foregoing, nothing herein shall limit
or restrict (i) any public announcement or notification which Seller or any
Affiliate is required to make under the applicable provisions of the Securities
Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended and
the rules and regulations adopted by the Securities and Exchange Commission
thereunder or (ii) any discussion by Buyer with Buyer’s investment bankers,
investors, lender or prospective lenders, insurance and reinsurance firms,
attorneys, environmental assessment and remediation service firms and
consultants, as may be reasonably required for the consummation of this
transaction and/or as required by law .

 

Purchase and Sale Agreement
Page 32 of 40

 

 

(b)          Possession. Possession of the Property shall be delivered to Buyer
upon the Closing.

 

(c)          Force Majeure. Seller’s corporate headquarters are located in San
Mateo, California. If during the term of this Agreement, there occurs a Force
Majeure Event (a fire or other casualty, act of God, riot or other civil
disturbance, or any other event out of the control of Seller that prevents
Seller from having access to and use of its headquarters facility for the
conduct of its operations), Seller shall have the right, exercisable by written
notice to Buyer within five (5) Business Days of the date of the Force Majeure
Event, to extend any period for Seller’s performance hereunder by a period of
time equal to the time that Seller reasonably anticipates that it will be unable
to use its headquarters, but not to exceed fourteen (14) days.

 

(d)          Tax Protest. If as a result of any tax protest or otherwise any
refund or reduction of real property or other tax or assessment relating to the
Property during the period prior to Closing, Seller shall be entitled to receive
or retain such refund or the benefit of such reduction, less equitable prorated
costs of collection and subject to the rights of tenants under leases as to any
such refunds. To the extent any such tax protest or proceedings are ongoing as
of the Closing, Seller shall have the right, but not the obligation, to continue
to pursue such protest or proceeding following the Closing, but only to the
extent that it applies to the pre-closing tax periods.

 

(e)          Notices. Any notice, consent or approval required or permitted to
be given under this Agreement shall be in writing and shall be deemed to have
been given upon (i) delivery of email on a Business Day between the hours of
9:00 a.m. and 5:00 p.m. the recipient’s time (otherwise, the next following
Business Day) (provided that such email contains in all uppercase letters the
words “TRI-CITY CORPORATE CENTRE –OFFICIAL NOTICE” in the subject line and
generates no “out of office receipt” or other message that such delivery was
ineffective or delayed), (ii) personal delivery, (iii) confirmed telecopy
delivery on a Business Day between the hours of 9:00 a.m. and 5:00 p.m. the
recipient’s time (otherwise, the next following Business Day), (iv) one (1)
Business Day after being deposited with Federal Express, DHL Worldwide Express
or another reliable overnight courier service prior to the specified delivery
deadline for next day service, specifying an address to which such courier makes
overnight deliveries, or (v) two (2) Business Days after being deposited in the
United States mail, registered or certified mail, postage prepaid, return
receipt required, and addressed as indicated below, or such other address as
either Party may from time to time specify in writing to the other.

 

Purchase and Sale Agreement
Page 33 of 40

 

 

If to Seller:

 

Rancon Realty Fund V

c/o 400 South El Camino, 11th Floor

San Mateo, CA 94402-170

Attention: Alan Shapiro

Fax No. 650-343-9690

Email: alan.shapiro@glenborough.com

 

with a copy to:

 

Rancon Realty Fund V

c/o Glenborough LLC

400 South El Camino Real, 11th Floor,

San Mateo, CA 94402-1708

Attention: G. Lee Burns, Jr.

Fax No. 650-343-9690

Email: chip.burns@glenborough.com

 

If to Buyer:

 

c/o Oaktree Capital Management, L.P.

333 South Grand Avenue

Los Angeles, California 90071

Attn: Cary Kleinman and Ambrose Fisher

Fax: 213-830-6293

E-mail: afisher@oaktreecapital.com; ckleinman@oaktreecapital.com

 

and

 

c/o Hines Interests Limited Partnership

17885 Von Karman, Suite 110

Irvine, California 92614

Fax: 949-313-2201

Attn: Ray Lawler, Managing Director

Email: ray.lawler@hines.com

 

with a copy to:

 

c/o Hines Interests Limited Partnership

444 South Flower Street, Suite 2100

Los Angeles, CA 90071

Fax: 213-629-1423

Attn: Jim Bonham, Managing Director

Email: jim.bonham@hines.com

 

Purchase and Sale Agreement
Page 34 of 40

 

 

and

 

Munger, Tolles & Olson

355 South Grand Avenue, 35th Floor

Los Angeles, California 90071

Attn: O’Malley Miller

Fax: 213-683-4091

E-mail: om.miller@mto.com

 

(f)          Brokers and Finder. Seller has engaged Seller’s Broker to act as
Seller’s representative in this transaction, and Seller has sole responsibility
for the payment of any amounts due to Seller’s Broker as a result of this
transaction. Except as set forth in the preceding sentence, neither Party has
had any contact or dealings regarding the Properties, or any communication in
connection with the subject matter of this transaction through any real estate
broker or other person who can claim a right to a commission or finder’s fee in
connection with the transactions contemplated in this Agreement. In the event
that any broker or finder perfects a claim for a commission or finder’s fee
based upon any such contact, dealings or communication, the Party through whom
the broker or finder makes its claim shall be responsible for said commission or
fee and shall indemnify and hold harmless the other Party from and against all
liabilities, losses, costs and expenses (including reasonable attorneys’ fees)
arising in connection with such claim for a commission or finder’s fee. The
provisions of this subsection shall survive the Closing or the termination of
this Agreement.

 

(g)          Successors and Assigns. Subject to the following, this Agreement
shall be binding upon, and inure to the benefit of, the Parties and their
respective successors, heirs, administrators and assigns. Buyer shall have the
right, with notice to Seller delivered not later than five (5) days prior to the
Closing Date, but without Seller’s consent, to assign this Agreement to an
Affiliate of Buyer. Buyer shall have the right, with notice to Seller delivered
not later than ten (10) days prior to the Closing Date, and subject to receipt
of Seller’s written consent, to assign its right, title and interest in and to
this Agreement to one or more assignees other than an Affiliate of Buyer.
Buyer’s notice to Seller of any proposed assignment to a non-Affiliate of Buyer
shall include the identity and ownership (direct and indirect) of such assignee.
The assignee of Buyer shall assume all obligations of Buyer, and such assignment
and assumption shall not release Buyer from any obligation of “Buyer” under this
Agreement. Seller shall not have the right to assign its interest in this
Agreement.

 

(h)          Amendments. Except as otherwise provided herein, this Agreement may
be amended or modified only by a written instrument executed by Seller and
Buyer.

 

Purchase and Sale Agreement
Page 35 of 40

 

 

(i)          Governing Law; Agent for Service of Process. The substantive laws
of the State of California, without reference to its conflict of law provisions,
will govern the validity, construction, and enforcement of this Agreement and
the Transaction Documents. This Agreement and the Transaction Documents have
been negotiated and executed in the State of California and require performance
in the State of California. Buyer agrees that (i) on or before the Approval
Date, Buyer shall appoint and maintain for a period of not less than two years
thereafter an agent for service of process in the State of California, and (ii)
any permitted assignee of Buyer under this Agreement shall, prior to Closing and
as a Seller Closing Condition, appoint and maintain for a period of not less
than two years thereafter, an agent for service of process in the State of
California. It shall be a condition to Seller’s obligation to close the Escrow
that such appointments have been made and are in force as of the Closing Date.
Buyer agrees that such appointment constitutes Buyer’s consent to service of
process in California, and consent to venue for any proceeding related to the
validity, construction or enforcement of this Agreement or any Transaction
Document in the State of California. To the maximum extent permissible by law,
Buyer waives any right to dispute the convenience of the forum or claim that
venue in the State of California is inconvenient.

 

(j)          Merger of Prior Agreements. This Agreement and the Addenda,
Exhibits and Schedules hereto constitute the entire agreement between the
Parties and supersede all prior agreements and understandings between the
Parties relating to the subject matter hereof.

 

(k)          Time for Performance. Any time deadlines contained herein shall be
calculated by reference to calendar days unless otherwise specifically notes. In
the event that any time periods for performance hereunder fall on a day that is
not a Business Day, the date for performance shall be the next following
Business Day.

 

(l)          Enforcement Costs; Attorneys’ Fees. If either Party fails to
perform any of its obligations under this Agreement or if a dispute arises
between the Parties concerning the meaning or interpretation of any provision of
this Agreement, then the defaulting Party or the Party not prevailing in such
dispute shall pay any and all costs and expenses incurred by the other Party on
account of such default and/or in enforcing or establishing its rights
hereunder, including, without limitation, arbitration or court costs and
attorneys’ fees and disbursements. Any such attorneys’ fees and other expenses
incurred by either Party in enforcing a judgment in its favor under this
Agreement shall be recoverable separately from and in addition to any other
amount included in such judgment, and such attorneys’ fees obligation is
intended to be severable from the other provisions of this Agreement and to
survive and not be merged into any such judgment.

 

(m)          Time of the Essence. THE TIME FRAMES AND DEADLINES FOR PERFORMANCE
IN THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE TIME FRAMES AND DEADLINES
SET FORTH IN SECTIONS 2, 3 AND 4 WITH RESPECT TO THE EARNEST MONEY, TITLE
APPROVAL AND DILIGENCE REVIEW) HAVE BEEN NEGOTIATED BY THE PARTIES AND ARE A
MATERIAL PART OF THE CONSIDERATION BETWEEN THE PARTIES. THE PARTIES HERETO AGREE
THAT TIME IS OF THE ESSENCE WITH RESPECT TO THIS AGREEMENT, AND ALL OF THE TIME
FRAMES AND DEADLINES SET FORTH IN THIS AGREEMENT.

 

INITIALS: Seller _____ Buyer _____

 

Purchase and Sale Agreement
Page 36 of 40

 

 

(n)          Severability. If any provision of this Agreement, or the
application thereof to any person, place, or circumstance, shall be held by a
court of competent jurisdiction to be invalid, unenforceable or void, the
remainder of this Agreement and such provisions as applied to other persons,
places and circumstances shall remain in full force and effect.

 

(o)          Confidentiality. Buyer and Seller shall each maintain as
confidential any and all material or information about the other, or in the case
of Buyer and its agents, employees, consultants and contractors, about the
Properties, and shall not disclose such information to any third party, except,
in the case of information about the Properties or the Seller, to Buyer’s
investment bankers, investors, lender or prospective lenders, insurance and
reinsurance firms, attorneys, environmental assessment and remediation service
firms and consultants, as may be reasonably required for the consummation of
this transaction and/or as required by law.

 

(p)          Counterparts. This Agreement may be executed in counterparts or
duplicate originals, each of which shall be deemed an original but all or which
together shall constitute as one and the same instrument, and which shall be the
official and governing version in the interpretation of this Agreement. This
Agreement may be executed and delivered by facsimile or electronic transmission
and the Parties agree that such facsimile or electronic (e.g., pdf) execution
and delivery shall have the same force and effect as delivery of an original
document with original signatures, and that each Party may use such facsimile or
electronic signatures as evidence of the execution and delivery of this
Agreement by the Parties to the same extent that an original signature could be
used.

 

(q)          Addenda, Exhibits and Schedules. All addenda, exhibits and
schedules referred to herein are, unless otherwise indicated, incorporated
herein by this reference as though set forth herein in full. The Exhibits,
Addenda and Schedules to this Agreement are:

 

Exhibit A –           Deed

Exhibit B –           Assignment and Assumption of Leases

Exhibit C –           Bill of Sale

Exhibit D –         Assignment and Assumption of Service Contracts, Warranties
and Guaranties, and other  General Intangibles

Exhibit E –           Certificate of Transferor Other than an Individual (FIRPTA
Affidavit)

Exhibit F –           Form of Tenant Estoppel Certificate

Exhibit G –           Form of Seller Estoppel Certificate

Exhibit H –           Form of Seller Title Affidavit

 

Addendum I – Definitions

Addendum II – Seller’s Representations and Warranties

 

Schedule 1 –  Due Diligence Materials

Schedule 2-A – Description of Fund V Land

Schedule 2-B – Description of Fund V Subsidiary Land

 

Purchase and Sale Agreement
Page 37 of 40

 

 

Schedule 2-C – Description of Fund V Subsidiary Two Land

Schedule 3 –    Assumed Service Contracts

Schedule 4 –    Environmental Reports

Schedule 5 –    Rent Roll and Schedule of Security Deposits

Schedule 6 –    Exceptions to Seller Representations and Warranties

Schedule 7 –    Seller Credits for Tenant Improvement Allowances and Base Rent
Abatements

Schedule 8 – Fund V Major Tenants

Schedule 9 – Personal Property

 

(r)          Construction. Headings at the beginning of each section and
subsection are solely for the convenience of the Parties and are not a part of
the Agreement. Whenever required by the context of this Agreement, the singular
shall include the plural and the masculine shall include the feminine and vice
versa. This Agreement shall not be construed as if it had been prepared by one
of the Parties, but rather as if both Parties had prepared the same.

 

(s)          Tax Free Exchange. As an accommodation to Buyer, Seller agrees to
cooperate with Buyer to accomplish an I.R.C. Section 1031 like kind tax deferred
exchange, provided that the following terms and conditions are met; (i) Buyer
shall give Seller notice of any desired exchange not later than five (5) days
prior to the Closing Date; (ii) Seller shall in no way be liable for any
additional costs, fees and/or expenses relating to the exchange; (iii) if, for
whatever reason, the Closing does not occur, Seller shall have no responsibility
or liability to the third party involved in the exchange transaction, if any;
and (iv) Seller shall not be required to make any representations or warranties
nor assume or incur any obligations or personal liability whatsoever in
connection with the exchange transaction. Buyer indemnifies and agrees to hold
Seller and its constituent partners harmless from and against any and all
causes, claims, demands, liabilities, costs and expenses, including attorneys’
fees, as a result of or in connection with any such exchange. As an
accommodation to Seller, Buyer agrees to cooperate with Seller to accomplish an
I.R.C. Section 1031 like kind tax deferred exchange, provided that the following
terms and conditions are met; (i) Seller shall give Buyer notice of any desired
exchange not later than five (5) days prior to the Closing Date; (ii) Buyer
shall in no way be liable for any additional costs, fees and/or expenses
relating to the exchange; (iii) if, for whatever reason, the Closing does not
occur, Buyer shall have no responsibility or liability to the third party
involved in the exchange transaction, if any; and (iv) Buyer shall not be
required to make any representations or warranties nor assume or incur any
obligations or personal liability whatsoever in connection with the exchange
transaction. Seller indemnifies and agrees to hold Buyer and its partners
harmless from and against any and all causes, claims, demands, liabilities,
costs and expenses, including attorneys’ fees, as a result of or in connection
with any such exchange.

 

[Signatures on following page]

 

Purchase and Sale Agreement
Page 38 of 40

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

SELLER (AS TO THE FUND V ASSETS):

 

RANCON REALTY FUND V, a California limited

partnership

 

By: RANCON FINANCIAL CORPORATION,     a California corporation, its general
partner             By: /s/ Daniel L. Stephenson       Daniel L. Stephenson,
President  

 

By: /s/ Daniel L. Stephenson     Daniel L. Stephenson, its general partner  

 

SELLER (AS TO THE FUND V SUBSIDIARY ASSETS):

 

RANCON REALTY FUND V SUBSIDIARY LLC,

a Delaware limited liability company

 

By: /s/ Daniel L. Stephenson     Daniel L. Stephenson, manager  

 

SELLER (AS TO THE FUND V SUBSIDIARY TWO ASSETS):

 

RANCON REALTY FUND V SUBSIDIARY TWO LLC,

a Delaware limited liability company

 

By: /s/ Daniel L. Stephenson     Daniel L. Stephenson, manager  

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Purchase and Sale Agreement
Page 39 of 40

 

 

BUYER:

 

TRICITY GRAND AVENUE PARTNERS, LLC,

a Delaware limited liability company

 

By: /s/ Justin Guichard   Name: Justin Guichard   Title: Authorized Signatory  
      By: /s/ Cary Kleinman   Name:   Cary Kleinman   Title: Authorized
Signatory  

 

Purchase and Sale Agreement
Page 40 of 40

 

 

EXHIBIT A

 

DEED

 

RECORDING REQUESTED BY:

 

Chicago Title Insurance Company

National Commercial Services

Escrow No. ____________________

 

WHEN RECORDED RETURN TO

_____________________________

_____________________________

_____________________________

Attention: ____________________

 

MAIL TAX STATEMENTS TO:

 

______________________________

______________________________

______________________________

Attention: _____________________

  

     

(Space above this line for Recorder’s use)

 

GRANT DEED

 

FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, [RANCON
REALTY FUND V, a California limited partnership] [RANCON REALTY FUND V
SUBSIDIARY, LLC, a Delaware limited liability company] [RANCON REALTY FUND V
SUBSIDIARY TWO, LLC, a Delaware limited liability company] , hereby grants to
______________________________________, a _______________________, the real
property located in the City of San Bernardino, County of San Bernardino, State
of California, more particularly described on Exhibit A attached hereto.

 

Executed as of __________________________, 2015.

 

[SIGNATURE OF GRANTOR FOLLOWS]

 

Purchase and Sale Agreement
Exhibit A – Deed
Page 1 of 2

 

 

GRANTOR:

 

[SIGNATURE BLOCK TO COME]

 

[ACKNOWLEDGMENT TO COME]

 

Purchase and Sale Agreement
Exhibit A – Deed
Page 2 of 2

 



 

EXHIBIT A

TO DEED

 

REAL PROPERTY DESCRIPTION

 

Purchase and Sale Agreement
Exhibit A – Deed
Exhibit A - Real Property Description

 

 

EXHIBIT B

 

ASSIGNMENT AND ASSUMPTION OF LEASES

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASES (“Assignment”) dated as of __________,
2015, is entered into by and between [ADD APPLICABLE SELLER ENTITY]
(“Assignor”), and ___________________________, a _______________________
(“Assignee”).

 

WITNESSETH:

 

WHEREAS, Assignor is the lessor under certain leases executed with respect to
that certain real property located at ____________________________, San
Bernardino, California (the “Property”) as more fully described in Exhibit A
attached hereto, which leases are described in the Rent Roll attached hereto as
Schedule 1 (the “Leases”); and

 

WHEREAS, Assignor has entered into that certain Purchase and Sale Agreement (the
“Agreement”) by which title to the Property is being transferred to Assignee;
and

 

WHEREAS, Assignor desires to assign its interest as lessor in the Leases to
Assignee, and Assignee desires to accept the assignment thereof;

 

NOW, THEREFORE, in consideration of the promises and conditions contained
herein, the Parties hereby agree as follows:

 

1.          Effective as of the Closing Date (as defined in the Agreement),
Assignor hereby assigns to Assignee all of its right, title and interest in and
to the Leases, and any guarantees related thereto, and Assignee hereby accepts
such assignment and agrees to assume the obligations of Landlord under the
Leases; provided, however, Assignor hereby indemnifies and holds Assignee
harmless from any action, cause of action, loss, cost, claim or expense,
including without limitation reasonable attorneys’ fees arising out of or
related to a breach or default on the part of Assignor as Landlord under the
Leases occurring before the date of this Assignment. Assignee hereby indemnifies
and holds Assignor harmless from any action, cause of action, loss, cost, claim
or expense, including without limitation reasonable attorneys’ fees arising out
of or related to a breach or default on the part of Assignee as Landlord under
the Leases occurring on or after the date of recordation of this Assignment.

 

2.          If either Party hereto fails to perform any of its obligations under
this Assignment or if a dispute arises between the Parties hereto concerning the
meaning or interpretation of any provision of this Assignment, then the
defaulting Party or the Party not prevailing in such dispute shall pay any and
all costs and expenses incurred by the other Party on account of such default
and/or in enforcing or establishing its rights hereunder including, without
limitation, court costs and attorneys’ fees and disbursements. Any such
attorneys’ fees and other expenses incurred by either Party in enforcing a
judgment in its favor under this Assignment shall be recoverable separately from
and in addition to any other amount included in such judgment and such
attorneys’ fees obligation is intended to be severable from the other provisions
of this Assignment and to survive and not be merged into any such judgment.

 

Purchase and Sale Agreement
Exhibit B – Assignment and Assumption of Leases
Page 3 of 3

 

 

3.          This Assignment shall be binding on and inure to the benefit of the
Parties hereto, their heirs, executors, administrators, successors in interest
and assigns.

 

4.          The substantive laws of the State of California, without reference
to its conflict of law provisions, will govern the validity, construction, and
enforcement of this Assignment.

 

5.          This Assignment may be executed in counterparts, each of which shall
be deemed an original, but all of which taken together shall constitute one and
the same instrument. Capitalized terms used but not defined in this Assignment
have the meaning given to such terms in the Agreement.

 

[Signatures on following page]

 

Purchase and Sale Agreement
Exhibit B – Assignment and Assumption of Leases
Page 4 of 3

 

 

IN WITNESS WHEREOF Assignor and Assignee have executed this Assignment the day
and year first above written.

 

ASSIGNOR:

 

[APPLICABLE SIGNATURE BLOCK TO COME]

 

ASSIGNEE:

 

[SIGNATURE BLOCK TO COME]

 

Purchase and Sale Agreement
Exhibit B – Assignment and Assumption of Leases
Page 5 of 3

 

 

EXHIBIT A

TO ASSIGNMENT AND ASSUMPTION OF LEASES

 

REAL PROPERTY DESCRIPTION

 

Purchase and Sale Agreement
Exhibit B – Assignment and Assumption of Leases
Exhibit A - Real Property Description

 

 

SCHEDULE 1

TO ASSIGNMENT AND ASSUMPTION OF LEASES

 

RENT ROLL

 

Purchase and Sale Agreement
Exhibit B – Assignment and Assumption of Leases
Schedule 1 - Rent Roll

 

 

EXHIBIT C

 

BILL OF SALE

 

For good and valuable consideration the receipt of which is hereby acknowledged,
[ADD APPLICABLE SELLER ENTITY] (“Transferor”), does hereby sell, transfer, and
convey to __________________________, a _____________________ (“Transferee”) all
personal property owned by Transferor and located on or in or used in connection
with the Real Property located at ________________, San Bernardino, California,
including, without limitation, those items described in Schedule 1 attached
hereto (collectively, the “Personal Property”), pursuant to that certain
Purchase and Sale Agreement between Transferor and Transferee for the purchase
and sale of the Real Property (the “Agreement”). Transferor is conveying the
Personal Property to Transferee free and clear of free of any lien or
encumbrance thereon except as previously disclosed to and accepted by
Transferee. Capitalized terms used but not defined in this Bill of Sale have the
meaning given to such terms in the Agreement.

 

Transferor makes no representation or warranty regarding the condition,
merchantability, fitness or usefulness of the Personal Property, and Transferee
acknowledges and agrees that it is acquiring the Personal Property in its AS-IS,
WHERE-IS, WITH ALL FAULTS CONDITION, WITHOUT WARRANTY, EITHER EXPRESS OR
IMPLIED, except that all of the Personal Property will be free of all liens and
encumbrances.

 

This Bill of Sale shall be binding upon and inure to the benefit of the
successors and assigns of Transferor and Transferee.

 

The substantive laws of the State of California, without reference to its
conflict of law provisions, will govern the validity, construction, and
enforcement of this Bill of Sale.

 

This Bill of Sale may be executed in one or more counterparts, each of which
shall be deemed an original and all of which when taken together shall
constitute one and the same instrument.

 

Dated: ____________________, 2015.

 

[Signatures on following page]

 

Purchase and Sale Agreement
Exhibit C – Bill of Sale
Page 1 of 2

 

 

TRANSFEROR:

 

[APPLICABLE SIGNATURE BLOCK TO COME]

 

TRANSFEREE:

 

[SIGNATURE BLOCK TO COME]

 

Purchase and Sale Agreement
Exhibit C – Bill of Sale
Page 2 of 2

 

 

SCHEDULE 1

TO BILL OF SALE

 

PERSONAL PROPERTY

 

Purchase and Sale Agreement
Exhibit C – Bill of Sale
Schedule 1 - Personal Property

 

 

EXHIBIT D

 

ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS,

WARRANTIES AND GUARANTIES, AND OTHER GENERAL INTANGIBLES

 

This Assignment of Service Contracts, Warranties and Guaranties and Other
Intangible Property (“Assignment”) is made and entered into as of __________,
2015, by [ADD SELLER ENTITY] (“Assignor”), to _________________________, a
__________________________ (“Assignee”), pursuant to that certain Purchase and
Sale Agreement (the “Agreement”) between Assignor and Assignee relating to the
real property owned by Assignor and located at _____________________________,
San Bernardino, California. Capitalized terms used but not defined in this
Assignment have the meaning given to such terms in the Agreement.

 

1.          For good and valuable consideration, the receipt of which is hereby
acknowledged, effective as of the Closing Date (as defined in the Agreement),
Assignor hereby assigns and transfers unto Assignee all of its right, title,
claim and interest in and under:

 

(a)          all warranties and guaranties made by or received from any third
party with respect to any building, building component, structure, fixture,
machinery, equipment, or material situated on, contained in any building or
other improvement situated on, or comprising a part of any building or other
improvement situated on, any part of that certain real property described in
Exhibit A attached hereto including, without limitation, those warranties and
guaranties listed in Schedule 1 attached hereto (collectively, “Warranties”);
provided however, that to the extent there are any third party costs, expenses
or fees in connection with the assignment of any Warranties, including, without
limitation, reliance fees or transfer fees, Seller shall not be obligated to
assign such Warranties to Buyer unless Buyer pays all such costs, expenses and
fees.

 

(b)          all of the Service Contracts listed in Schedule 2 attached hereto;
and

 

(c)          any General Intangibles (as defined in the Agreement).

 

Assignor and Assignee further hereby agree and covenant as follows:

 

2.          Effective as of the Closing Date, Assignee hereby assumes all of
Assignor’s obligations under the Service Contracts and agrees to indemnify,
protect and defend Assignor against and hold Assignor harmless from any and all
cost, liability, loss, damage or expense, including, without limitation,
reasonable attorneys’ fees and costs and court costs, originating on or
subsequent to the Closing Date and arising out of failure on the part of
Assignor to perform the obligations of owner under the Service Contracts
requiring performance on or after the Closing Date. Assignor hereby agrees to
indemnify, protect and defend Assignee against and hold Assignee harmless from
any and all cost, liability, loss, damage or expense, including, without
limitation, reasonable attorneys’ fees and costs and court costs, arising out of
failure on the part of Assignor to perform the obligations of owner under the
Service Contracts requiring performance prior to the Closing Date.

 

Purchase and Sale Agreement
Exhibit D – Assignment and Assumption of Service Contracts, Warranties and
Guaranties,
and other General Intangibles
Page 1 of 3

 

 

3.          If either Party hereto fails to perform any of its obligations under
this Assignment or if a dispute arises between the Parties hereto concerning the
meaning or interpretation of any provision of this Assignment, then the
defaulting Party or the Party not prevailing in such dispute shall pay any and
all costs and expenses incurred by the other Party on account of such default
and/or in enforcing or establishing its rights hereunder, including, without
limitation, court costs and attorneys’ fees and disbursements. Any such
attorneys’ fees and other expenses incurred by either Party in enforcing a
judgment in its favor under this Assignment shall be recoverable separately from
and in addition to any other amount included in such judgment, and such
attorneys, fees obligation is intended to be severable from the other provisions
of this Assignment and to survive and not be merged into any such judgment.

 

4.          Assignor hereby covenants that Assignor will, at any time and from
time to time, upon written request therefor, execute and deliver to Assignee any
new or confirmatory instruments which Assignee may reasonably request in order
to fully assign, transfer to and vest in Assignee, and to protect Assignee’s
right, title and interest in and to, any of the items assigned herein or to
otherwise realize upon or enjoy such rights in and to those items.

 

5.          This Assignment shall be binding on and inure to the benefit of the
Parties hereto, their heirs, executors, administrators, successors in interest
and assigns

 

6.          The substantive laws of the State of California, without reference
to its conflict of law provisions, will govern the validity, construction, and
enforcement of this Assignment.

 

7.          This Assignment may be executed in counterparts, each of which shall
be deemed an original, but all of which taken together shall constitute one and
the same instrument.

 

[Signatures on following page]

 

Purchase and Sale Agreement
Exhibit D – Assignment and Assumption of Service Contracts, Warranties and
Guaranties,
and other General Intangibles
Page 2 of 3

 

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment the day
and year first above written.

 

ASSIGNOR:

 

[APPLICABLE SIGNATURE BLOCK TO COME]

 

ASSIGNEE:

 

[SIGNATURE BLOCK TO COME]

 

Purchase and Sale Agreement
Exhibit D – Assignment and Assumption of Service Contracts, Warranties and
Guaranties,
and other General Intangibles
Page 3 of 3

 

 

EXHIBIT A

TO

ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS,

WARRANTIES AND GUARANTIES, AND OTHER GENERAL INTANGIBLES

 

REAL PROPERTY DESCRIPTION

 

Purchase and Sale Agreement
Exhibit D – Assignment and Assumption of Service Contracts, Warranties and
Guaranties,
and other General Intangibles
Exhibit A – Real Property Description

 

 

SCHEDULE 1

TO

ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS,

WARRANTIES AND GUARANTIES, AND OTHER INTANGIBLE PROPERTY

 

WARRANTIES AND GUARANTIES

 

Purchase and Sale Agreement
Exhibit D – Assignment and Assumption of Service Contracts, Warranties and
Guaranties,
and other General Intangibles
Schedule 1 – Warranties and Guaranties

 

 

SCHEDULE 2

TO

ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS,

WARRANTIES AND GUARANTIES, AND OTHER INTANGIBLE PROPERTY

 

SERVICE CONTRACTS

 

Purchase and Sale Agreement
Exhibit D – Assignment and Assumption of Service Contracts, Warranties and
Guaranties,
and other General Intangibles
Schedule 2 – Service Contracts

 

 

EXHIBIT E

 

CERTIFICATE OF TRANSFEROR

OTHER THAN AN INDIVIDUAL

(FIRPTA AFFIDAVIT)

 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform ___________________, a ___________________________, the transferee of
certain real property located at ____________________, City of San Bernardino,
County of San Bernardino, State of California, that withholding of tax is not
required upon the disposition of such U.S. real property interest by RANCON
REALTY FUND V, a California limited partnership, [OR] RANCON REALTY FUND V
SUBSIDIARY [TWO], a California limited liability company and wholly owned
subsidiary of RANCON REALTY FUND V, a California limited partnership
(“Transferor”), the undersigned hereby certifies the following on behalf of
Transferor:

 

1.          Transferor is not a foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the Internal
Revenue Code and Income Tax Regulations);

 

2.          Transferor is not a disregarded entity as defined in Income Tax
Regulations §1.1445-2(b)(2)(iii);

 

3.          Transferor’s U.S. employer identification number is __________; and

 

4.          Transferor’s office address is   :    c/o 400 El Camino Real, 11th
Floor

   San Mateo, California 94402

 

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

 

Under penalty of perjury, I declare that I have examined this certificate and to
the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.

 

Dated: ______________________, 2015

 

            on behalf of:

 

RANCON REALTY FUND V, a California limited partnership

 

Purchase and Sale Agreement
Exhibit E – Certificate of Transferor Other than an Individual (FIRPTA
Affidavit)

 

 

EXHIBIT F

 

FORM OF TENANT ESTOPPEL CERTIFICATE

 

To:     Dated:    

 

Re:Lease Pertaining to Tri-City Corporate Centre – _________________ (the
“Property”)

 

Ladies and Gentlemen:

 

The above addressee (“Buyer”) is entering into an agreement to acquire the
Property. The undersigned, as tenant (“Tenant”) acknowledges the right of Buyer
to rely upon the statements and representations of the undersigned contained in
this certificate, and further acknowledges that Buyer will be acquiring the
Project in material reliance on this certificate. Given the foregoing, Tenant
hereby certifies and represents to Buyer (and its lender, successors and
assigns), and Landlord (and its successors and assigns) with respect to the
above-described Lease, as follows (if any blanks do not apply, simply state
“None”):

 

1.Tenant is the lessee under that certain lease pertaining to the Property which
is dated [_____________], as amended by the following (collectively, the
“Lease”) : [INSERT TITLE/DATE OF ALL LEASE AMENDMENTS/MODIFICATIONS].

 

2.The name of the current landlord (“Landlord”) is: [INSERT APPLICABLE SELLING
ENTITY].

 

3.The Lease is for the following portion of the Property (the “Premises”): That
certain space identified as [__________] having approximately [___________] of
Floor Area.

 

4.The initial term of the Lease commenced on [_________] and shall expire on
[__________], unless sooner terminated in accordance with the terms of the
Lease. Tenant has no option to renew or extend the term of the Lease, except as
follows (if none, so state): [_________].

 

5.The Lease contains the entire agreement of Landlord and Tenant with respect to
the Premises, and is in full force and effect.

 

6.As of the date hereof, Tenant is occupying the Premises and is paying rent on
a current basis under the Lease.

 

(a)The minimum monthly or base rent currently being paid by Tenant for the
Premises pursuant to the terms of the Lease is [________] per month.

 

Purchase and Sale Agreement
Exhibit F – Form of Tenant Estoppel Certificate
Page 1 of 3

 

 

(b)Common area maintenance, taxes, insurance and other charges (the
“Reimbursables”) due under the Lease have been paid through [________].

 

7.Tenant has accepted possession of the Premises, and all construction to be
performed by Landlord with the Premises under the Lease has been completed in
accordance with the terms of the Lease and within the time periods set forth in
the Lease. Landlord has paid in full any required contribution towards work to
be performed by Tenant under the Lease, except as follows (if none, so state):
____________________________________

___________________________________________.

 

8.The Premises shall be expanded by the addition of the following space on the
dates hereinafter indicated (if none, so state):
_________________________________________________________________________

______________________________________________.

 

9.No default or event that with the passage of time or notice would constitute a
default (hereinafter collectively a “Default”) on the part of Tenant exists
under the Lease in the performance of the terms, covenants and conditions of the
Lease required to be performed on the part of the Tenant.

 

10.To the best of Tenant’s knowledge, without investigation, no Default on the
part of Landlord exists under the Lease in the performance of the terms,
covenants and conditions of the Lease required to be performed on the part of
Landlord.

 

11.Tenant has no option or right to purchase all or any part of the Property.

 

12.Tenant has not assigned, sublet, transferred, hypothecated or otherwise
disposed of its interest in the Lease and/or the Premises, or any part thereof.

 

13.Neither the Lease nor any obligations of Tenant thereunder have been
guaranteed by any person or entity, except as follows (if none, so state):
____________________________________________________________________

_______________________________________________________.

 

14.No hazardous substances are being generated, used, handled, stored or
disposed of by Tenant on the Premises or on the Property in violation of any
applicable laws, rules or regulations or the terms of the Lease.

 

15.No rentals are accrued and unpaid under the Lease except for Reimbursables,
if any, which are not yet due and payable.

 

16.No prepayments of rentals due under the Lease have been made for more than
one month in advance. No security or similar deposit has been made under the
Lease, except for the sum of [________] which has been deposited by Tenant with
Landlord pursuant to the terms of the Lease.

 

Purchase and Sale Agreement
Exhibit F – Form of Tenant Estoppel Certificate
Page 2 of 3

 

 

17.To the best of Tenant’s knowledge, without investigation, Tenant has no
defense as to its obligations under the Lease, and to date has not asserted any
rights of setoff, claim or counterclaim against Landlord.

 

18.Tenant has not received notice of any assignment, hypothecation, mortgage or
pledge of Landlord’s interest in the Lease or the rents or other amounts payable
thereunder, except as follows (if none, so state): __________________

____________________________________________________________.

 

19.The undersigned is authorized to execute this Tenant Estoppel Certificate on
behalf of Tenant.

 

Very truly yours,

 

TENANT:

 

[___________________________________]

[___________________________________]

 

  By:     Name:     Its:  

 

Purchase and Sale Agreement
Exhibit F – Form of Tenant Estoppel Certificate
Page 3 of 3

 

 

EXHIBIT G

 

FORM OF SELLER ESTOPPEL CERTIFICATE

 

___________________________ (“Buyer”)

___________________________

___________________________

 

RE:Lease (and any amendments) dated ______ (the “Lease”), by and between
________________, as lessor (“Lessor”), and ____________________, as lessee
(“Lessee”), with respect to certain premises (the “Leased Premises”) located in
Tri-City Corporate Centre, at ______________________________ (the “Property”).

 

Ladies and Gentlemen:

 

The undersigned (“Seller”) acknowledges the right of Buyer to rely upon the
statements and representations of Seller contained in this Certificate, and
further acknowledges that Buyer will be acquiring the Property in material
reliance on this Certificate. This Certificate shall survive the Buyer’s
acquisition of the Property for a period of nine (9) months from the Closing.
Any undefined terms herein shall have the same meaning as set forth in the
Purchase and Sale Agreement between Seller and Buyer.

 

Given the foregoing, Seller hereby certifies and represents unto Buyer, its
successors and assigns, with respect to the above-described Lease, that to the
Actual Knowledge of Seller (if any blanks do not apply, simply state “None”):

 

1.          Tenant is the lessee under that certain lease pertaining to the
Property which is dated [_____________], as amended by the following
(collectively, the “Lease”): [INSERT TITLE/DATE OF ALL LEASE
AMENDMENTS/MODIFICATIONS].

 

2.          The name of the current landlord (“Landlord”) is: [INSERT APPLICABLE
SELLING ENTITY].

 

3.          The Lease is for the following portion of the Property (the
“Premises”) That certain space identified as [__________] having approximately
[___________] of Floor Area.

 

4.          The initial term of the Lease commenced on [_________] and shall
expire on [__________], unless sooner terminated in accordance with the terms of
the Lease. Tenant has no option to renew or extend the term of the Lease, except
as follows (if none, so state): [_________].

 

5.          The Lease contains the entire agreement of Landlord and Tenant with
respect to the Premises.

 

6.          As of the date hereof, Tenant is occupying the Premises and is
paying rent on a current basis under the Lease.

 

Purchase and Sale Agreement
Exhibit G – Form of Seller Estoppel Certificate
Page 1 of 3

 

 

(a)          The minimum monthly or base rent currently being paid by Tenant for
the Premises pursuant to the terms of the Lease is [________] per month.

 

(b)          Common area maintenance, taxes, insurance and other charges (the
“Reimbursables”) due under the Lease have been paid through [________].

 

7.          Tenant has accepted possession of the Premises, and all construction
to be performed by Landlord with the Premises under the Lease has been completed
in accordance with the terms of the Lease and within the time periods set forth
in the Lease. Landlord has paid in full any required contribution towards work
to be performed by Tenant under the Lease, except as follows (if none, so
state):
___________________________________________________________________________.

 

8.          The Premises shall be expanded by the addition of the following
space on the dates hereinafter indicated (if none, so state):
__________________________________________________________________________________________

_____________________________________________________.

 

9.          No default (“Default”) on the part of Tenant or Landlord exists
under the Lease in the performance of the terms, covenants and conditions of the
Lease required to be performed on the part of the Tenant.

 

10.         Tenant has no option or right to purchase all or any part of the
Property.

 

11.         Landlord has received no written notice that Tenant has assigned,
sublet, transferred, hypothecated or otherwise disposed of its interest in the
Lease and/or the Premises, or any part thereof.

 

12.         Neither the Lease nor any obligations of Tenant thereunder have been
guaranteed by any person or entity, except as follows (if none, so state):
___________________________________________________________________________

__________________________________________________.

 

13.         There have been no promises or representations made to Tenant by
Landlord concerning the Lease or the Property not contained in the Lease.

 

14.         Landlord has received no written notice that any hazardous
substances are being generated, used, handled, stored or disposed of by Tenant
on the Premises or on the Property in violation of any applicable laws, rules or
regulations or the terms of the Lease.

 

15.         No rentals are accrued and unpaid under the Lease, except for
Reimbursables, if any, which are not yet due and payable.

 

17.         No prepayments of rentals due under the Lease have been made for
more than one month in advance. No security or similar deposit has been made
under the Lease, except for the sum of [________] which has been deposited by
Tenant with Landlord pursuant to the terms of the Lease.

 

Purchase and Sale Agreement
Exhibit G – Form of Seller Estoppel Certificate
Page 2 of 3

 

 

16.         Tenant has not asserted any rights of setoff, claim or counterclaim
against Landlord.         

 

SELLER:

 

[APPLICABLE SIGNATURE BLOCK TO COME]

 

Purchase and Sale Agreement
Exhibit G – Form of Seller Estoppel Certificate
Page 3 of 3

 

 

EXHIBIT H

 

FORM OF SELLER TITLE AFFIDAVIT

 

Chicago Title

 

OWNER’S AFFIDAVIT

 

The undersigned, in consideration of you issuing your Policy and/or Policies of
title insurance insuring the mortgage and the title to the real property
described in the above Commitment for title insurance, and being first duly
sworn, deposes, states and warrants, in each instance to the Actual Knowledge of
the undersigned, as follows:

 

1.The undersigned has no knowledge of any facts by reason of which title to or
possession of the real property might be disputed or questioned, or by reason of
which any claim to the real property or any portion thereof might be adversely
asserted;

 

2.The real property described in Schedule A is not vacant;

 

3.There is no State or Federal Tax Lien, or other State, Federal or any other
lien, or claim thereof, of any kind or nature against the undersigned, which
could constitute a lien or charge against the real property;

 

4.There are no claims for labor, services or materials furnished to the land
pursuant to a contract with the undersigned remaining unpaid and no fixture
incorporated in the land is subject to a UCC security interest except in
connection with the senior secured loan referenced in the Commitment;

 

5.The undersigned is in possession of the real property, and no other party has
possession, or has right of possession under any tenancy, lease or other
agreement, written or oral, other than as set forth in the attached Rent Roll;

 

6.There are no unrecorded documents to which the undersigned is a party
affecting title to the real property, and the undersigned has received no notice
of any violation of any covenants, conditions or restrictions, if any affecting
the real property;

 

7.There are no pending land division applications filed by the undersigned and
there have been no recent land divisions effected by the undersigned and
affecting the property;

 

8.Subject to any matters shown on the survey of the real property, the
undersigned has no knowledge that any of the improvements on the land encroach
over any building or record setbacks lines, easements or property lines, nor
that any of the improvements on land adjacent to the land encroach on the real
property; and

 

Purchase and Sale Agreement
Exhibit H – Form of Seller Title Affidavit
Page 1 of 2

 

 

9.The person executing this affidavit on behalf of the undersigned is authorized
to execute this affidavit.

 

The term “Actual Knowledge” of the undersigned, or references to the “knowledge”
of the undersigned means the current, actual knowledge of Alan Shapiro as of the
date of this affidavit, without inquiry or investigation and without imputation
of matters of record or constructive knowledge. The undersigned represents that
Alan Shapiro is the person most likely to have current, actual knowledge of the
matters described in this affidavit.

 

This affidavit is given to induce Chicago Title Insurance Company to close the
subject transaction and issue its policy or policies of title insurance with
full knowledge that it will be relying upon the accuracy of the representations
made herein.

 

[SIGNATURE BLOCK TO COME]

[NOTARY BLOCK TO COME]

 

Purchase and Sale Agreement
Exhibit H – Form of Seller Title Affidavit
Page 2 of 2

 

 

ADDENDUM I

 

DEFINITIONS

 

Capitalized terms used in this Agreement shall have the meanings set forth
below:

 

1.Access Claims. See Section 4(c).

 

2.Actual Knowledge. The current, actual knowledge of any Responsible Individual
of a Party, without duty of inquiry; provided that so qualifying such Party’s
knowledge shall in no event give rise to any personal liability on the part of
the Responsible Individual. Actual Knowledge shall not include constructive
knowledge, imputed knowledge, or knowledge such Party or such Responsible Party
do not have but could have obtained through further investigation or inquiry.

 

3.Addendum I. Addendum I to this Agreement, containing definitions of defined
terms.

 

4.Addendum II. Addendum II to this Agreement, containing Seller’s
representations and warranties.

 

5.Additional Rents. All amounts, other than Fixed Rents, due from any Tenant
under any Lease, including without limitation, escalation charges for real
estate taxes, parking charges, marketing fund charges, reimbursement of
Expenses, maintenance escalation rents or charges, cost of living increases
(except for cost of living increases in Fixed Rents) or other charges of a
similar nature, if any, and any additional charges and expenses payable under
any Lease.

 

6.Affiliate. Any Person that, directly or indirectly, through one or more
intermediaries, controls or is controlled by or is under common control with
another Person. An Affiliate of a Person includes any officer, director,
managing member or general partner, and any record or beneficial owner of more
than 10% of any class of ownership interests in such Person.

 

7.Agreement. This Agreement between Seller and Buyer, including all Addenda,
Schedules and Exhibits attached hereto and incorporated herein by reference.

 

8.Approval Date. The Business Day on or prior to the end of the Due Diligence
Period on which Buyer delivers its Approval Notice to Seller.

 

9.Approval Notice. Buyer’s notice delivered to Seller (if at all) under Section
4 of the Agreement.

 

Purchase and Sale Agreement
Addendum I – Definitions
Page 1 of 8

 

 

10.Assignment of Contracts. An Assignment and Assumption of Service Contracts,
Guaranties and Warranties and Other Intangible Property in the form of Exhibit D
attached hereto.    

11.Assumed Service Contracts. Those Service Contracts which Seller did not
timely elect to terminate as of the Closing, and which Buyer desires to assume,
pursuant to Section 4(g).

 

12.Assignment of Leases. An Assignment and Assumption of Leases in the form
attached to this Agreement as Exhibit B.

 

13.Bill of Sale. A Bill of Sale in the form attached to this Agreement as
Exhibit C.

 

14.Business Day. Any day other than a Saturday, Sunday or holiday on which banks
in the State of California are closed for business or authorized by law to close
for business.

 

15.Buyer. The “Buyer” in the preamble to this Agreement.

 

16.Buyer Closing Conditions. Conditions precedent to Buyer’s obligation to
consummate the purchase of the Properties, as set forth in Section 5(a).

 

17.Buyer’s Agents. The employees, agents, contractors, consultants, officers,
directors, representatives, managers and members of Buyer or its Affiliates, and
such other Persons as are acting under the direction of, or on behalf of, Buyer
or any Affiliate of Buyer.

 

18.Buyer’s Broker. None.

 

19.Cash. Immediately available funds to be paid by Buyer at the Closing, as
provided in the Section entitled “Consideration”.

 

20.Closing. The date of recordation of each of the Deeds in the Official Records
of the County in which the Properties are located, and the payment of the
Consideration to Seller.

 

21.Closing Condition(s). The conditions precedent to the Parties’ respective
obligation to purchase and sell the Properties set forth as such in the
Agreement.

 

22.Closing Date. Thirty-five (35) days after the Approval Date, or otherwise by
mutual agreement of Buyer and Seller.

 

23.Consideration. The total consideration to be paid by Buyer to Seller as
described in the Section entitled “Consideration.”

 

24.Contracts. The Assumed Service Contracts, construction contracts for work in
progress as of the Closing Date and any warranties thereunder, and other
agreements relating to a Property and either referenced in a Preliminary Report
or delivered to Buyer as part of the Due Diligence Materials prior to the
Approval Date.

 

Purchase and Sale Agreement
Addendum I – Definitions
Page 2 of 8

 

 

25.Creditors’ Rights Laws. All bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights of creditors generally, as well
as general equitable principles whether or not the enforcement thereof is
considered to be a proceeding at law or in equity.

 

26.Damage Ceiling. Damage in amount equal to One Million Two Hundred Sixty
Thousand and No/100th Dollars ($1,260,000) suffered by Buyer as a result of any
inaccuracy or breach of any representation or warranty or any breach of any
covenant (on a cumulative basis as between all entities comprising “Seller” and
cumulatively for all breaches by such entities, and not per occurrence) by the
entities comprising Seller under this Agreement and the Transaction Documents.
The Damage Ceiling is a single, unified amount applicable to all breaches by all
entities comprising “Seller,” and is not a separate ceiling on damages for each
entity comprising “Seller.” The Damage Ceiling shall not be applicable to
Seller’s obligations or liabilities under Sections 7, 13(c) and 16(f) of the
Agreement nor to Seller’s liability under any Seller Estoppel Certificates, and
no obligations or liabilities of Seller under such Sections 7, 13(c) and 16(f)
of the Agreement nor Seller liability under any Seller Estoppel Certificates
shall be included in the calculation of the Damage Ceiling.

 

27.Damage Floor. Damage in amount up to Sixty-Three Thousand and No/100th
Dollars ($63,000.00) suffered by Buyer as a result of any inaccuracy or breach
of any representation or warranty or any breach of any covenant (on a cumulative
basis as between all entities comprising “Seller” and cumulatively for all
breaches by such entities, and not per occurrence) by the entities comprising
Seller under this Agreement and the Transaction Documents. The Damage Floor is a
single, unified amount applicable to all breaches by all entities comprising
“Seller,” and is not a separate floor on damages for each entity comprising
“Seller.” The Damage Floor shall not be applicable to Seller’s obligations or
liabilities under Sections 7, 13(c) and 16(f) of the Agreement nor to Seller’s
liability under any Seller Estoppel Certificates, and no obligations or
liabilities of Seller under such Sections 7, 13(c) and 16(f) of the Agreement
nor Seller liability under any Seller Estoppel Certificates shall be included in
the calculation of the Damage Floor.

 

28.Day. The term “day” used herein and not capitalized means a calendar day.

 

29.Deed. A grant deed from each Seller, to Buyer, in the form attached to this
Agreement as Exhibit A.

 

30.Due Diligence Materials. The materials described in Schedule 1 to this
Agreement.

 

31.Due Diligence Period. A period of time commencing on the Effective Date and
ending at 5:00 p.m., California time, on the day that is twenty-one (21) days
after the Effective Date.

 

32.Earnest Money. The aggregate of the Initial Earnest Money Deposit and the
Remaining Earnest Money Deposit.

 

Purchase and Sale Agreement
Addendum I – Definitions
Page 3 of 8

 

 

33.Effective Date. The date set forth in the preamble to this Agreement.

 

34.Environmental Laws. All federal, state, local or administrative agency
ordinances, laws, rules, regulations, orders or requirements relating to
Hazardous Materials.

 

35.Environmental Reports. All environmental reports and investigations relating
to the Property which are available to Seller, which are listed on Schedule 4 to
this Agreement.

 

36.Expenses. All operating expenses normal to the operation and maintenance of a
Property (which may vary from Property to Property), including without
limitation, Property Taxes; current installments of any improvement bonds or
assessments which are a lien on a Property or which are pending and may become a
lien on a Property; current installments of common area association charges or
charges under CC&Rs or other declarations to which a Property is subject; water,
sewer and utility charges; amounts payable under any Assumed Service Contract or
other Contract assumed by Buyer for any period in which the Closing occurs;
permits, licenses and inspection fees. Expenses shall not include expenses of a
capital nature.

 

37.Expense Reimbursement. That amount necessary to reimburse Buyer for all of
its out of pocket third-party costs and expenses related to the transactions
contemplated by this Agreement, including, without limitation, to consultants
and for third-party reports, for legal fees incurred in connection with
negotiating and entering into a letter of intent, non-disclosure agreement, or
other preliminary document, and this Agreement, and for lender fees (to the
extent not reimbursable to Buyer), up to a maximum, in the aggregate, of One
Hundred Twenty-Six Thousand and No/100th Dollars ($126,000.00).

 

38.Fixed Rents. The fixed periodic payments under any Lease, as such payments
may be adjusted during the term of each Lease in fixed, percentage or cost of
living increases.

 

39.Fund V Major Tenants. The Tenants described on Schedule 8 to this Agreement.

 

40.Fund V Properties. As defined in the Recitals to this Agreement.

 

41.Fund V Subsidiary Property. As defined in the Recitals to this Agreement.

 

42.Fund V Subsidiary Property Two. As defined in the Recitals to this Agreement.

 

43.Fund IV Purchase Agreement. That certain Purchase and Sale Agreement of even
date with this Agreement, by and between Rancon Realty Fund IV, a California
limited partnership, and Rancon Realty Fund IV Subsidiary, LLC, a Delaware
limited liability company, as “Seller” (collectively “Fund IV Seller”) and Buyer
or an Affiliate of Buyer, as “Buyer.”

 

Purchase and Sale Agreement
Addendum I – Definitions
Page 4 of 8

 

 

44.General Intangibles. All general intangibles relating to the ownership,
design, development, operation, management and use of a Property, including
without limitation, all certificates of occupancy, zoning variances, building,
use or other permits, approvals, authorizations, licenses and consents obtained
from any governmental authority or other person in connection with the
development, use, operation or management of a Property and all entitlements and
development rights pertaining to the Properties; all engineering or other
reports, architectural drawings, plans and specifications relating to all or any
portion of a Property; all payment and performance bonds or warranties or
guarantees relating to a Property; and all of Seller’s right, title and interest
in and to any and all of the following to the extent assignable: trademarks,
service marks, logos or other source and business identifiers, trademark
registrations and applications for registration used at or relating to a
Property, and any written agreement granting to Seller any right to use any
trademark or trademark registration at or in connection with a Property. The
General Intangibles shall include, without limitation, all of the right, title
and interest of Seller or any Affiliate of Seller in and to (A) the following
trademarks or trade names: “Vanderbilt Way,” “Vanderbilt Plaza,” “Parkside,”
“Carnegie Plaza,” “Lakeside Tower,” “Carnegie Business Center,” “North Court
Plaza,” “North River Place,” and “Brier Corporate Center” and any other name
derivations in which the foregoing trade names are contained; (B) a
non-exclusive license for the use of “Tri-City Corporate Center,” and (C) the
websites and domain names held or operated by Seller or any Affiliate of Seller
and dedicated solely to the management, leasing, marketing or operation of the
Properties (and no other projects or properties). As an obligation that survives
the Closing, Seller shall take all actions reasonably necessary or appropriate
to transfer or provide Buyer with the rights of Seller and/or its Affiliates to
the foregoing trademarks, trade names, websites and domain names, including
without limitation transfer documentation that may be required in connection
with any registered trademarks and passwords or other administrative assistance
in connection with the transfer of any websites, as applicable.

 

45.Hazardous Materials. Any substance which is designated, defined, classified
or regulated as a hazardous substance, hazardous material, hazardous waste,
toxic substance, pollutant or contaminant under any federal or state law or
regulation, (b) a petroleum hydrocarbon, including crude oil or any fraction
thereof and all petroleum products, (c) PCBs, (d) asbestos or
asbestos-containing products, (e) a flammable explosive, (f) an infectious
material, (g) a radioactive material, (h) a carcinogenic, or (i) a reproductive
toxicant.

 

46.Holdback Agent. The Title Company, in its capacity as “Holdback Agent”
pursuant to Section 15 of this Agreement.

 

47.Holdback Amount. The funds held in the Holdback Escrow pursuant to Section
15.

 

48.Holdback Periods. The limitations periods referenced in Section 15(e)(i).

 

49.Improvements. All buildings, parking lots, parking garages, signs, walks and
walkways, fixtures and equipment and all other improvements located at or on or
affixed to the Land to the full extent that such items are owned by Seller and
constitute realty under the laws of the state in which the Land is located.

 

Purchase and Sale Agreement
Addendum I – Definitions
Page 5 of 8

 

  

50.Initial Earnest Money Deposit. The initial earnest money deposit paid by
Buyer pursuant to the Section entitled “Consideration,” in the amount of Nine
Hundred Forty-Five Thousand and No/100th Dollars ($945,000).

 

51.Invested Holdback Amount. See Section 15.

 

52.Land. The land described in Schedule 2-A to this Agreement for the Fund V
Properties, the land described in Schedule 2-B to this Agreement for the Fund V
Subsidiary Property, and the land described in Schedule 2-C to this Agreement
for the Fund V Subsidiary Two Property together with all appurtenances thereto,
including without limitation any easements, mineral rights and water rights.

 

53.Laws. All Environmental Laws, zoning and land use laws, and other local,
state and federal laws and regulations applicable to the Properties, the Parties
and the transactions contemplated by this Agreement.

 

54.Leases. The leases for the Tenants listed in the Rent Roll for each Property
(including all amendments and modifications thereof), together with any new
leases pertaining to such Property and amendments to existing Leases executed
between the Effective Date and the Closing Date in accordance with the terms and
provisions of this Agreement.

 

55.Lease Rights. All of Seller’s right, title and interest in and to the Leases
for a Property and any and all guarantees of such Leases.

 

56.Major Loss. Any damage or destruction to, or condemnation of, any one
Property as to which the cost to repair, or the value of the portion taken, as
the case may be, exceeds Five Hundred Thousand and No/100ths Dollars ($500,000).

 

57.Minor Loss. Damage or destruction to, or condemnation of, any Real Property
that is not a Major Loss.

 

58.Monetary Liens. As defined in the Section entitled “Approval of Title.”

 

59.New Exception. An exception to title to the Real Property that is not (i)
included in or referenced in any preliminary report delivered to Buyer prior to
the Approval Date, or in any exception document delivered to Buyer by the Title
Company prior to the Approval Date, (ii) disclosed to Buyer in any of the Due
Diligence Materials delivered to Buyer in accordance with the provisions of
Section 4(e), (iii) shown on or referenced in the Survey, (iv) caused by Buyer
or any of Buyer’s Agents, or (v) previously approved in writing by Buyer or any
of Buyer’s Agents.

 

60.Non-Refundable Payment. See Section 3(b).

 

61.Party(ies). Buyer and Seller.

 

Purchase and Sale Agreement
Addendum I – Definitions
Page 6 of 8

 

 

62.Permitted Exceptions. The Leases and the exceptions to title approved by
Buyer during the Due Diligence Period, pursuant to the title review procedure
set forth in the Agreement.

 

63.Permitted Investments. See Section 15.

 

64.Person. An individual, partnership, corporation, business trust, joint stock
company, limited liability company, trust, unincorporated association, joint
venture or governmental authority.

 

65.Personal Property. All of Seller’s right, title and interest in and to the
personal property and any interest therein owned by Seller or held directly for
the benefit of Seller, if any, located on a Real Property and used in the
operation or maintenance of such Real Property. A tentative list of the Personal
Property is attached to this Agreement as Schedule 9 and shall be updated prior
to the Closing Date.

 

66.Pro Forma Policy. See Section 4(f).

 

67.Property(ies). The Fund V Properties, the Fund V Subsidiary Properties and
the Fund V Subsidiary Two Properties, consisting of and including, as to each
such Property, the Land, the Improvements, the Leases, the Personal Property,
the General Intangibles and the Contracts pertaining to such Property.

 

68.Property Taxes. As defined in Section 7(c)(ii)(c), entitled “Property Taxes.”

 

69.Real Property. The Land and Improvements for a Property.

 

70.Remaining Earnest Money Deposit. The additional earnest money deposit to be
deposited by Buyer pursuant to the Section entitled “Consideration,” in the
amount of Nine Hundred Forty-Five Thousand and No/100th Dollars ($945,000).

 

71.Rent Roll. The list of each of the Tenants and Rents under Leases as of the
date of this Agreement, attached to this Agreement as Schedule 5.

 

72.Rents. Fixed Rents pertaining to each Property.

 

73.Responsible Individuals. With respect to Buyer: Ambrose Fisher and Ray
Lawler; and with respect to Seller: Alan Shapiro and Bette Rader.

 

74.Required Tenants. (a) The Fund V Major Tenants, and (b) Tenants that
(inclusive of any Fund V Major Tenant in a Property) in the aggregate lease
seventy percent (70%) of the leased rentable area of each Property.

 

75.Seller. The “Seller” in the preamble to this Agreement.

 

Purchase and Sale Agreement
Addendum I – Definitions
Page 7 of 8

 

 

76.Seller Related Party. Seller, any Affiliate of Seller, and any of its or
their respective shareholders, constituent partners, joint venture partners,
members, managers, officers, directors, employees, agents or other
representatives of Seller.

 

77.Seller’s Broker. CBRE, Inc.

 

78.Seller Estoppel Certificate(s). The Seller estoppels described in Section 8.

 

79.Seller Closing Conditions. Conditions precedent to Seller’s obligation to
sell the Properties, as set forth in Section 5(b).

 

80.Seller R&W Breach. Defined in Section 10(c) of this Agreement.

 

81.Seller R&W Change. Defined in Section 10(c) of this Agreement.

 

82.Service Contracts. All Contracts involving ongoing services and periodic
payment therefor, as distinguished from franchise agreements, easements,
guarantees, warranties and the like.

 

83.Survey. An ALTA/ACSM survey sufficient to cause the Title Company to remove
the survey exception from the Title Policy.

 

84.Tenant(s). Tenants under the Leases.

 

85.Tenant Estoppel Certificate. A tenant estoppel certificate in the form
attached to this Agreement as Exhibit F (or on such other form as may be
prescribed in the Lease), to be provided by Seller as provided in the Section
entitled “Tenant Estoppel Certificates.”

 

86.Title Company. Chicago Title Company (San Diego Commercial); 701 B Street,
Suite 760, San Diego, CA 92101; Attention: Renee Marshall, AVP Sr. Escrow
Officer; (619) 230-6356; marshallr@ctt.com.

 

87.Title Policy. An owner’s extended coverage ALTA title policy, issued by Title
Company in the amount of the Consideration, showing title vested in Buyer
consistent in all material respects with the Pro Forma Policy delivered to Buyer
by the Title Company prior to the Approval Date, as provided in and subject to
the terms of Section 4.

 

88.Transaction Documents. Each of the Deed, Bill of Sale, Assignment of
Contracts, Assignment of Leases, and any and all other agreements entered into
between the Parties in connection with the Closing.

 

Purchase and Sale Agreement
Addendum I – Definitions
Page 8 of 8

 

 

ADDENDUM II

 

SELLER’S REPRESENTATIONS AND WARRANTIES

 

In accordance with and subject to the terms of Section 10 of the Agreement,
Seller represents and warrants to Buyer as follows:

 

A.           Organization and Authorization

 

1.          Seller is duly organized, validly existing and in good standing
under the laws of the state of its organization, and is qualified to do business
in the state of where the Property is located.

 

2.          Seller has full power and authority to execute and deliver this
Agreement and to perform all of the terms and conditions hereof to be performed
by Seller and to consummate the transactions contemplated hereby. This Agreement
and all documents executed by Seller which are to be delivered to Buyer at
Closing have been (or will be) duly executed and delivered by Seller and are or
at the time of Closing will be the legal, valid and binding obligation of Seller
and is (or will be) enforceable against Seller in accordance with their terms,
except as the enforcement thereof may be limited by applicable Creditors’ Rights
Laws. Seller is not presently subject to any bankruptcy, insolvency,
reorganization, moratorium, or similar proceeding.

 

3.          The individuals and entities executing this Agreement and the
instruments referenced herein on behalf of Seller and its constituent entities,
if any, have the legal power, right and actual authority to bind Seller to the
terms and conditions hereof and thereof.

 

4.          Neither the execution and delivery of this Agreement, the
consummation of the transactions contemplated by this Agreement, nor the
compliance with the terms and conditions hereof will violate or conflict, in any
material respect, with (i) any provision of Seller’s organizational documents,
(ii) any statute, regulation or rule, (iii) any injunction, judgment, order,
decree, ruling, charge or (iv) any other restrictions of any government,
governmental agency or court to which Seller is subject, and, in each case,
which violation or conflict would have a material adverse effect on Seller or
the Property. Seller is not a party to any contract or subject to any other
legal restriction that would prevent fulfillment by Seller of all of the terms
and conditions of this Agreement or compliance with any of the obligations under
it.

 

5.          To Seller’s Actual Knowledge all material consents required from any
governmental authority or third party in connection with the execution and
delivery of this Agreement by Seller or the consummation by Seller of the
transactions contemplated hereby have been made or obtained or shall have been
made or obtained by the Closing Date.

 

Purchase and Sale Agreement
Addendum II – Seller's Representations and Warranties
Page 1 of 4

 

 

B.           Title Matters

 

1.          Possession; No Transfers. To Seller’s Actual Knowledge, there are no
adverse or other parties in possession of any Property, or any part thereof,
except Seller and the Tenants. Seller has not granted to any Person any license,
easement, lease, or other right relating to the use or possession of any
Property or any part thereof, except to Tenants under the Leases or the matters
shown of record.

 

C.           Property Condition, Use and Compliance

 

1.          Compliance with Laws. Except as set forth on Schedule 6 to this
Agreement, to Seller’s Actual Knowledge, the Property is not in violation of any
applicable Laws.

 

2.          No Regulatory Proceedings. Except as set forth on Schedule 6 to this
Agreement, to Seller’s Actual Knowledge, Seller has not received any written
notice of any condemnation, environmental, zoning or other land-use regulation
proceedings that have been instituted, or are planned to be instituted, which
directly identify any Property, nor any written notice of any special assessment
proceedings affecting any Property. Seller shall notify Buyer promptly of any
such proceedings of which any Seller becomes aware prior to Closing.

 

3.          Environmental Matters. To the Actual Knowledge of Seller and except
as set forth in the Due Diligence Materials, there are no Hazardous Materials on
or under any Property in violation of Environmental Laws or which would require
remediation or mitigation under Environmental Laws.

 

D.           The Leases

 

1.          Rent Roll. The information set forth in each Rent Roll attached
hereto is complete and accurate in all material respects as of the date of such
Rent Roll. Except as disclosed on each Rent Roll, to the Actual Knowledge of
Seller, there are no other Tenants at such Property, and no Rents under any
Lease has been collected in advance of the current month. Each Rent Roll shall
be updated at the Closing to reflect any changes which occur after the Effective
Date.

 

2.          Security Deposits. All cash security deposits held by Seller or its
immediate predecessor in interest as to the Properties are described on Schedule
5. Seller has not received from a Tenant or any other Person written notice of
any claim (other than for customary refund at the expiration of a Lease) to all
or any part of any security deposit, except as set forth in the Tenant Estoppel
Certificate.

 

Purchase and Sale Agreement
Addendum II – Seller's Representations and Warranties
Page 2 of 4

 

 

E.           Other Matters

 

1.          No Litigation. Except as set forth on Schedule 6 to this Agreement,
there is no litigation pending or, to Seller’s Actual Knowledge, threatened: (i)
against Seller that arises out of the ownership of any Property or that might
materially and detrimentally affect the value or the use or operation of any
Property for its intended purpose or the ability of such Seller to perform its
obligations under this Agreement; or (ii) between Seller and any Tenant or a
party to any Contract. Seller shall notify Buyer promptly of any such litigation
of which Seller becomes aware before Closing.

 

2.          No Contracts for Improvements. Except as set forth on Schedule 6 to
this Agreement and in connection with any new leases or lease modifications
executed after the Effective Date and prior to Closing, at the time of Closing
there will be no outstanding written or oral contracts made by Seller for any
improvements to any Property which have not been fully performed and paid for,
to the extent performance and payment are required prior to Closing, and Seller
shall cause to be discharged all mechanics and materialmen’s liens arising from
any labor or materials furnished to such Property by or on behalf of Seller
prior to the time of Closing.

 

3.          Exhibits and Schedules. The Schedules attached hereto, as provided
by or on behalf of Seller, completely and correctly present in all material
respects the information required by this Agreement to be set forth therein,
provided, however, that as set forth in more detail in the Agreement, Seller
makes no representation or warranty as to the completeness or accuracy of any
materials contained in the Schedules that have been prepared by third parties
unrelated to Seller.

 

4.          Seller Not a Foreign Person. Seller is not a “foreign person” within
the meaning of Section 1445(f)(3) of the Internal Revenue Code.

 

5.          Patriot Act. Seller is not, nor is any person who owns a controlling
interest in or otherwise controls Seller, (a) listed on the Specially Designated
Nationals and Blocked Persons List maintained by OFAC, Department of the
Treasury, and/or on any other similar list maintained by the OFAC pursuant to
any OFAC Laws and Regulations; or (b) a person either (i) included within the
term “designated national” as defined in the Cuban Assets Control Regulations,
31 C.F.R. Part 515, or (ii) designated under any Executive Orders. Neither
Seller nor any of its principals or affiliates is (x) a person or entity with
which Buyer is prohibited from dealing or otherwise engaging in any transaction
by any Anti-Terrorism Law, or that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Orders, or (y) is directly or
indirectly affiliated or associated with a person or entity listed in the
preceding clause (x). To the best knowledge of Seller, neither Seller nor any of
its principals or affiliates, nor any brokers or other agents acting in any
capacity in connection with the transactions contemplated herein (I) directly or
indirectly deals in, or otherwise engages in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Orders, (II)
directly or indirectly engages in any transaction in violation of any Laws
relating to drug trafficking, money laundering or predicate crimes to money
laundering or (III) engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

 

Purchase and Sale Agreement
Addendum II – Seller's Representations and Warranties
Page 3 of 4

 

 

6.          Seller’s Due Diligence Materials. To the Actual Knowledge of Seller,
the Due Diligence Materials delivered to Buyer pursuant to this Agreement are
complete, true and correct copies of the Due Diligence Materials in Seller’s
possession.

 

7.          Assumed Service Contracts. Seller is not in default under, and
Seller has received no notice that any event has occurred which with the giving
of notice or the passage of time, or both, would constitute a default under any
Assumed Service Contract or other Contract that will bind Buyer as of the
Closing. There are no delinquent amounts due and owing under any Assumed Service
Contract or other Contract that will bind Buyer as of the Closing.

 

F.           Miscellaneous

 

1.          Timeliness of Representations and Warranties. All representations
and warranties set forth herein shall be deemed to be given as of the Effective
Date and the Closing Date unless such representation states otherwise or is
modified in accordance with the terms of this Agreement.

 

2.          Damage Limits. Buyer shall not be entitled to any right or remedy
for any inaccuracy in or breach of any representation or warranty or covenant
under this Agreement or any Transaction Document other than as set forth in
Section 10(c) and Section 14(b) of the Agreement.

 

3.          Continuation and Survival of Representations and Warranties, Etc.
All representations and warranties by the respective Parties contained in this
Agreement or any Transaction Document shall survive the Closing for a period of
nine (9) months after the Closing, or, to the extent the context requires,
beyond any termination of this Agreement for a period of nine (9) months. Any
claim for breach of a representation and warranty made hereunder must be
delivered in writing to the other Party within such nine (9) month period and
filed with a court of competent jurisdiction within thirty (30) days thereafter,
or be deemed waived and released.

 

4.          To the extent that Seller becomes aware of any facts or
circumstances which would render the representations and warranties made by
Seller in this Agreement false or materially misleading, Seller shall promptly
notify Buyer of such facts and circumstances.

 

Purchase and Sale Agreement
Addendum II – Seller's Representations and Warranties
Page 4 of 4

 

 

SCHEDULE 1

 

TRI-CITY CORPORATE CENTRE – OFFICE

DUE DILIGENCE MATERIALS – FUND IV PROPERTIES AND FUND V PROPERTIES

 

·AB1103

oBrier Corporate Center-Energy Star Data Verification Checklist

oLakeside Tower-Energy Star Data Verification Checklist

oNorthcourt Plaza-Energy Star Data Verification Checklist

oOne Carnegie Plaza I (621)-Energy Star Data Verification Checklist

oOne Carnegie Plaza II (625)-Energy Star Data Verification Checklist

oOne Parkside -Energy Star Data Verification Checklist

oOne Vanderbilt-Energy Star Data Verification Checklist

oTwo Carnegie Plaza-Energy Star Data Verification Checklist

oTwo Parkside-Energy Star Data Verification Checklist

oVanderbilt Plaza-Energy Star Data Verification Checklist

·ALTA SURVEYS

oPreliminary ALTA/ACSM Land Title Survey prepared by Dawson and Associates
undated

·AGED RECEIVABLES

oA/R as of November 30, 2014

·ASSOCIATION OPERATIONS

o2013 Associations Operating Statement

o2014 Maintenance Association Budgets

o2014 Master Association Dues Allocations

oTri City Total SF Calculations 2015 Association Dues Allocation

·BUDGETS

o2014 Operating Budgets

·CAM RECOVERY CALCULATIONS AND BILLINGS

vBallys

o2013 Actual Common Area Expenses

oRecovery Calculation

vBrier

oExpense Detail

oExpense Summary

oBilling Report-2013

oRecovery Invoices-2013

oRecovery Calculation

oRecovery Schedule

oYear End Recovery Billings

vCBC I

oExpense Detail

 

Purchase and Sale Agreement
Schedule 1 – Due Diligence Materials
Page 1 of 26

 

 

oExpense Summary

oBilling Report-2013

oRecovery Invoices-2013

oRecovery Calculation

oRecovery Schedule

oYear End Recovery Billings

vCBC II

oExpense Detail

oExpense Summary

oBilling Report-2013

oRecovery Invoices-2013

oRecovery Calculation

oRecovery Schedule

oYear End Recovery Billings

vLakeside

oExpense Detail

oExpense Summary

oBilling Report-2013

oRecovery Invoices-2013

oRecovery Calculation

oRecovery Schedule

oYear End Recovery Billings

vNorthcourt

oExpense Detail

oExpense Summary

oBilling Report-2013

oRecovery Invoices-2013

oRecovery Calculation

oRecovery Schedule

oYear End Recovery Billings

vOne Carnegie

oExpense Detail

oExpense Summary

oBilling Report-2013

oRecovery Invoices-2013

oRecovery Calculation

oRecovery Schedule

oYear End Recovery Billings

vOne Parkside

oExpense Detail

oExpense Summary

oBilling Report-2013

oRecovery Invoices-2013

oRecovery Calculation

 

Purchase and Sale Agreement
Schedule 1 – Due Diligence Materials
Page 2 of 26

 

 

oRecovery Schedule

oYear End Recovery Billings

vOne Vanderbilt

oExpense Detail

oExpense Summary

oBilling Report-2013

oRecovery Invoices-2013

oRecovery Calculation

oRecovery Schedule

oYear End Recovery Billings

oRecovery Notes

vTwo Carnegie

oExpense Detail

oExpense Summary

oBilling Report-2013

oRecovery Invoices-2013

oRecovery Calculation

oRecovery Schedule

oYear End Recovery Billings

vTwo Parkside

oExpense Detail

oExpense Summary

oBilling Report-2013

oRecovery Invoices-2013

oRecovery Calculation

oRecovery Schedule

oYear End Recovery Billings

vVanderbilt Plaza

oExpense Detail

oExpense Summary

oBilling Report-2013

oRecovery Invoices-2013

oRecovery Calculation

oRecovery Schedule

oYear End Recovery Billings

·CC&Rs

oDeclarations of Covenants, Conditions and Restrictions dated December 1, 1987

oCancellation of Declaration of Establishment of Covenants, Conditions and
Restrictions for Park Centre, dated September 19, 1991

oAmendment No. 1 to Declaration of Covenants, Conditions and Restrictions
recorded January 8, 1991

oAmendment No. 2 to Declaration of Covenants, Conditions and Restrictions
recorded January 14, 1992

 

Purchase and Sale Agreement
Schedule 1 – Due Diligence Materials
Page 3 of 26

 

 

oAmendment No. 3 to Declaration of Covenants, Conditions and Restrictions dated
September 29, 1992

·CERTIFICATES OF OCCUPANCY

oCarnegie Business Center I

oCarnegie Business Center II

oLakeside

oNorth River

oOne Carnegie

oOne Vanderbilt

oTwo Carnegie

oVanderbilt Plaza

oNorthcourt Plaza

oBrier

oOne Parkside

oTwo Parkside

oThree Parkside

·CONSTRUCTION IN PROGRESS

oSchedule of TI’s and Capital in progress as of December 31, 2014

·ENVIRONMENTAL

vBally’s

oPhase I Site Assessment prepared by Pacific Southwest Group, dated November 8,
1999

oEnvironmental Site Assessment Selected Properties prepared by Millennium
Consulting Associates dated May 30, 2005

oPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Bally’s Health Club, prepared by Millennium Consulting Associates, dated
November 17, 2014

vBrier

oEnvironmental Site Assessment prepared by AllWest dated November 4, 2004

oPhase One Environmental Site Assessment Selected Properties prepared by
Millennium Consulting Associates, dated March 10, 2006

oPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Multiple Properties, prepared by Millennium Consulting Associates, dated
November 18, 2014

vCarnegie Business Center I

oPhase I Environmental Assessment prepared by Integrated Resources Management,
Inc., dated May 15, 1995

oPhase I Site Assessment prepared by Pacific Southwest Group, dated November 8,
1999

oPhase I Environmental Site Assessment Report prepared by Hygienetics dated
November 10, 2008

oPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Multiple Properties, prepared by Millennium Consulting Associates, dated
November 18, 2014

 

Purchase and Sale Agreement
Schedule 1 – Due Diligence Materials
Page 4 of 26

 

 

vCarnegie Business Center II

oPhase I Site Assessment prepared by Pacific Southwest Group, dated November
8,1999

oEnvironmental Site Assessment Selected Properties prepared by Millennium
Consulting Associates dated May 30, 2005

oPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Multiple Properties, prepared by Millennium Consulting Associates, dated
November 18, 2014

vLakeside Tower

oPhase I Site Assessment prepared by Pacific Southwest Group, dated November
5,1999

oEnvironmental Site Assessment Selected Properties prepared by Millennium
Consulting Associates dated May 30, 2005

oPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Multiple Properties, prepared by Millennium Consulting Associates, dated
November 18, 2014

vNorth River

oExpanded Phase I Environmental Site Assessment prepared by AECOM, dated January
27, 2011

oPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Multiple Properties, prepared by Millennium Consulting Associates, dated
November 18, 2014

vNorthcourt Plaza

oPhase I Site Assessment prepared by Pacific Southwest Group, dated November
8,1999

oExpanded Phase I Environmental Site Assessment prepared by AECOM, dated January
31, 2011

oPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Multiple Properties, prepared by Millennium Consulting Associates, dated
November 18, 2014

vOne Carnegie

oPhase I Environmental Site Assessment prepared by EMCON Southwest, Inc., dated
October 1991

oPhase I Site Assessment prepared by Pacific Southwest Group, dated November 8,
1999

oPhase I Site Assessment prepared by Pacific Southwest Group, dated February 12,
2003

oEnvironmental Site Assessment Selected Properties prepared by Millennium
Consulting Associates dated May 30, 2005

oPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Multiple Properties, prepared by Millennium Consulting Associates, dated
November 18, 2014

 

Purchase and Sale Agreement
Schedule 1 – Due Diligence Materials
Page 5 of 26

 

 

vOne Parkside

oPhase I Site Assessment prepared by Pacific Southwest Group, dated November 5,
1999

oPhase One Environmental Site Assessment Selected Properties prepared by
Millennium Consulting Associates, dated March 10, 2006

oPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Multiple Properties, prepared by Millennium Consulting Associates, dated
November 18, 2014

vOne Vanderbilt

oEnvironmental Site Assessment prepared by EMCON, dated September 1994

oPhase I Site Assessment prepared by Pacific Southwest Group, dated November 5,
1999

oEnvironmental Site Assessment Selected Properties prepared by Millennium
Consulting Associates dated May 30, 2005

oPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Multiple Properties, prepared by Millennium Consulting Associates, dated
November 18, 2014  o 

vThree Parkside

vPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Multiple Properties, prepared by Millennium Consulting Associates, dated
November 18, 2014

vTwo Carnegie

oPhase I Site Assessment prepared by Pacific Southwest Group, dated November 8,
1999

oPhase One Environmental Site Assessment Selected Properties prepared by
Millennium Consulting Associates, dated March 10, 2006

oPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Multiple Properties, prepared by Millennium Consulting Associates, dated
November 18, 2014

vTwo Parkside

oPhase I Site Assessment prepared by Pacific Southwest Group, dated November 9,
1999

oPhase One Environmental Site Assessment Selected Properties prepared by
Millennium Consulting Associates, dated March 10, 2006

oPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Multiple Properties, prepared by Millennium Consulting Associates, dated
November 18, 2014

vVanderbilt Plaza

oPhase I Site Assessment prepared by Pacific Southwest Group, dated November 8,
1999

oPhase I Environmental Site Assessment Report prepared by Hygienetics, dated
June 4, 2008

 

Purchase and Sale Agreement
Schedule 1 – Due Diligence Materials
Page 6 of 26

 

 

oPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Multiple Properties, prepared by Millennium Consulting Associates, dated
November 18, 2014

vLand Pads

vEast Lake Restaurant Pad

oPhase I Site Assessment prepared by Pacific Southwest Group, dated November 9,
1999

oPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Multiple Properties, prepared by Millennium Consulting Associates, dated
November 18, 2014

vWest Lake Office Pad

oPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Multiple Properties, prepared by Millennium Consulting Associates, dated
November 18, 2014

vEast Lakeside Tower Pad

oPhase I Site Assessment prepared by Pacific Southwest Group, dated November 9,
1999

oPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Multiple Properties, prepared by Millennium Consulting Associates, dated
November 18, 2014

vWest Lakeside Tower Pad

oEnvironmental Site Assessment prepared by AllWest, dated March 17, 2005

oPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Multiple Properties, prepared by Millennium Consulting Associates, dated
November 18, 2014

vWest/East Lakeside Tower Parking Lots

oPhase I Site Assessment prepared by Pacific Southwest Group, dated November 9,
1999

oPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Multiple Properties, prepared by Millennium Consulting Associates, dated
November 18, 2014

oFLOOR PLANS

oBrier Corporate Center-862 E Hospitality Lane

oOne Carnegie -625 E Carnegie

oOne Carnegie-621 E Carnegie

oTwo Carnegie-685 E Carnegie

oCarnegie Business Center I-630-E Brier

oCarnegie Business Center I-636 E Brier

oCarnegie Business Center II-720 E Carnegie

oCarnegie Business Center II-732 E Carnegie

oNorth Court-674 E Brier

oNorth River Place-658 Brier

oOne Vanderbilt-301 E Vanderbilt Way

oLakeside Tower-650 E Hospitality Lane

 

Purchase and Sale Agreement
Schedule 1 – Due Diligence Materials
Page 7 of 26

 

 

oThree Parkside-473 E Carnegie

oOne Parkside-560 E Hospitality Lane

oTwo Parkside-550 E Hospitality Lane

oVanderbilt Plaza-451 E Vanderbilt Way

·Land Use and Design Guidelines

§Development Agreement recorded May 17, 1994

§Ordinance Number MC-881, approved July 8, 1993

§Resolution Number 93-14, approved May 26, 1993

§Settlement Agreement between Rancon Realty Fund IV and V and city of San
Bernardino dated July 6, 1993

·LEASES

vBally’s

vFitness & Sports Clubs, LLC

oRetail Space Lease dated July 14, 1994

oGuaranty of Lease dated July 14, 1994

oFirst Amendment to Lease dated September 25, 1995

oSecond Amendment to Lease dated June 16, 2009

oAssignment, Assumption and Consent Agreement dated January 23, 2012

oNotice of name change dated October 1, 2012

vBrier

·Northrop Grumman Space Mission Systems Corp

§Lease dated November 24, 2004

§First Amendment to Lease dated June 27, 2005

§Acceptance of Premises dated January 19, 2006

§Second Amendment to Lease dated May 25, 2006

§Sublease dated September 22, 2008

§Third Amendment to Lease dated December 31,2011

·TASC, Inc

§Office Lease dated December 31, 2011

§Third Amendment to Lease dated July 28, 2009

vCarnegie Business Center I

·The Art Institute of California-Inland Empire, Inc.

oLease dated May 3, 2005

oAmendment to Lease dated August 4, 2005

oSecond Amendment to Lease dated November28, 2005

oThird Amendment to Lease dated March 6, 2006

oFourth Amendment to Lease dated June 15, 2007

oFifth Amendment to Lease dated June 17, 2013

·Bio-Medical Applications of California, Inc., dba FMC Dialysis Services of San
Bernardino

oModified Gross Industrial Lease dated January 3, 2001

oAddendum to Lease dated January 3, 2001

oAcceptance of Premises dated March 3, 2001

oFirst Amendment to Lease dated March 3, 2008

 

Purchase and Sale Agreement
Schedule 1 – Due Diligence Materials
Page 8 of 26

 

 

oSecond Amendment to Lease dated March 7, 2011

oThird Amendment to Lease dated January 22, 2014

vCarnegie Business Center II

·U.S. Government-Mine Safety Health Admin

oU.S. Government Lease for Real Property dated June 27, 2005

oSupplemental Lease Agreement No. 1 dated August 18, 2006

oSupplemental Lease Agreement No. 2 dated September 12, 2006

oSupplemental Lease Agreement No. 3 dated December 13, 2006

·Morongo Band of Mission Indians

oOffice Lease dated May 27, 2014

·OPARC

oOffice Space Lease dated March 26, 2008

oAddendum to Lease dated March 26, 2008

oFirst Amendment to Lease dated October 15, 2008

oSecond Amendment to Lease dated May 20, 2013

oThird Amendment to Lease dated October 3, 2013

oNotice of Lease Term dates for Substitute Premises dated March 26, 2014

·Twining Laboratories of Southern California

oOffice Lease Agreement dated December 5, 2007

oAddendum to Lease dated December 5, 2007

oFirst Amendment to Lease dated May 29, 2008

oSecond Amendment to Lease dated May 29, 2013

vLakeside Tower

·Atkins North America, Inc.

§Lease dated February 19, 2009

§Addendum to Lease dated February 19, 2009

§Guaranty of Lease dated February 25, 2009

§Company Change of Name letter dated March 21, 2011

§First Amendment to Lease dated April 30, 2012

§Second Amendment to Lease dated November 9, 2012

§Acceptance of Premises dated December 13, 2012

·The Law Offices of C. Robert Bakke

§Lease dated May 13 2009

§Addendum dated May 13, 2009

§First Amendment to Lease dated April 28, 2010

·California Public Employees Retirement System

oOffice Space Lease dated September 7, 1995

oAddendum to Lease dated September 7, 1995

oAcceptance of Premises dated December 6, 1995

oFirst Amendment to Lease dated November 12, 2002

oSecond Amendment to Lease dated January 19, 2006

oThird Amendment to Lease dated April 16, 2008

·Cho, Sheasby, Chung & Ignacio, LLP

oOffice Lease dated May 13, 2014

 

Purchase and Sale Agreement
Schedule 1 – Due Diligence Materials
Page 9 of 26

 

 

·Copier Source

oLease dated September 30, 2003

oAddendum to Lease dated September 30, 2003

oAcceptance of Premises dated November 26, 2003

oAcceptance of Premises dated December 2, 2003

oFirst Amendment to Lease dated December 18, 2008

oSecond Amendment to Lease dated March 16, 2009

oThird Amendment to Lease dated April 28, 2010

oFourth Amendment to Lease dated September 16, 2014

·Granowitz, White & Weber

oLease dated January 15, 2010

oAddendum to Lease January 20, 2010

·Health Net of California

oLease dated June 16, 2004

oAddendum to Lease dated June 16, 2004

oFirst Amendment to Lease dated August 4, 2009

oSecond Amendment to Lease dated October 18, 2010

·Koosharem LLC

oOffice Lease dated January 27, 2011

·Lewis, D’Amato, Brisbois & Bisgaard

oOffice Space Lease dated December 31, 1991

oFirst Amendment to Lease dated August 19, 1996

oSecond Amendment to Lease dated December 20, 1996

oThird Amendment to Lease dated March 13, 1997

oAcceptance of Premises dated April 25, 1997

oAcceptance of Premises dated May 12, 1997

oAcceptance of Premises dated June 20, 1997

oFourth Amendment to Lease dated May 7, 1998

oAcceptance of Premises dated August 14, 1998

oFifth Amendment to Lease dated December 1, 1999

oAcceptance of Premises dated February 2, 2000

oSixth Amendment to Lease dated February 7, 2000

oSeventh Amendment to Lease dated October 3, 2000

oAcceptance of Premises dated January 5, 2001

oEighth Amendment to Lease dated May 18, 2001

oNinth Amendment to Lease dated August 7, 2001

oTenth Amendment to Lease dated October 31, 2001

oEleventh Amendment to Lease dated August 26, 2002

oTwelfth Amendment to Leases dated October 27, 2003

oThirteenth Amendment to Lease dated June 30, 2009

oFourteenth Amendment to Lease dated June 24, 2010

oFifteenth Amendment to Lease dated June 28, 2012

·Mundell, Odlum & Haws, LLP

oLease dated February 7, 2004

 

Purchase and Sale Agreement
Schedule 1 – Due Diligence Materials
Page 10 of 26

 

 

oAddendum to Lease dated February 7, 2004

oAcceptance of Premises dated April 20, 2004

oFirst Amendment to Lease dated December 20, 2006

oSecond Amendment to Lease dated February 16, 2009

oThird Amendment to Lease dated June 23, 2011

oFourth Amendment to Lease dated August 21, 2014

·Premier Healthcare Services, LLC

oOffice Lease dated May 3, 2011

oFirst Amendment to Lease dated March 21, 2014

·State of California

oDelegated Short Form Lease dated July 5, 2011

·WFG Title Company of California

oOffice Lease dated April 16, 2014

·Willdan

oLease dated January 15, 2004

oAddendum to Lease dated January 15, 2004

oAcceptance of Premises dated March 2, 2004

oAcceptance of Premises dated May 21, 2004

oFirst Amendment to Lease dated September 21, 2004

oSecond Amendment to Lease dated November 27, 2007

oAcceptance of Premises dated February 4, 2008

oThird Amendment to Lease dated February 14, 2008

oUse of Space Agreement dated May 2, 2011

oFourth Amendment to Lease dated August 9, 2012



·Wilson Ivanova Certified Public Accountants

oOffice Lease dated November 1, 2014

vNorth River

·County of San Bernardino

oLease Agreement dated January 9, 2009

·State of California

oStandard Lease Form dated June 15, 2009

oAmendment to Lease dated June 25, 2010

vNorthcourt

·The Art Institute of California-Inland Empire Inc.

oLease dated October 11, 2009

oGuaranty of Lease dated October 11, 2009

oFirst Amendment to lease dated August 3, 2010

oSecond Amendment to Lease dated June 28, 2011

oThird Amendment to Lease dated November 15, 2011

oFourth Amendment to Lease dated April 11, 2013

oFifth Amendment to Lease dated December 27, 2013

oStorage Agreement dated February 13, 2012

vOne Carnegie

·Air Methods

 

Purchase and Sale Agreement
Schedule 1 – Due Diligence Materials
Page 11 of 26

 

 

oLease dated April 17, 2004

oAddendum dated April 17, 2004

oAcceptance of Premises dated July 7, 2004

oFirst Amendment to Lease dated December 2, 2004

oSecond Amendment to Lease dated October 21, 2005

oThird Amendment to Lease dated March 21, 2007

oFourth Amendment to Lease dated December 4, 2007

oFifth Amendment to Lease dated June 16 2008

oSixth Amendment to Lease dated August 26, 2009

oSeventh Amendment to Lease dated June 24, 2014

oAcceptance of Premises dated June 1, 2014

·Fidelity National Title Insurance Company

oOffice Lease dated May 9, 2011

oFirst Amendment to Lease dated July 28, 2014

·Inland Counties Pension Services, Inc.

oOffice Space Lease dated September 1, 1994

oFirst Amendment to Lease dated September 22, 1999

oSecond Amendment to Lease dated July 29, 2002

oThird Amendment to Lease dated April 16, 2007

oFourth Amendment to Lease dated July 29, 2009

·Laughlin, Falbo, Levy & Moresi, LLP

oOffice Space Lease dated July 26, 2002

oAddendum to Lease dated July 26, 2002

oFirst Amendment to Lease dated May 5, 2004

oSecond Amendment to Lease dated December 29, 2004

oThird Amendment to Lease dated February 16, 2012

oAcceptance of Premises dated December 9, 2002

·Michael Brandman Associates

oOffice Space Lease dated March 24, 2000

oAcceptance of Premises dated March 31, 2000

oFirst Amendment to Lease dated September 12, 2001

oSecond Amendment to Lease dated December 17, 2001

oThird Amendment to Lease dated September 10, 2003

oFourth Amendment to Lease dated April 22, 2005

oFifth Amendment to Lease dated July 7, 2005

oFifth Amendment to Lease dated March 15, 2007

oSixth Amendment to Lease dated June 3, 2010

·Regal Medical Group, Inc.

oLease dated December 17, 2008

oAddendum to Lease dated December 17, 2008

oFirst Amendment to Lease dated May 29, 2012

oSecond Amendment to Lease dated May 13, 2013

oNotice of Lease Term Dates for Expansion Premises dated May 21, 2013

oOption Exercise Notice dated August 20, 2013

 

Purchase and Sale Agreement
Schedule 1 – Due Diligence Materials
Page 12 of 26

 

 

oThird Amendment to Lease dated October 16, 2013

oFourth Amendment to Lease dated August 4, 2014

·State of California

oStandard Lease Form dated June 9, 2010

·Synermed

oLease dated March 25, 2009

oAddendum to Lease dated March 25, 2009

oFirst Amendment to Lease dated May 12, 2011

oSecond Amendment to Lease dated May 21, 2013

·Wilson & Company, Inc. Engineers & Architects

oLease dated February 5, 2007

oAddendum to Lease dated February 5, 2007

oFirst Amendment to Lease dated May 31, 2007

oSecond Amendment to Lease dated October 28, 2011

vOne Parkside

·Advatech Pacific, Inc.

oLease dated August 9, 2010

·Ardare Corporation dba Corcoran Consulting

oOffice Space Lease dated June 13, 2008

oAddendum to Lease dated June 13, 2008

oFirst Amendment to Lease dated August 9, 2013

·Chicago Title Company

oLease dated February 6, 2004

oAddendum to Lease dated February 6, 2004

oFirst Amendment to Lease dated April 12, 2004

oAcceptance of Premises dated June 30, 2004

oAcceptance of Premises dated September 7, 2004

oSecond Amendment to Lease dated October 25, 2004

oThird Amendment to Lease dated March 23, 2009

oFourth Amendment to Lease August 23, 2012

oFifth Amendment to Lease dated May 15, 2014

·Farmers Insurance Exchange

oOffice Lease dated April 26, 2012

·HealthEssentials, LLC

oOffice Lease dated April 30, 2012

oConsent to Change Control dated September 5, 2012

·Chicago Title Company

oOffice Lease dated August 1, 2014

vOne Vanderbilt

·Citizens Business Bank

oOffice Space Lease dated September 6, 1990

oFirst Amendment to Lease dated April 26, 2000

oSecond Amendment to Lease dated August 17, 2005

oThird Amendment to Lease dated November 19, 2009

 

Purchase and Sale Agreement
Schedule 1 – Due Diligence Materials
Page 13 of 26

 

 

oFourth Amendment to Lease dated January 23, 2014

·Tetra Tech, Inc.

oLease dated May 12, 2009

oAddendum to Lease dated May 12, 2009

vThree Parkside

·State of California

oStandard Lease Form dated October 9, 2009

vTwo Carnegie

·Dale Mann

oOffice Lease dated April 23, 2013

·George Hills Company, Inc.

oLease dated December 15, 2004

oAddendum to Lease dated December 15, 2004

oAcceptance of Premises dated December 30, 2004

oFirst Amendment to Lease dated October 1, 2007

oSecond Amendment to Lease dated June 1, 2011

oThird Amendment to Lease dated January 6, 2012

·Jack Porter Insurance, Inc.

oOffice Lease dated August 6, 2012

oNotice of Lease Term Dates dated September 27, 2012

·Joseph E. Henehan Financial and Insurance Services, Inc.

oLease dated May 11, 2006

oAcceptance of Premises dated June 23, 2006

oFirst Amendment to Lease dated May 14, 2009

oSecond Amendment to Lease dated July 15, 2010

oGuaranty of Lease dated July 1, 2010

oThird Amendment to Lease dated May 6, 2011

·Kimco Services, Inc.

oOffice Space Lease dated April 5, 1999

oAcceptance of Premises dated August 16, 1999

oFirst Amendment to Lease dated November 10, 1999

oSecond Amendment to Lease dated June 2, 2004

oThird Amendment to Lease dated June 5, 2009

oFourth Amendment to Lease dated July 19, 2012

·LaSalle Medical Associates, Inc.

oOffice Space Lease dated July 15, 1997

oAcceptance of Premises dated August 9, 1997

oFirst Amendment to Lease dated September 15, 1999

oAcceptance of Premises dated November 8, 1999

oSecond Amendment to Lease dated March 12, 2002

oAcceptance of Premises dated May 30, 2002

oThird Amendment to Lease dated November 6, 2006

oFourth Amendment to Lease dated March 27, 2007

oFifth Amendment to Lease dated April 13, 2012

 

Purchase and Sale Agreement
Schedule 1 – Due Diligence Materials
Page 14 of 26

 

 

·Morongo Band of Mission Indians

oShort Term Office Lease dated March 6, 2014

oAcceptance of Premises dated March 6, 2014

·TSG Solutions, Inc.

oOffice Lease dated March 26, 2012

oFirst Amendment to Lease dated August 10, 2012

oNotice of Lease Term Dates dated September 13, 2012

·William J.Ward and Alexandra S. Ward

oOffice Space Lease dated January 24, 1994

oFirst Amendment to Lease dated January 29, 1997

oSecond Amendment to Lease dated April 21, 1998

oThird Amendment to Lease dated October 14, 1998

oFourth Amendment to Lease dated July 19, 2001

oFifth Amendment to Lease dated January 31, 2005

oSixth Amendment to Lease dated October 16, 2009

oSeventh Amendment to Lease dated July 3, 2013

·HomeServices of America, Inc

oOffice Lease dated September 4, 2014

vTwo Parkside

·Arrowhead Central Credit Union

oOffice Space Lease dated December 9, 2002

oAddendum to Lease dated December 9, 2002

oAcceptance of Premises dated September 25, 2003

oFirst Amendment to Lease dated September 29, 2003

oSublease dated October 7, 2003

oSecond Amendment to Lease dated September 9, 2009

oThird Amendment to Lease dated October 7, 2010

oFourth Amendment to Lease dated October 25, 2010

·Gresham, Savage, Nolan & Tilden, LLP

oLease dated April 28, 2003

oAddendum to Lease dated April 28, 2003

oAcceptance of Premises dated March 31, 2004

oFirst Amendment to Lease dated October 23, 2003

oSecond Amendment to Lease dated November 17, 2005

oThird Amendment to Lease dated April 14, 2008

vVanderbilt Plaza

·Fidelity National Financial

oLease dated March 31, 2005

oAddendum to Lease dated March 31, 2005

oAssignment of Lease letter dated February 6, 2008

oFirst Amendment to Lease dated December 22, 2009

oSecond Amendment to Lease dated April 15, 2013

·KML Enterprises Career Development, LLC

oOffice Lease dated April 26, 2012

 

Purchase and Sale Agreement
Schedule 1 – Due Diligence Materials
Page 15 of 26

 

 

oFirst Amendment to Lease dated September 12, 2012

·New York Life Insurance Company

oLease dated July 29, 2004

oAddendum to Lease dated July 29, 2004

oFirst Amendment to Lease dated February 15, 2006

oSecond Amendment to Lease dated August 24, 2006

·PB Americas, Inc.

oOffice Lease dated January 14, 2011

oFirst Amendment to Lease dated April 15, 2011

·The University of Phoenix

oOffice Space Lease dated November 4, 1997

oAddendum to Lease dated November 4, 1997

oAcceptance of Premises dated November 2, 1998

oFirst Amendment to Lease dated January 8, 1999

oSecond Amendment to Lease dated May 21, 2002

oAcceptance of Premises dated December 27, 2002

oThird Amendment to Lease dated February 27, 2003

oFourth Amendment to Lease dated December 20, 2004

oFifth Amendment to Lease dated January 26, 2012

·Wells Fargo Bank

oLease dated March 2, 2007

oAddendum to Lease dated March 2, 2007

oFirst Amendment to Lease dated August 7, 2008

oSecond Amendment to Lease dated April 20, 2012

·OPERATING STATEMENTS

vBally’s

oOperating Statement as of December 31, 2011

oOperating Statement as of December 31, 2012

oOperating Statement as of December 31, 2013

oOperating Statement as of November 30, 2014

vBrier

oOperating Statement as of December 31, 2011

oOperating Statement as of December 31, 2012

oOperating Statement as of December 31, 2013

oOperating Statement as of November 30, 2014

vCarnegie Business Center I

oOperating Statement as of December 31, 2011

oOperating Statement as of December 31, 2012

oOperating Statement as of December 31, 2013

oOperating Statement as of November 30, 2014

vCarnegie Business Center II

oOperating Statement as of December 31, 2011

oOperating Statement as of December 31, 2012

oOperating Statement as of December 31, 2013

 

Purchase and Sale Agreement
Schedule 1 – Due Diligence Materials
Page 16 of 26

 

 

oOperating Statement as of November 30, 2014

vLakeside Tower

oOperating Statement as of December 31, 2011

oOperating Statement as of December 31, 2012

oOperating Statement as of December 31, 2013

oOperating Statement as of November 30, 2014

vNorth River

oOperating Statement as of December 31, 2011

oOperating Statement as of December 31, 2012

oOperating Statement as of December 31, 2013

oOperating Statement as of November 30, 2014

vNorthcourt Plaza

oOperating Statement as of December 31, 2011

oOperating Statement as of December 31, 2012

oOperating Statement as of December 31, 2013

oOperating Statement as of November 30, 2014

vOne Carnegie

oOperating Statement as of December 31, 2011

oOperating Statement as of December 31, 2012

oOperating Statement as of December 31, 2013

oOperating Statement as of November 30, 2014

vOne Parkside

oOperating Statement as of December 31, 2011

oOperating Statement as of December 31, 2012

oOperating Statement as of December 31, 2013

oOperating Statement as of November 30, 2014

vOne Vanderbilt

oOperating Statement as of December 31, 2011

oOperating Statement as of December 31, 2012

oOperating Statement as of December 31, 2013

oOperating Statement as of November 30, 2014

vThree Parkside

oOperating Statement as of December 31, 2011

oOperating Statement as of December 31, 2012

oOperating Statement as of December 31, 2013

oOperating Statement as of November 30, 2014

vTwo Carnegie

oOperating Statement as of December 31, 2011

oOperating Statement as of December 31, 2012

oOperating Statement as of December 31, 2013

oOperating Statement as of November 30, 2014

vTwo Parkside

oOperating Statement as of December 31, 2011

oOperating Statement as of December 31, 2012

 

Purchase and Sale Agreement
Schedule 1 – Due Diligence Materials
Page 17 of 26

 

 

oOperating Statement as of December 31, 2013

oOperating Statement as of November 30, 2014

vVanderbilt Plaza

oOperating Statement as of December 31, 2011

oOperating Statement as of December 31, 2012

oOperating Statement as of December 31, 2013

oOperating Statement as of November 30, 2014

·PROPERTY CONDITION REPORTS

vBally’s

oProperty Condition Assessment prepared by Marx Okubo dated [TO BE SENT]

vBrier

oProperty Condition Assessment prepared by Marx Okubo dated November 17, 2014

vCarnegie Business Center I

oProperty Condition Assessment prepared by Marx Okubo dated November 17, 2014

vCarnegie Business Center II

oProperty Condition Assessment prepared by Marx Okubo dated November 17, 2014

vLakeside Tower

oProperty Condition Assessment prepared by Marx Okubo dated November 14, 2014

vNorth River

oProperty Condition Assessment prepared by Marx Okubo dated November 17, 2014

vNorthcourt Plaza

oProperty Condition Assessment prepared by Marx Okubo dated November 17, 2014

vOne Carnegie

oProperty Condition Assessment prepared by Marx Okubo dated November 14, 2014

vOne Parkside

oProperty Condition Assessment prepared by Marx Okubo dated November 14, 2014

vOne Vanderbilt

oProperty Condition Assessment prepared by Marx Okubo dated November 14, 2014

vThree Parkside

oProperty Condition Assessment prepared by Marx Okubo dated November 14, 2014

vTwo Carnegie

oProperty Condition Assessment prepared by Marx Okubo dated November 14, 2014

vTwo Parkside

 

Purchase and Sale Agreement
Schedule 1 – Due Diligence Materials
Page 18 of 26

 

 

oProperty Condition Assessment prepared by Marx Okubo dated November 14, 2014

vVanderbilt Plaza

oProperty Condition Assessment prepared by Marx Okubo dated November 14, 2014

·PROPERTY TAXES

vBallys

oBally’s APN:0281-372-15 for period July 1, 2013 to June 30, 2014

oBally’s APN:0281-372-15 for period July 1, 2014 to June 30, 2015

vBrier

oBrier Corp Center APN:0281-351-25 for period July 1, 2013 to June 30, 2014

oBrier Corp Center APN:0281-351-25 for period July 1, 2014 to June 30, 2015

vCarnegie Business Center I

oCarnegie Bus Ctr. I APN:0281-341-29 for period July 1, 2013 to June 30, 2014

oCarnegie Bus Ctr. I APN:0281-341-29 for period July 1, 2014 to June 30, 2015

vCarnegie Business Center II

oCarnegie Bus Ctr. II APN:0281-351-21 for period July 1, 2013 to June 30, 2014

oCarnegie Bus Ctr. II APN:0281-351-21 for period July 1, 2014 to June 30, 2015

vLakeside Tower

oLakeside APN:0281-372-13 for period July 1, 2013 to June 30, 2014

oLakeside APN:0281-372-13 for period July 1, 2014 to June 30, 2015

vNorth River

oNorth River APN:0281-021-51 for period July 1, 2013 to June 30, 2014

oNorth River APN:0281-021-51 for period July 1, 2014 to June 30, 2015

vNorthcourt Plaza

oNorthcourt APN:0281-021-52 for period July 1, 2013 to June 30, 2014

oNorthcourt APN:0281-021-52 for period July 1, 2014 to June 30, 2015

vOne Carnegie

oOne Carnegie APN:0281-341-12 for period July 1, 2013 to June 30, 2014

oOne Carnegie APN:0281-341-12 for period July 1, 2014 to June 30, 2015

vOne Parkside

oOne Parkside APN:0281-372-08 for period July 1, 2013 to June 30, 2014

oOne Parkside APN:0281-372-08 for period July 1, 2014 to June 30, 2015

vOne Vanderbilt

oOne Vanderbilt APN:0281-372-01 for period July 1, 2013 to June 30, 2014

oOne Vanderbilt APN:0281-372-01 for period July 1, 2014 to June 30, 2015

vThree Parkside

oThree Parkside APN:0281-372-21 for period July 1, 2013 to June 30, 2014

oThree Parkside APN:0281-372-21 for period July 1, 2014 to June 30, 2015

vTwo Carnegie

oTwo Carnegie APN:0281-341-13 for period July 1, 2013 to June 30, 2014

oTwo Carnegie APN:0281-341-13 for period July 1, 2014 to June 30, 2015

vTwo Parkside

oTwo Parkside APN:0281-372-20 for period July 1, 2013 to June 30, 2014

 

Purchase and Sale Agreement
Schedule 1 – Due Diligence Materials
Page 19 of 26

 

 

oTwo Parkside APN:0281-372-20 for period July 1, 2014 to June 30, 2015

vVanderbilt Plaza

oVanderbilt APN:0281-372-05 for period July 1, 2013 to June 30, 2014

oVanderbilt APN:0281-372-05 for period July 1, 2014 to June 30, 2015

vAssociations

oAssociation 1 APN:0281-372-06 for period July 1, 2013 to June 30, 2014

oAssociation 1 APN:0281-372-06 for period July 1, 2014 to June 30, 2015

oAssociation 2 APN:0281-021-53 for period July 1, 2013 to June 30, 2014

oAssociation 2 APN:0281-021-53 for period July 1, 2014 to June 30, 2015

oAssociation 4 APN:0281-372-22 for period July 1, 2013 to June 30, 2014

oAssociation 4 APN:0281-372-22 for period July 1, 2014 to June 30, 2015

oAssociation 4 APN:0281-372-19 for period July 1, 2013 to June 30, 2014

oAssociation 4 APN:0281-372-19 for period July 1, 2014 to June 30, 2015

oAssociation 6 APN: 0281-371-76 for period July 1, 2013 to June 30, 2014

oAssociation 6 APN: 0281-371-76 for period July 1, 2014 to June 30, 2015

oAssociation 6 APN: 0281-371-60 for period July 1, 2013 to June 30, 2014

oAssociation 6 APN: 0281-371-60 for period July 1, 2014 to June 30, 2015

oAssociation 6 APN: 0281-371-70 for period July 1, 2013 to June 30, 2014

oAssociation 6 APN: 0281-371-70 for period July 1, 2014 to June 30, 2015

oAssociation 7 APN: 0281-371-77 for period July 1, 2013 to June 30, 2014

oAssociation 7 APN: 0281-371-77 for period July 1, 2014 to June 30, 2015

vLand Pads

oEast Lake Restaurant APN:0281-372-24 for period July 1, 2013 to June 30, 2014

oEast Lake Restaurant APN:0281-372-24 for period July 1, 2014 to June 30, 2015

oWest Lake Office APN:0281-372-11 for period July 1, 2013 to June 30, 2014

oWest Lake Office APN:0281-372-11 for period July 1, 2014 to June 30, 2015

oLake APN:0281-372-14 for period July 1, 2013 to June 30, 2014

oLake APN:0281-372-14 for period July 1, 2014 to June 30, 2015

oEast Lakeside Tower APN:0281-372-23 for period July 1, 2013 to June 30, 2014

oEast Lakeside Tower APN:0281-372-23 for period July 1, 2014 to June 30, 2015

oWest Lakeside Tower APN:0281-372-12 for period July 1, 2013 to June 30, 2014

oWest Lakeside Tower APN:0281-372-12 for period July 1, 2014 to June 30, 2015

oWest/East Lakeside Tower Pkg APN:0281-372-09 for period July 1, 2013 to June
30, 2014

oWest/East Lakeside Tower Pkg APN:0281-372-09 for period July 1, 2014 to June
30, 2015

·RE TAX APPEALS

o2013 Assessment Appeal Receipt-Briad Corporate Center

o2013 Assessment Appeal Receipt-Carnegie Business Center I

o2013 Assessment Appeal Receipt-Carnegie Business Center II

o2013 Assessment Appeal Receipt-Carnegie Parking (0281-372-19)

o2013 Assessment Appeal Receipt-Carnegie Parking (0281-372-22)

o2013 Assessment Appeal Receipt-East Lakeside Tower Land

o2013 Assessment Appeal Receipt-Lakeside Tower

 

Purchase and Sale Agreement
Schedule 1 – Due Diligence Materials
Page 20 of 26

 

 

o2013 Assessment Appeal Receipt-North River Place (0281-021-53)

o2013 Assessment Appeal Receipt-North River Place (0281-021-51)

o2013 Assessment Appeal Receipt-Northcourt Plaza

o2013 Assessment Appeal Receipt-One Carnegie Plaza

o2013 Assessment Appeal Receipt-One Parkside

o2013 Assessment Appeal Receipt-One Vanderbilt

o2013 Assessment Appeal Receipt-The Lake

o2013 Assessment Appeal Receipt-Three Parkside

o2013 Assessment Appeal Receipt-Two Carnegie Plaza

o2013 Assessment Appeal Receipt-Two Parkside

o2013 Assessment Appeal Receipt-Vanderbilt Court Parking

o2013 Assessment Appeal Receipt-Vanderbilt Plaza

o2013 Assessment Appeal Receipt-West Lake Office

o2013 Assessment Appeal Receipt-West Lakeside Tower Land

o2013 Assessment Appeal Receipt0West-East Lakeside Tower Parking

o2014 Appeal Application-Brier Corporate Center

o2014 Appeal Application-Carnegie Business Center I

o2014 Appeal Application-Carnegie Business Center II

o2014 Appeal Application-Carnegie Parking

o2014 Appeal Application-East/West Lakeside Tower

o2014 Appeal Application-Lakeside Tower

o2014 Appeal Application-North River Place

o2014 Appeal Application-Northcourt Plaza

o2014 Appeal Application-One Carnegie Plaza

o2014 Appeal Application One Parkside

o2014 Appeal Application One Vanderbilt

o2014 Appeal Application The Lake

o2014 Appeal Application Three Parkside

o2014 Appeal Application Two Carnegie Plaza

o2014 Appeal Application Two Parkside

o2014 Appeal Application Vanderbilt Court Parking

o2014 Appeal Application Vanderbilt Plaza

o2014 Appeal Application West Lake office Pad

·RENT ROLLS

oRent Roll dated December 1, 2014

·SERVICE CONTRACTS

oLandscaping-Valley Crest Landscape Maintenance

oFire Sprinkler and Fire Detection-Simplex-Brier Corporate

oFire Sprinkler and Fire Detection-Simplex-Lakeside Tower

oFire Sprinkler and Fire Detection-Simplex-North River

oFire Sprinkler and Fire Detection-Simplex-Northcourt

oFire Sprinkler and Fire Detection-Simplex-One Parkside

oFire Sprinkler and Fire Detection-Simplex-Two Parkside

oFire Sprinkler and Fire Detection-Simplex-Vanderbilt Plaza

 

Purchase and Sale Agreement
Schedule 1 – Due Diligence Materials
Page 21 of 26

 

 

oFire Sprinkler and Fire Detection-Simplex-CBC I

oFire Sprinkler and Fire Detection-Simplex-CBC II (720)

oFire Sprinkler and Fire Detection-Simplex-CBC II (732)

oHVAC-Ontario Refrigeration-One Vanderbilt

oHVAC-Ontario Refrigeration-Vanderbilt Plaza

oHVAC-Ontario Refrigeration-Three Parkside

oHVAC-Ontario Refrigeration-Two Parkside

oHVAC-Ontario Refrigeration-One Parkside

oHVAC-Ontario Refrigeration-One Carnegie 621 Carnegie

oHVAC-Ontario Refrigeration-One Carnegie 625 Carnegie

oHVAC-Ontario Refrigeration-636 E Brier

oHVAC-Ontario Refrigeration-650 E Hospitality-Joy Fans

oHVAC-Ontario Refrigeration-650 E Hospitality

oHVAC-Ontario Refrigeration-North River

oHVAC-Ontario Refrigeration-Two Carnegie

oHVAC-Ontario Refrigeration-Carnegie Business Center II

oHVAC-Ontario Refrigeration-Brier Corporate

oPest Control-Compass Pest Management

oSecurity-Universal Protection Service

oSecurity-Kastle Systems-One Vanderbilt

oSecurity-Kastle Systems-One Carnegie (621)

oSecurity-Kastle Systems-One Carnegie (625)

oSecurity-Kastle Systems-North River

oSecurity-Kastle Systems-Two Carnegie

oElevator-Thyssen-One Vanderbilt

oElevator-Mitsubishi-Vanderbilt Plaza

oElevator-Thyssen-Three Parkside

oElevator-Mitsubishi-Two Parkside

oElevator-Mitsubishi-One Parkside

oElevator-Thyssen-National Agreement

oElevator-Mitsubishi-Lakeside Tower

oElevator-Schindler-North River

oElevator-Mitsubishi-Two Carnegie

oElevator-Mitsubishi-Brier

oJanitorial-Universal Building Maintenance-Portfolio

oEngineering Services-ABM Engineering

oDemand Response-EnerNoc-One Vanderbilt

oDemand Response-EnerNoc-Vanderbilt Plaza

oDemand Response-EnerNoc-Two Parkside

oDemand Response-EnerNoc-One Parkside

oDemand Response-EnerNoc-One Carnegie

oDemand Response-EnerNoc-Lakeside Tower

oDemand Response-EnerNoc-Northcourt

oDemand Response-EnerNoc-Two Carnegie

 

Purchase and Sale Agreement
Schedule 1 – Due Diligence Materials
Page 22 of 26

 

 

oDemand Response-EnerNoc-Brier Corporate Center  o 

·TITLE REPORTS

vBally’s

oPreliminary title report for APN:0281-372-15 prepared by Chicago Title dated
June 4, 2014

oFirst Amended Preliminary title report for APN:0281-372-15 prepared by Chicago
Title dated December 23, 2014

vBrier

oPreliminary title report for APN:0281-351-25 prepared by Chicago Title dated
May 30, 2014

oFirst Amended Preliminary title report for APN:0281-351-25 prepared by Chicago
Title dated December 23, 2014

vCarnegie Business Center I

oPreliminary title report for APN:0281-341-29 prepared by Chicago Title dated
May 29, 2014

oFirst Amended Preliminary title report for APN:0281-341-29 prepared by Chicago
Title dated December 23, 2014

vCarnegie Business Center II

oPreliminary title report for APN:0281-351-21 prepared by Chicago Title dated
June 5, 2014

oFirst Amended Preliminary title report for APN:0281-351-21 prepared by Chicago
Title dated December 23, 2014

vLakeside Tower

oPreliminary title report for APN:0281-372-13 prepared by Chicago Title dated
June 4, 2014

oFirst Amended Preliminary title report for APN:0281-372-13 prepared by Chicago
Title dated December 23, 2014

vNorth River

oPreliminary title report for APN:0281-021-51 prepared by Chicago Title dated
May 29, 2014

oFirst Amended Preliminary title report for APN:0281-021-51 prepared by Chicago
Title dated December 23, 2014

vNorthcourt Plaza

oPreliminary title report for APN:0281-021-52 prepared by Chicago Title dated
May 29, 2014

oFirst Amended Preliminary title report for APN:0281-021-52 prepared by Chicago
Title dated December 23, 2014

vOne Carnegie

oPreliminary title report for APN:0281-341-12 prepared by Chicago Title dated
May 28, 2014

oFirst Amended Preliminary title report for APN:0281-341-12 prepared by Chicago
Title dated December 23, 2014

vOne Parkside

 

Purchase and Sale Agreement
Schedule 1 – Due Diligence Materials
Page 23 of 26

 

 

oPreliminary title report for APN:0281-372-08 prepared by Chicago Title dated
June 5, 2014

oFirst Amended Preliminary title report for APN:0281-372-08 prepared by Chicago
Title dated December 23, 2014

vOne Vanderbilt

oPreliminary title report for APN:0281-372-01 prepared by Chicago Title dated
June 4, 2014

oFirst Amended Preliminary title report for APN:0281-372-01 prepared by Chicago
Title dated December 23, 2014

vThree Parkside

oPreliminary title report for APN:0281-372-21 prepared by Chicago Title dated
July 25, 2014

oFirst Amended Preliminary title report for APN:0281-372-21 prepared by Chicago
Title dated December 23, 2014

vTwo Carnegie

oPreliminary title report for APN:0281-341-13 prepared by Chicago Title dated
June 5, 2014

oFirst Amended Preliminary title report for APN:0281-341-13 prepared by Chicago
Title dated December 23, 2014

vTwo Parkside

oPreliminary title report for APN:0281-372-20 prepared by Chicago Title dated
July 23, 2014

oFirst Amended Preliminary title report for APN:0281-372-20 prepared by Chicago
Title dated December 23, 2014

vVanderbilt Plaza

oPreliminary title report for APN:0281-372-05 prepared by Chicago Title dated
June 4 2014

oFirst Amended Preliminary title report for APN:0281-372-05 prepared by Chicago
Title dated December 23 2014

vAssociations

oAssociation 1 APN:0281-372-06 preliminary title report dated June 19, 2014

oAssociation 2 APN:0281-021-53 preliminary title report dated May 29, 2014

oAssociation 4 APN:0281-372-22 preliminary title report dated August 5, 2014

oAssociation 4 APN:0281-372-19 preliminary title report dated August 8, 2014

oAssociation 6 APN: 0281-371-76 preliminary title report dated July 2, 2014

oAssociation 6 APN: 0281-371-60 preliminary title report dated July 10, 2014

oAssociation 6 APN: 0281-371-70 preliminary title report dated July 15, 2014

oAssociation 7 APN: 0281-371-77 preliminary title report dated May 30, 2014

vLand

oEast Lake Restaurant APN:0281-372-24 Preliminary title report dated July 21,
2014

oEast Lake Restaurant APN:0281-372-24 First Amended Preliminary title report
dated December 23, 2014

oWest Lake Office APN:0281-372-11 Preliminary title report dated July 30, 2014

 

Purchase and Sale Agreement
Schedule 1 – Due Diligence Materials
Page 24 of 26

 

 

oWest Lake Office APN:0281-372-11 First Amended Preliminary title report dated
December 23, 2014

oLake APN:0281-372-14 Preliminary title report dated August 6, 2014

oLake APN:0281-372-14 First Amended Preliminary title report dated December 23,
2014

oEast Lakeside Tower APN:0281-372-23 Preliminary title report dated July 31,
2014

oEast Lakeside Tower APN:0281-372-23 First Amended Preliminary title report
dated December 23, 2014

oWest Lakeside Tower APN:0281-372-12 Preliminary title report dated August 1,
2014

oWest Lakeside Tower APN:0281-372-12 First Amended Preliminary title report
dated December 23, 2014

oWest/East Lakeside Tower Parking APN:0281-372-09 Preliminary title report dated
August 5, 2014

oWest/East Lakeside Tower Parking APN:0281-372-09 First Amended Preliminary
title report dated December 23, 2014

·WARRANTIES

vLakeside Tower

oCentiMark-Main roof limited roof warranty dated March 19, 2008, 10 year length

oCentiMark-Upper roof limited roof warranty dated March 19, 2008, 10 year length

oCentiMark-Eq well limited roof warranty dated March 19, 2008, 10 year length

vBally’s

oCentiMark-Main roof limited roof warranty dated July 20, 2010, 20 year length

oCentiMark-Entry roof limited roof warranty dated July 20, 2010, 20 year length

 

·OTHER

oOrganizational Chart of Property Management and Engineering with resumes

oMisc Tenant Billings-Calendar Year 2014

oNatural Hazard Disclosure Reports prepared by Disclosure Source

oTenant Certificates of Insurance

oTenant Contact Information

oProperty Emergency Procedure Manuals

oOffice Equipment Lease-Pitney Bowes

oVendor Insurance Certificates

oWindow Washing Suspension Equipment Certificate of Inspection and Test-Lakeside

·INSURANCE

oEvidence of Property Insurance-Fund IV; DIC/Earthquake & Flood Coverage
expiring August 23, 2015

oEvidence of Property Insurance-Fund V; DIC/Earthquake & Flood Coverage expiring
August 23, 2015

 

Purchase and Sale Agreement
Schedule 1 – Due Diligence Materials
Page 25 of 26

 

 

oEvidence of Property Insurance-Fund IV & V; Property, boiler & machinery
expiring January 1, 2016

oCertificate of Liability Insurance-Fund IV & V; General Liability & Umbrella
expiring January 1, 2016

 

Purchase and Sale Agreement
Schedule 1 – Due Diligence Materials
Page 26 of 26

 

 

SCHEDULE 2-A

 

DESCRIPTION OF FUND V LAND

 

“Three Parkside,” located at 473 E. Carnegie Drive (APN 281-372-21)

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF SAN BERNARDINO,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

 

0281-372-21-0-000)

 

LOT 1:

 

THAT PORTION OF PARCEL "A" OF PARCEL MAP 14712, IN THE CITY OF SAN BERNARDINO,
COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK 178
PAGES 41 THROUGH 44 INCLUSIVE OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY
RECORDER OF SAID COUNTY, DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT IN THE CURVED NORTHWESTERLY LINE OF SAID PARCEL "A", SHOWN
ON SAID MAP AS CONCAVE SOUTHEASTERLY AND HAVING A RADIUS OF 657.00 FEET, DISTANT
NORTHEASTERLY THEREON THROUGH A CENTRAL ANGLE OF 2° 56' 27" AN ARC LENGTH OF
33.72 FEET FROM THE MOST WESTERLY CORNER OF SAID PARCEL "A", A RADIAL LINE TO
SAID POINT BEARS NORTH 74° 28' 48" WEST; THENCE ALONG SAID CURVED NORTHWESTERLY
LINE, THROUGH A CENTRAL ANGLE OF 18° 02' 22" AN ARC LENGTH OF 206.85 FEET;
THENCE SOUTH 65° 23' 17" EAST, 133.78 FEET; THENCE SOUTH 24° 36' 43" WEST,
206.00 FEET; THENCE NORTH 65° 23' 17" WEST, 133.53 FEET TO THE POINT OF
BEGINNING.

 

EXCEPTING THE SIDEWALKS, SEWERS, STORM DRAINS, WATER MAINS, CURBS, GUTTERS,
PAVING, ELECTROLLERS, STREET LIGHTS, STREET NAME SIGNS, TRAFFIC SIGNALS AND ALL
APPURTENANCES AND APPURTENANT IMPROVEMENTS AND RIGHTS (COLLECTIVELY, THE
"IMPROVEMENTS") WITHIN ASSESSMENT DISTRICT NO. 961 IN THE CITY OF SAN
BERNARDINO, CALIFORNIA, WHICH ASSESSMENT DISTRICT IS SHOWN AND DESCRIBED IN THE
ASSESSMENT DIAGRAM FOR ASSESSMENT DISTRICT NO. 961, RECORDED FEBRUARY 6, 1985,
IN BOOK 31 OF ASSESSMENT DISTRICT MAPS, PAGES 64, 65 AND 66, RECORDS OF SAN
BERNARDINO COUNTY, CALIFORNIA, AS DESCRIBED IN THE DEED TO THE CITY OF SAN
BERNARDINO RECORDED APRIL 11, 1985 AS INSTRUMENT NO. 85-085510, OFFICIAL
RECORDS.

 

SAID DESCRIPTION WAS CREATED BY THAT CERTAIN CERTIFICATE OF COMPLIANCE FOR LOT
LINE ADJUSTMENT NO. LLA 07-05, RECORDED JUNE 20, 2008 AS INSTRUMENT NO.
2008-0282430, OF OFFICIAL RECORDS.

 

APN: 281-372-21

 

“East Lake Restaurant (Pad)” (APN 281-372-24)

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF SAN BERNARDINO,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

 

PARCEL 1: APN 281-372-24

 

Purchase and Sale Agreement
Schedule 2-A – Description of Land – Fund V Land
Page 1 of 5

 

 

PARCEL 1 OF LLA 03-09 RECORDED NOVEMBER 17, 2003 AS INSTRUMENT NO. 2003-0863281
OF OFFICIAL RECORDS, BEING PARCEL 15 OF PARCEL MAP NO. 13910 IN THE CITY OF SAN
BERNARDINO, AS PER MAP RECORDED IN BOOK 162 OF PARCEL MAPS, PAGES 76 THROUGH 79,
INCLUSIVE, RECORDS OF SAID COUNTY.

 

TOGETHER WITH THAT PORTION OF PARCEL 14 PER SAID PARCEL MAP, DESCRIBED AS
FOLLOWS:

 

BEGINNING AT THE SOUTHWEST CORNER OF SAID PARCEL 14;

 

THENCE ALONG THE WEST LINE OF SAID PARCEL NORTH 00° 03' 26" WEST, 65.00 FEET TO
THE NORTHEAST CORNER OF SAID PARCEL 15 ALSO BEING AN ANGLE POINT IN SAID WEST
LINE;

 

THENCE NORTH 89° 56' 34" EAST, 35.29 FEET ON THE EASTERLY PROLONGATION OF THE
NORTHERLY LINE OF SAID PARCEL 15;

 

THENCE SOUTH 00° 03' 26" EAST PARALLEL WITH THE WEST LINE OF SAID PARCEL 14,
65.50 FEET TO THE SOUTH LINE OF SAID PARCEL;

 

THENCE ALONG THE SOUTH LINE SOUTH 89° 53' 34" WEST, 35.29 FEET TO THE POINT OF
BEGINNING.

 

ALSO TOGETHER WITH THAT PORTION OF PARCEL B OF PARCEL MAP NO. 14712 IN THE CITY
OF SAN BERNARDINO, AS PER MAP RECORDED IN BOOK 178 OF PARCEL MAPS, PAGES 41
THROUGH 44, INCLUSIVE, RECORDS OF SAID COUNTY, DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE SOUTHWEST CORNER OF PARCEL 14;

 

THENCE ALONG THE SOUTH LINE OF SAID PARCEL NORTH 89° 56' 34" EAST, 35.29 FEET;

 

THENCE SOUTH 00° 03' 26" EAST PARALLEL WITH THE WEST LINE OF SAID PARCEL B,
48.00 FEET TO THE NORTH LINE OF PARCEL 16 OF SAID PARCEL MAP;

 

THENCE ALONG THE NORTH LINE OF SAID PARCEL SOUTH 89° 56' 34" WEST, 41.79 FEET TO
THE MOST NORTHWEST CORNER OF SAID PARCEL;

 

THENCE ALONG THE EAST LINE OF SAID PARCEL 15 NORTH 44° 56' 36" EAST, 9.19 FEET
TO AN ANGLE THEREIN;

 

THENCE CONTINUING ALONG SAID EAST LINE NORTH 00° 03'26" WEST, 41.50 FEET TO THE
POINT OF BEGINNING.

 

ALSO TOGETHER WITH THAT PORTION OF PARCEL 16 OF SAID PARCEL MAP NO. 13910,
DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE MOST NORTHWEST CORNER OF SAID PARCEL 16;

 

THENCE ALONG THE NORTH LINE OF SAID PARCEL NORTH 89° 56' 34" EAST, 41.79 FEET;

 

THENCE SOUTH 00° 03' 26" EAST PARALLEL WITH THE EAST LINE OF SAID PARCEL 15,
16.51 FEET;

 

Purchase and Sale Agreement
Schedule 2-A – Description of Land – Fund V Land
Page 2 of 5

 

 

THENCE SOUTH 89° 56' 34" WEST PARALLEL WITH THE NORTH LINE OF SAID PARCEL 16,
58.30 FEET TO THE WEST LINE OF SAID PARCEL 16;

 

THENCE ALONG SAID WEST LINE NORTH 44° 56' 32" EAST, 23.34 FEET TO THE POINT OF
BEGINNING.

 

PARCEL 2:

 

ALL EASEMENTS, CONCERNING PARCEL 1 OF PARCEL MAP 13708, IN THE CITY OF SAN
BERNARDINO, COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, STATE OF CALIFORNIA,
AS PER PLAT RECORDED IN BOOK 155 OF PARCEL MAPS, PAGES 6 AND 7, AND PARCELS A
AND B OF PARCEL MAP 13910 AS PER PLAT RECORDED IN BOOK 162 OF PARCEL MAPS, PAGES
76 THROUGH 79, IN THE OFFICE OF THE COUNTY RECORDER OF SAN BERNARDINO COUNTY,
CALIFORNIA, THAT ARE APPURTENANT TO THE REAL PROPERTY DESCRIBED AS PARCEL "B"
ABOVE, INCLUDING WITHOUT LIMITATION A RECIPROCAL EASEMENT FOR ACCESS, PARKING
AND PEDESTRIAN TRAFFIC AS ESTABLISHED BY DOCUMENT ENTITLED "MAJOR BLOCK
DECLARATION, MAJOR BLOCK NO. 4 - CARNEGIE PLAZA, TRI-CITY CORPORATE CENTRE,"
RECORDED ON DECEMBER 20, 1990 AS INSTRUMENT NO. 90-501243 OFFICIAL RECORDS IN
THE OFFICE OF THE COUNTY RECORDER OF SAN BERNARDINO COUNTY, CALIFORNIA, AND ALL
EASEMENTS AND RIGHTS CREATED OR GRANTED BY ANY OF THE FOLLOWING INSTRUMENTS:
THAT CERTAIN MAJOR BLOCK DECLARATION FOR MAJOR BLOCK NO. 4 - CARNEGIE PLAZA,
TRI-CITY CORPORATE CENTRE, DATED DECEMBER 19, 1990 RECORDED ON DECEMBER 20, 1990
AS INSTRUMENT NO. 90-501244 IN THE OFFICE OF THE COUNTY RECORDER OF SAN
BERNARDINO COUNTY, CALIFORNIA.

 

THAT CERTAIN FIRST AMENDMENT TO MAJOR BLOCK DECLARATION, MAJOR BLOCK NO. 4 -
CARNEGIE PLAZA, TRI-CITY CORPORATE CENTRE, DATED OCTOBER 3, 1991 AND RECORDED ON
OCTOBER 8, 1991 AS INSTRUMENT NO. 91-384835 OFFICIAL RECORDS IN THE OFFICE OF
THE COUNTY RECORDER OF SAN BERNARDINO COUNTY, CALIFORNIA.

 

APN: 281-372-24

 

“West Lake Office Pad” (APN 281-372-11)

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF SAN BERNARDINO,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

 

PARCEL 11 OF PARCEL MAP 13910, IN THE CITY OF SAN BERNARDINO, COUNTY OF SAN
BERNARDINO, STATE OF CALIFORNIA, RECORDED IN BOOK 162 OF PARCEL MAPS, PAGES 76
THROUGH 79, RECORDS OF SAID COUNTY.

 

APN: 281-372-11

 

The Lake (APN 281-372-14)

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF SAN BERNARDINO,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

 

Purchase and Sale Agreement
Schedule 2-A – Description of Land – Fund V Land
Page 3 of 5

 

 

PARCEL C OF PARCEL MAP NO. 13910, IN THE CITY OF SAN BERNARDINO, AS PER PLAT
RECORDED IN BOOK 162 OF PARCEL MAPS, PAGES 76 THROUGH 79, RECORDS OF SAID
COUNTY.

 

EXCEPTING THE SIDEWALKS, SEWERS, STORM DRAINS, WATER MAINS, CURBS, GUTTERS,
PAVING, ELECTROLLERS, STREET LIGHTS, STREET NAME SIGNS, TRAFFIC SIGNALS AND ALL
APPURTENANCES AND APPURTENANT IMPROVEMENTS AND RIGHTS (COLLECTIVELY, THE
"IMPROVEMENTS") WITHIN ASSESSMENT DISTRICT NO. 961 IN THE CITY OF SAN
BERNARDINO, CALIFORNIA, WHICH ASSESSMENT DISTRICT IS SHOWN AND DESCRIBED IN THE
ASSESSMENT DIAGRAM FOR ASSESSMENT DISTRICT NO. 961, RECORDED FEBRUARY 6, 1985,
IN BOOK 31 OF ASSESSMENT DISTRICT MAPS, PAGES 64, 65 AND 66, RECORDS OF SAN
BERNARDINO COUNTY, CALIFORNIA, AS DESCRIBED IN THE DEED TO THE CITY OF SAN
BERNARDINO RECORDED APRIL 11, 1985 AS INSTRUMENT NO. 85-085510, OFFICIAL
RECORDS.

 

APN: 281-372-14

 

East Lakeside Tower Pad (APN 281-372-23)

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF SAN BERNARDINO,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

 

(APN 0281-372-23-0-000)

 

PARCEL 14 OF PARCEL MAP NO. 13910, IN THE CITY OF SAN BERNARDINO, COUNTY OF SAN
BERNARDINO, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 162 OF PARCEL MAPS,
PAGES 76 THROUGH 79 INCLUSIVE, RECORDS OF SAID COUNTY.

 

EXCEPTING THEREFROM THAT PORTION OF SAID PARCEL 14 DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE SOUTHWEST CORNER OF SAID PARCEL 14;

 

THENCE ALONG THE WEST LINE OF SAID PARCEL NORTH 00° 03' 26" WEST, 65.50 FEET TO
THE NORTHEAST CORNER OF SAID PARCEL 15 ALSO BEING AN ANGLE POINT IN SAID WEST
LINE;

 

THENCE NORTH 89° 56' 34" EAST, 35.29 FEET ON THE EASTERLY PROLONGATION OF THE
NORTHERLY LINE OF SAID PARCEL 15;

 

THENCE SOUTH 00° 03' 26" EAST PARALLEL WITH THE WEST LINE OF SAID PARCEL 14,
65.50 FEET TO THE SOUTH LINE OF SAID PARCEL;

 

THENCE ALONG THE SOUTH LINE SOUTH 89° 53' 34" WEST, 35.29 FEET TO THE POINT OF
BEGINNING.

 

EXCEPTING THEREFROM THE SIDEWALKS, SEWERS, STORM DRAINS, WATER MAINS, CURBS,
GUTTERS, PAVING, ELECTROLLERS, STREET LIGHTS, STREET NAME SIGNS, TRAFFIC SIGNALS
AND ALL APPURTENANCES AND APPURTENANT IMPROVEMENTS AND RIGHTS (COLLECTIVELY, THE
"IMPROVEMENTS") WITHIN ASSESSMENT DISTRICT NO. 961 IN THE CITY OF SAN
BERNARDINO, CALIFORNIA, WHICH ASSESSMENT DISTRICT IS SHOWN AND DESCRIBED IN THE
ASSESSMENT DIAGRAM FOR ASSESSMENT DISTRICT NO. 961, RECORDED FEBRUARY 6, 1985 IN
BOOK 31 OF ASSESSMENT DISTRICT MAPS, PAGES 64, 65 AND 66, RECORDS OF SAN
BERNARDINO COUNTY, CALIFORNIA, AS DESCRIBED IN THE DEED TO THE CITY OF SAN
BERNARDINO, RECORDED APRIL 11, 1985, AS INSTRUMENT NO. 85-085510, OFFICIAL
RECORDS.

 

Purchase and Sale Agreement
Schedule 2-A – Description of Land – Fund V Land
Page 4 of 5

 

 

SAID LAND IS SHOWN AS PARCEL 3 ON THE CERTIFICATE OF COMPLIANCE FOR LOT LINE
ADJUSTMENT NO. 03-09, RECORDED NOVEMBER 17, 2003 AS INSTRUMENT NO. 2003-0863281,
OF OFFICIAL RECORDS.

 

West Lakeside Tower Pad (APN 281-372-12)

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF SAN BERNARDINO,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

 

PARCEL 12 OF PARCEL MAP 13910, IN THE CITY OF SAN BERNARDINO, COUNTY OF SAN
BERNARDINO, STATE OF CALIFORNIA, AS PER PLAT RECORDED IN BOOK 162 OF PARCEL
MAPS, PAGES 76 THROUGH 79, RECORDS OF SAID COUNTY.

 

APN: 281-372-12

 

“West/East Lakeside Tower Parking” (APN 281-372-09)

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF SAN BERNARDINO,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

 

PARCEL 8 OF PARCEL MAP NO. 13910, IN THE CITY OF SAN BERNARDINO, AS PER PLAT
RECORDED IN BOOK 162 OF PARCEL MAPS, PAGES 76 THROUGH 79, RECORDS OF SAID
COUNTY.

 

APN: 281-372-09

 

Purchase and Sale Agreement
Schedule 2-A – Description of Land – Fund V Land
Page 5 of 5

 

 

SCHEDULE 2-B

 

DESCRIPTION OF FUND V SUBSIDIARY LAND

 

“Lakeside Tower,” located at 650 E. Hospitality Lane (APN 281-372-13)

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF SAN BERNARDINO,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

 

PARCEL A: (0281-372-13)

 

PARCEL 13 OF PARCEL MAP NO. 13910, IN THE CITY OF SAN BERNARDINO, COUNTY OF SAN
BERNARDINO, AS PER MAP RECORDED IN BOOK 162 OF PARCEL MAPS, PAGES 76 THROUGH 79
INCLUSIVE, RECORDS OF SAID COUNTY.

 

PARCEL B:

 

NONEXCLUSIVE EASEMENTS FOR INGRESS, EGRESS AND VEHICULAR PARKING OVER THOSE
AREAS DESIGNATED AS SUCH IN DECLARATION RECORDED DECEMBER 20, 1990, AS
INSTRUMENT NOS. 90-501243 AND 90-501244, OFFICIAL RECORDS OF SAID COUNTY AND AS
AMENDED BY DOCUMENT RECORDED OCTOBER 8, 1991, AS INSTRUMENT NO. 91-384835,
OFFICIAL RECORDS OF SAID COUNTY, SAID EASEMENTS BEING LOCATED WITHIN THE
FOLLOWING DESCRIBED PROPERTIES:

 

PARCEL 1 OF PARCEL MAP NO. 13708, AS PER PLAT RECORDED IN BOOK 155 OF PARCEL
MAPS, PAGES 6 AND 7, RECORDS OF SAID COUNTY;

 

PARCEL A AND PARCEL B OF PARCEL MAP NO. 13910, AS PER PLAT RECORDED IN BOOK 162
OF PARCEL MAPS PAGES 76 TO 79 INCLUSIVE, RECORDS OF SAID COUNTY.

 

“One Carnegie Plaza,” located at 621-625 E. Carnegie Drive (APN 281-341-12)

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF SAN BERNARDINO,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

 

PARCEL B:

 

PARCEL 3 OF PARCEL MAP NO. 13910, IN THE CITY OF SAN BERNARDINO, AS PER PLAT
RECORDED IN BOOK 162 OF PARCEL MAPS, PAGES 76 THROUGH 79, RECORDS OF SAID
COUNTY.

 

EXCEPTING THEREFROM THE SIDEWALKS, SEWERS, STORM DRAINS, WATER MAINS, CURBS,
GUTTERS, PAVING, ELECTROLLERS, STREET LIGHTS, STREET NAME SIGNS, TRAFFIC SIGNALS
AND ALL APPURTENANCES AND APPURTENANT IMPROVEMENTS AND RIGHTS (COLLECTIVELY, THE
"IMPROVEMENTS") WITHIN ASSESSMENT DISTRICT NO. 961 IN THE CITY OF SAN
BERNARDINO, CALIFORNIA, WHICH ASSESSMENT DISTRICT IS SHOWN AND DESCRIBED IN THE
ASSESSMENT DIAGRAM FOR ASSESSMENT DISTRICT NO. 961, RECORDED FEBRUARY 6, 1985,
IN BOOK 31 OF ASSESSMENT DISTRICT MAPS, PAGES 64, 65 AND 66, RECORDS OF SAN
BERNARDINO COUNTY, CALIFORNIA, AS DESCRIBED IN THE DEED TO THE CITY OP SAN
BERNARDINO RECORDED APRIL 11, 1985 AS INSTRUMENT NO. 85-085510, OFFICIAL
RECORDS.

 

Purchase and Sale Agreement
Schedule 2-B – Description of Land – Fund V Subsidiary Land
Page 1 of 4

 

 

PARCEL B-1:

 

ALL EASEMENTS, CONCERNING PARCEL 1 OF PARCEL MAP 13708, IN THE CITY OF SAN
BERNARDINO, COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, STATE OF CALIFORNIA,
AS PER PLAT RECORDED IN BOOK 155 OF PARCEL MAPS, RAGES 6 AND 7, AND PARCELS A
AND B OF PARCEL MAP 13910 AS PER PLAT RECORDED IN BOOK 162 OF PARCEL MAPS, RAGES
76 THROUGH 79, IN THE OFFICE OF THE COUNTY RECORDER OP SAN BERNARDINO COUNTY,
CALIFORNIA, THAT ARE APPURTENANT TO THE REAL PROPERTY DESCRIBED AS PARCEL "B"
ABOVE, INCLUDING WITHOUT LIMITATION A RECIPROCAL EASEMENT FOR ACCESS, PARKING
AND PEDESTRIAN TRAFFIC AS ESTABLISHED BY DOCUMENT ENTITLED "MAJOR BLOCK
DECLARATION, MAJOR BLOCK NO. 4 - CARNEGIE PLAZA, TRI-CITY CORPORATE CENTRE,"
RECORDED ON DECEMBER 20, 1990 AS INSTRUMENT NO, 90-501243 OFFICIAL RECORDS IN
THE OFFICE OF THE COUNTY RECORDER OF SAN BERNARDINO COUNTY, CALIFORNIA, AND ALL
EASEMENTS AND RIGHTS CREATED OR GRANTED BY ANY OF THE FOLLOWING INSTRUMENTS:

 

THAT CERTAIN MAJOR BLOCK DECLARATION FOR MAJOR BLOCK NO. 4 - CARNEGIE PLAZA,
TRI-CITY CORPORATE CENTRE, DATED DECEMBER 19, 1.990 RECORDED ON DECEMBER 20,
1990 AS INSTRUMENT NO. 90-501244 IN THE OFFICE OF THE COUNTY RECORDER OF SAN
BERNARDINO COUNTY, CALIFORNIA.

 

THAT CERTAIN FIRST AMENDMENT TO MAJOR BLOCK DECLARATION, MAJOR BLOCK NO. 4 -
CARNEGIE PLAZA, TRI-CITY CORPORATE CENTRE, DATED OCTOBER 3, 1991 AND RECORDED ON
OCTOBER 8, 3.991 AS INSTRUMENT NO. 91-384835 OFFICIAL RECORDS IN THE OFFICE OF
THE COUNTY RECORDER OF SAN BERNARDINO COUNTY, CALIFORNIA.

 

APN 0281-341-12-0-000

 

“Carnegie Business Center II,” located at 720-732 E. Carnegie Drive (APN
281-351-21)

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF SAN BERNARDINO,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

 

PARCEL A: (281-351-21)

 

THOSE PORTIONS OF LOT 12 AND 13 OF TRACT NO. 12034, IN THE CITY OF SAN
BERNARDINO, COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, AS PER PLAT RECORDED
IN BOOK 168 OF MAPS, PAGES 75 THROUGH 87, RECORDS OF SAID COUNTY, MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE NORTHWEST CORNER OF SAID LOT 12; THENCE NORTH 89° 45' 48" EAST
ALONG THE NORTH LINE OF SAID LOTS 12 AND 13, A DISTANCE OF 319.52 FEET; THENCE
SOUTH 00° 14' 12" WEST, A DISTANCE OF 59.36 FEET; THENCE SOUTH 35° 01' 02" EAST,
A DISTANCE OF 49.06 FEET TO A POINT ON A TANGENT CURVE CONCAVE WESTERLY, HAVING
A RADIUS OF 150.00 FEET, THROUGH WHICH A RADIAL LINE BEARS NORTH 54° 58' 58"
EAST; THENCE SOUTHWESTERLY ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 70° 30'
28" A DISTANCE OF 184.59 FEET, TO A POINT THROUGH WHICH A RADIAL LINE BEARS
SOUTH 54° 30' 34" EAST; THENCE SOUTH 35° 29' 26" WEST, A DISTANCE OF 261.21 FEET
TO A POINT ON A NON-TANGENT CURVE, CONCAVE SOUTHWESTERLY, HAVING A RADIUS OF
1243.00 FEET, THROUGH WHICH A RADIAL LINE BEARS NORTH 35° 29' 26" EAST, SAID
POINT BEING ON THE NORTH RIGHT-OF-WAY OF CARNEGIE DRIVE, 43.00 FEET HALF-WIDTH;
THENCE NORTHWESTERLY ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 16° 07' 54" A
DISTANCE OF 349.97 FEET, TO A POINT THROUGH WHICH A RADIAL LINE BEARS NORTH 19°
21' 32" EAST; THENCE NORTH 19° 21' 32" EAST, A DISTANCE OF 345.57 FEET TO THE
POINT OF BEGINNING. SAID LAND IS DESCRIBED PURSUANT TO A CERTIFICATE OF
COMPLIANCE FOR LOT LINE ADJUSTMENT BY THE CITY OF SAN BERNARDINO, RECORDED JULY
2, 1987 AS INSTRUMENT NO. 87-227305 OFFICIAL RECORDS.

 

Purchase and Sale Agreement
Schedule 2-B – Description of Land – Fund V Subsidiary Land
Page 2 of 4

 

 

EXCEPTING THEREFROM THE SIDEWALKS, SEWERS, STORM DRAINS, WATER MAINS, CURBS,
GUTTERS, PAVING, ELECTROLLERS, STREET LIGHTS, STREET NAME SIGNS, TRAFFIC SIGNALS
AND ALL APPURTENANCES AND APPURTENANT IMPROVEMENTS AND RIGHTS (COLLECTIVELY, THE
"IMPROVEMENTS") WITHIN ASSESSMENT DISTRICT NO. 961 IN THE CITY OF SAN
BERNARDINO, CALIFORNIA, WHICH ASSESSMENT DISTRICT IS SHOWN AND DESCRIBED IN THE
ASSESSMENT DIAGRAM FOR ASSESSMENT DISTRICT NO. 961, RECORDED FEBRUARY 6, 1985,
IN BOOK 31 OF ASSESSMENT DISTRICT MAPS, PAGES 64, 65 AND 66, RECORDS OF SAN
BERNARDINO COUNTY, CALIFORNIA, AS DESCRIBED IN THE DEED TO THE CITY OF SAN
BERNARDINO RECORDED APRIL 11, 1985 AS INSTRUMENT NO. 85-085510, OFFICIAL
RECORDS.

 

PARCEL A-1:

 

ALL EASEMENTS, CONCERNING LOTS 8 THROUGH 14 OF TRACT 12034, IN THE CITY OF SAN
BERNARDINO, COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, AS PER PLAT RECORDED
IN BOOK 168 OF MAPS, PAGES 75 THROUGH 87, IN THE OFFICE OF THE COUNTY RECORDER
OF SAN BERNARDINO COUNTY, CALIFORNIA, THAT ARE APPURTENANT TO THE REAL PROPERTY
DESCRIBED AS PARCEL "A" ABOVE, INCLUDING WITHOUT LIMITATION A RECIPROCAL
EASEMENT FOR ACCESS PARKING AND PEDESTRIAN TRAFFIC AS ESTABLISHED BY DOCUMENT
ENTITLED, "MAJOR BLOCK DECLARATION, MAJOR BLOCK NO. 3 - BRIER PLACE, TRI-CITY
CORPORATE CENTRE," RECORDED ON MAY 28, 1992 AS INSTRUMENT NO. 92-223952 IN THE
OFFICE OF THE COUNTY RECORDER OF SAN BERNARDINO COUNTY, CALIFORNIA.

 

“Bally’s Health Club,” located at 784 E. Hospitality Lane (APN 281-372-15)

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF SAN BERNARDINO,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

 

PARCEL A: APN 0281-372-15

 

PARCEL 1 OF PARCEL MAP NO. 14712 IN THE CITY OF SAN BERNARDINO, AS PER PLAT
RECORDED IN BOOK 178 OF PARCEL MAPS, PAGES 41 THROUGH 44, RECORDS OF SAID
COUNTY.

 

EXCEPTING THE SIDEWALKS, SEWERS, STORM DRAINS, WATER MAINS, CURBS, GUTTERS,
PAVING, ELECTROLLERS, STREET LIGHTS, STREET NAME SIGNS, TRAFFIC SIGNALS AND ALL
APPURTENANCES AND APPURTENANT IMPROVEMENTS AND RIGHTS (COLLECTIVELY, THE
"IMPROVEMENTS") WITHIN ASSESSMENT DISTRICT NO. 961 IN THE CITY OF SAN
BERNARDINO, CALIFORNIA, WHICH ASSESSMENT DISTRICT IS SHOWN AND DESCRIBED IN THE
ASSESSMENT DIAGRAM FOR ASSESSMENT DISTRICT NO. 961, RECORDED FEBRUARY 6, 1985,
IN BOOK 31 OF ASSESSMENT DISTRICT MAPS, PAGES 64, 65 AND 66, RECORDS OF SAN
BERNARDINO COUNTY, CALIFORNIA, AS DESCRIBED IN THE DEED TO THE CITY OF SAN
BERNARDINO RECORDED APRIL 11, 1985 AS INSTRUMENT NO. 85-085510, OFFICIAL
RECORDS.

 

Purchase and Sale Agreement
Schedule 2-B – Description of Land – Fund V Subsidiary Land
Page 3 of 4

 

 

PARCEL B:

 

ALL EASEMENTS, CONCERNING PARCEL 1 OF PARCEL MAP 13708, IN THE CITY OF SAN
BERNARDINO, COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, STATE OF CALIFORNIA,
AS PER PLAT RECORDED IN BOOK 155 OF PARCEL MAPS, PAGES 6 AND 7, AND PARCELS A
AND B OF PARCEL MAP 13910 AS PER PLAT RECORDED IN BOOK 162 OF PARCEL MAPS, PAGES
76 THROUGH 79, IN THE OFFICE OF THE COUNTY RECORDER OF SAN BERNARDINO COUNTY,
CALIFORNIA, THAT ARE APPURTENANT TO THE REAL PROPERTY DESCRIBED AS PARCEL "D"
ABOVE, INCLUDING WITHOUT LIMITATION A RECIPROCAL EASEMENT FOR ACCESS, PARKING
AND PEDESTRIAN TRAFFIC AS ESTABLISHED BY DOCUMENT ENTITLED "MAJOR BLOCK
DECLARATION, MAJOR BLOCK NO. 4 - CARNEGIE PLAZA, TRI-CITY CORPORATE CENTRE,"
RECORDED ON DECEMBER 20, 1990 AS INSTRUMENT NO. 90-501243 OFFICIAL RECORDS IN
THE OFFICE OF THE COUNTY RECORDER OF SAN BERNARDINO COUNTY, CALIFORNIA, AND ALL
EASEMENTS AND RIGHTS CREATED OR GRANTED BY ANY OF THE FOLLOWING INSTRUMENTS:

 

THAT CERTAIN MAJOR BLOCK DECLARATION FOR MAJOR BLOCK NO. 4 - CARNEGIE PLAZA,
TRI-CITY CORPORATE CENTRE, DATED DECEMBER 19, 1990 RECORDED ON DECEMBER 20, 1990
AS INSTRUMENT NO. 90-501244 IN THE OFFICE OF THE COUNTY RECORDER OF SAN
BERNARDINO COUNTY, CALIFORNIA.

 

THAT CERTAIN FIRST AMENDMENT TO MAJOR BLOCK DECLARATION, MAJOR BLOCK NO. 4 -
CARNEGIE PLAZA, TRI-CITY CORPORATE CENTRE, DATED OCTOBER 3, 1991 AND RECORDED ON
OCTOBER 8, 1991 AS INSTRUMENT NO. 91-384835 OFFICIAL RECORDS IN THE OFFICE OF
THE COUNTY RECORDER OF SAN BERNARDINO COUNTY, CALIFORNIA.

 

Purchase and Sale Agreement
Schedule 2-B – Description of Land – Fund V Subsidiary Land
Page 4 of 4

 

 

SCHEDULE 2-C

 

DESCRIPTION OF FUND V SUBSIDIARY TWO LAND

 

“One Parkside,” located at 560 E. Hospitality Lane (APN 281-372-08)

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF SAN BERNARDINO,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

 

PARCEL A: APN 0281-372-08

 

PARCEL 2 OF PARCEL MAP NO. 13910, CITY OF SAN BERNARDINO, COUNTY OF SAN
BERNARDINO, STATE OF CALIFORNIA, AS SHOWN BY MAP RECORDED IN BOOK 162 OF PARCEL
MAPS, PAGES 76 THROUGH 79, INCLUSIVE, RECORDS OF SAN BERNARDINO COUNTY.

 

EXCEPTING FROM SAID LAND, THE SIDEWALKS, SEWERS, STORM DRAINS, WATER MAINS,
CURBS, GUTTERS, PAVING, ELECTROLLERS, STREET LIGHTS, STREET NAME SIGNS, TRAFFIC
SIGNALS AND ALL APPURTENANCES AND APPURTENANT IMPROVEMENTS AND RIGHTS
(COLLECTIVELY, THE "IMPROVEMENTS") WITHIN ASSESSMENT DISTRICT NO. 961 IN THE
CITY OF SAN BERNARDINO, CALIFORNIA, WHICH ASSESSMENT DISTRICT IS SHOWN AND
DESCRIBED IN THE ASSESSMENT DIAGRAM FOR ASSESSMENT DISTRICT NO. 961, RECORDED
FEBRUARY 6, 1985, IN BOOK 31 OF ASSESSMENT DISTRICT MAPS, PAGES 64, 65 AND 66,
RECORDS OF SAN BERNARDINO COUNTY, CALIFORNIA, AS DESCRIBED IN THE DEED TO THE
CITY OF SAN BERNARDINO RECORDED APRIL 11, 1985 AS INSTRUMENT NO. 85-085510,
OFFICIAL RECORDS.

 

PARCEL A-1:

 

ALL EASEMENTS, CONCERNING PARCEL 1 OF PARCEL MAP 13708, IN THE CITY OF SAN
BERNARDINO, COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, STATE OF CALIFORNIA,
AS PER PLAT RECORDED IN BOOK 155 OF PARCEL MAPS, PAGES 6 AND 7, AND PARCELS A
AND B OF PARCEL MAP 13910 AS PER PLAT RECORDED IN BOOK 162 OF PARCEL MAPS, PAGES
76 THROUGH 79, IN THE OFFICE OF THE COUNTY RECORDER OF SAN BERNARDINO COUNTY,
CALIFORNIA, THAT ARE APPURTENANT TO THE REAL PROPERTY DESCRIBED AS PARCEL "C"
ABOVE, INCLUDING WITHOUT LIMITATION A RECIPROCAL EASEMENT FOR ACCESS, PARKING
AND PEDESTRIAN TRAFFIC AS ESTABLISHED BY DOCUMENT ENTITLED "MAJOR BLOCK
DECLARATION, MAJOR BLOCK NO. 4 - CARNEGIE PLAZA, TRI-CITY CORPORATE CENTRE,"
RECORDED ON DECEMBER 20, 1990 AS INSTRUMENT NO. 90-501243 OFFICIAL RECORDS IN
THE OFFICE OF THE COUNTY RECORDER OF SAN BERNARDINO COUNTY, CALIFORNIA, AND ALL
EASEMENTS AND RIGHTS CREATED OR GRANTED BY ANY OF THE FOLLOWING INSTRUMENTS:

 

THAT CERTAIN MAJOR BLOCK DECLARATION FOR MAJOR BLOCK NO. 4 - CARNEGIE PLAZA,
TRI-CITY CORPORATE CENTRE, DATED DECEMBER 19, 1990 RECORDED ON DECEMBER 20, 1990
AS INSTRUMENT NO. 90-501244 IN THE OFFICE OF THE COUNTY RECORDER OF SAN
BERNARDINO COUNTY, CALIFORNIA.

 

THAT CERTAIN FIRST AMENDMENT TO MAJOR BLOCK DECLARATION, MAJOR BLOCK NO. 4 -
CARNEGIE PLAZA, TRI-CITY CORPORATE CENTRE, DATED OCTOBER 3, 1991 AND RECORDED ON
OCTOBER 8, 1991 AS INSTRUMENT NO. 91-384835 OFFICIAL RECORDS IN THE OFFICE OF
THE COUNTY RECORDER OF SAN BERNARDINO COUNTY, CALIFORNIA.

 

Purchase and Sale Agreement
Schedule 2-C – Description of Land – Fund V Subsidiary Two Land
Page 1 of 5

 

 

“Two Parkside,” located at 550 E. Hospitality Lane (APN 281-372-20)

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF SAN BERNARDINO,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

 

PARCEL 1:

 

THAT PORTION OF PARCEL "A" OF PARCEL MAP 14712 IN THE CITY OF SAN BERNARDINO,
COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, AS SHOWN ON THE MAP FILED IN BOOK
178, PAGES 41 THROUGH 44, INCLUSIVE, OF PARCEL MAPS IN THE OFFICE OF THE COUNTY
RECORDER OF SAID COUNTY AND BEING FURTHER DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE MOST SOUTHERLY CORNER OF SAID PARCEL A;

 

THENCE, ALONG A EASTERLY LINE OF SAID PARCEL "A", NORTH 00° 03' 27" WEST, 223.49
FEET AND NORTH 89° 56' 33" EAST, 27.33 FEET TO THE POINT OF BEGINNING;

 

THENCE SOUTH 89° 56' 33" WEST, 277.11 FEET;

 

THENCE, NORTH 00° 03' 27" WEST, 133.30 FEET TO A POINT WHICH BEARS SOUTH 00° 03'
27" EAST 2.65 FEET AND NORTH 89 56' 33" EAST, 10.00 FEET FROM THE MOST EASTERLY,
NORTHWESTERLY CORNER OF SAID PARCEL "A";

 

THENCE NORTH 89° 56' 33" EAST, 277.11 FEET;

 

THENCE, SOUTH 00° 03' 27" EAST, 133.30 FEET TO THE POINT OR PLACE OF BEGINNING.

 

EXCEPTING THEREFROM THE SIDEWALKS, SEWERS, STORM DRAINS, WATER MAINS, CURBS,
GUTTERS, PAVING, ELECTROLLERS, STREET LIGHTS, STREET NAME SIGNS, TRAFFIC SIGNALS
AND ALL APPURTENANCES AND APPURTENANT IMPROVEMENTS AND RIGHTS (COLLECTIVELY, THE
"IMPROVEMENTS") WITHIN ASSESSMENT DISTRICT NO. 961 IN THE CITY OF SAN
BERNARDINO, CALIFORNIA, WHICH ASSESSMENT DISTRICT IS SHOWN AND DESCRIBED IN THE
ASSESSMENT DIAGRAM FOR ASSESSMENT DISTRICT NO. 961, RECORDED FEBRUARY 6, 1985,
IN BOOK 31 OF ASSESSMENT DISTRICT MAPS, PAGES 64, 65 AND 66, RECORDS OF SAN
BERNARDINO COUNTY, CALIFORNIA, AS DESCRIBED IN THE DEED TO THE CITY OF SAN
BERNARDINO RECORDED APRIL 11, 1985 AS INSTRUMENT NO. 85-085510, OFFICIAL
RECORDS.

 

SAID LAND IS DESCRIBED PURSUANT TO A CERTIFICATE OF COMPLIANCE FOR LOT LINE
ADJUSTMENT NO. L.L.A. 02-04, RECORDED NOVEMBER 1, 2002 AS INSTRUMENT NO.
02-590108, OFFICIAL RECORDS.

 

PARCEL 2:

 

ALL EASEMENTS, CONCERNING PARCEL 1 OF PARCEL MAP 13708, IN THE CITY OF SAN
BERNARDINO, COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, STATE OF CALIFORNIA,
AS PER PLAT RECORDED IN BOOK 155 OF PARCEL MAPS, PAGES 6 AND 7, AND PARCELS A
AND B OF PARCEL MAP 13910 AS PER PLAT RECORDED IN BOOK 162 OF PARCEL MAPS, PAGES
76 THROUGH 79, IN THE OFFICE OF THE COUNTY RECORDER OF SAN BERNARDINO COUNTY,
CALIFORNIA, THAT ARE APPURTENANT TO THE REAL PROPERTY DESCRIBED AS PARCEL "B"
ABOVE, INCLUDING WITHOUT LIMITATION A RECIPROCAL EASEMENT FOR ACCESS, PARKING
AND PEDESTRIAN TRAFFIC AS ESTABLISHED BY DOCUMENT ENTITLED "MAJOR BLOCK
DECLARATION, MAJOR BLOCK NO. 4 - CARNEGIE PLAZA, TRI-CITY CORPORATE CENTRE",
RECORDED ON DECEMBER 20, 1990 AS INSTRUMENT NO. 90-501243 OFFICIAL RECORDS IN
THE OFFICE OF THE COUNTY RECORDER OF SAN BERNARDINO COUNTY, CALIFORNIA, AND ALL
EASEMENTS AND RIGHTS CREATED OR GRANTED BY ANY OF THE FOLLOWING INSTRUMENTS:

 

Purchase and Sale Agreement
Schedule 2-C – Description of Land – Fund V Subsidiary Two Land
Page 2 of 5

 

 

THAT CERTAIN MAJOR BLOCK DECLARATION FOR MAJOR BLOCK NO. 4 - CARNEGIE PLAZA,
TRI-CITY CORPORATE CENTRE, DATED DECEMBER 19, 1990 RECORDED ON DECEMBER 20, 1990
AS INSTRUMENT NO. 90-501244, OFFICIAL RECORDS, IN THE OFFICE OF THE COUNTY
RECORDER OF SAN BERNARDINO COUNTY, CALIFORNIA.

 

THAT CERTAIN FIRST AMENDMENT TO MAJOR BLOCK DECLARATION, MAJOR BLOCK NO. 4 –
CARNEGIE PLAZA, TRI-CITY CORPORATE CENTRE, DATED OCTOBER 3, 1991 AND RECORDED ON
OCTOBER 8, 1991 AS INSTRUMENT NO. 91-384835 OFFICIAL RECORDS IN THE OFFICE OF
THE COUNTY RECORDER OF SAN BERNARDINO COUNTY, CALIFORNIA.

 

APN: 281-372-20

 

“Two Carnegie Plaza,” located at 685 E. Carnegie Drive (APN 281-341-13)

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF SAN BERNARDINO,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

 

PARCEL D:

 

PARCEL 4 OF PARCEL MAP NO. 13910, IN THE CITY OF SAN BERNARDINO, COUNTY OF SAN
BERNARDINO, AS PER MAP RECORDED IN BOOK 162 OF PARCEL MAPS, PAGES 76 THROUGH 79
INCLUSIVE, RECORDS OF SAID COUNTY.

 

EXCEPTING THEREFROM THE SIDEWALKS, SEWERS, STORM DRAINS, WATER MAINS, CURBS,
GUTTERS, PAVING, ELECTROLLERS, STREET LIGHTS, STREET NAME SIGNS, TRAFFIC SIGNALS
AND ALL APPURTENANCES AND APPURTENANT IMPROVEMENTS AND RIGHTS (COLLECTIVELY, THE
"IMPROVEMENTS") WITHIN ASSESSMENT DISTRICT NO. 961 IN THE CITY OF SAN
BERNARDINO, CALIFORNIA, WHICH ASSESSMENT DISTRICT IS SHOWN AND DESCRIBED IN THE
ASSESSMENT DIAGRAM FOR ASSESSMENT DISTRICT NO. 961, RECORDED FEBRUARY 6, 1985,
IN BOOK 31 OF ASSESSMENT DISTRICT MAPS, PAGES 64, 65 AND 66, RECORDS OF SAN
BERNARDINO COUNTY, CALIFORNIA, AS DESCRIBED IN THE DEED TO THE CITY OF SAN
BERNARDINO RECORDED APRIL 11, 1985 AS INSTRUMENT NO. 85-085510, OFFICIAL
RECORDS.

 

PARCEL D-1:

 

ALL EASEMENTS, CONCERNING PARCEL 1 OF PARCEL MAP NO. 13708, IN THE CITY OF SAN
BERNARDINO, COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, STATE OF CALIFORNIA,
AS PER PLAT RECORDED IN BOOK 155 OF PARCEL MAPS, PAGES 6 AND 7, AND PARCELS A
AND B OF PARCEL MAP 13910 AS PER PLAT RECORDED IN BOOK 162 OF PARCEL MAPS, PAGES
76 THROUGH 79, IN THE OFFICE OF THE COUNTY RECORDER OF SAN BERNARDINO COUNTY,
CALIFORNIA, THAT ARE APPURTENANT TO THE REAL PROPERTY DESCRIBED AS PARCEL "D"
ABOVE, INCLUDING WITHOUT LIMITATION A RECIPROCAL EASEMENT FOR ACCESS, PARKING
AND PEDESTRIAN TRAFFIC AS ESTABLISHED BY DOCUMENT ENTITLED "MAJOR BLOCK
DECLARATION, MAJOR BLOCK NO. 4 - CARNEGIE PLAZA, TRI-CITY CORPORATE CENTRE,"
RECORDED ON DECEMBER 20, 1990 AS INSTRUMENT NO. 90-501243 OFFICIAL RECORDS IN
THE OFFICE OF THE COUNTY RECORDER OF SAN BERNARDINO COUNTY, CALIFORNIA, AND ALL
EASEMENTS AND RIGHTS CREATED OR GRANTED BY ANY OF THE FOLLOWING INSTRUMENTS:

 

Purchase and Sale Agreement
Schedule 2-C – Description of Land – Fund V Subsidiary Two Land
Page 3 of 5

 

 

THAT CERTAIN MAJOR BLOCK DECLARATION FOR MAJOR BLOCK NO. 4 - CARNEGIE PLAZA,
TRI-CITY CORPORATE CENTRE, DATED DECEMBER 19, 1990 RECORDED ON DECEMBER 20, 1990
AS INSTRUMENT NO. 90-501244 IN THE OFFICE OF THE COUNTY RECORDER OF SAN
BERNARDINO COUNTY, CALIFORNIA.

 

THAT CERTAIN FIRST AMENDMENT TO MAJOR BLOCK DECLARATION, MAJOR BLOCK NO. 4 -
CARNEGIE PLAZA, TRI-CITY CORPORATE CENTRE, DATED OCTOBER 3, 1991 AND RECORDED ON
OCTOBER 8, 1991 AS INSTRUMENT NO. 91-384835 OFFICIAL RECORDS IN THE OFFICE OF
THE COUNTY RECORDER OF SAN BERNARDINO COUNTY, CALIFORNIA.

 

APN: 281-341-13

 

“Brier Corporate Center,” located at 862 E. Hospitality Lane (APN 281-351-25)

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF SAN BERNARDINO,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

 

PARCEL A:

 

THOSE PORTIONS OF LOTS 12, 13 AND 14, TRACT 12034, AS SHOWN BY MAP ON FILE IN
BOOK 168 OF MAPS, PAGES 75 THROUGH 87, INCLUSIVE RECORDS OF SAN BERNARDINO
COUNTY, DESCRIBED AS:

 

BEGINNING AT THE NORTHEAST CORNER OF SAID LOT 14; THENCE SOUTH 14° 50' 38" WEST
ALONG THE EAST LINE OF SAID LOT A DISTANCE OF 412.44 FEET TO A POINT ON THE
NORTHERLY LINE OF HOSPITALITY LANE AS SHOWN ON SAID TRACT, ALSO BEING ON A
NON-TANGENT CURVE CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 1045.00 FEET
THROUGH WHICH A RADIAL LINE BEARS NORTH 17° 18' 48" WEST; THENCE SOUTHWESTERLY
ALONG SAID CURVE TO THE LEFT THROUGH A CENTRAL ANGLE OF 18° 12' 37", AN ARC
LENGTH OF 332.13 FEET, TO A POINT ON A NON-TANGENT LINE THROUGH WHICH A RADIAL
LINE BEARS NORTH 35° 31' 24" WEST; THENCE NORTH 00° 14' 12" EAST, A DISTANCE OF
303.59 FEET; THENCE NORTH 89° 45' 48" WEST, A DISTANCE OF 268.30 FEET, TO A
POINT ON A NON-TANGENT CURVE CONCAVE TO THE WEST HAVING A RADIUS OF 150.00 FEET,
THROUGH WHICH A RADIAL LINE BEARS SOUTH 67° 03' 41" EAST; THENCE NORTHERLY ALONG
SAID CURVE TO THE LEFT, THROUGH A CENTRAL ANGLE OF 57° 57' 21", AN ARC LENGTH OF
151.73 FEET; THENCE NORTH 35° 01' 02" WEST, A DISTANCE OF 49.06 FEET; THENCE
NORTH 00° 14' 12" EAST, A DISTANCE OF 59.35 FEET TO THE NORTH LINE OF LOTS 12
AND 13; THENCE SOUTH 89° 45' 48" EAST ALONG THE NORTH LINE OF LOTS 12 AND 13 AND
14, A DISTANCE OF 712.11 FEET, TO THE POINT OF BEGINNING.

 

EXCEPTING THEREFROM THE SIDEWALKS, SEWERS, STORM DRAINS, WATER MAINS, CURBS,
GUTTERS, PAVING, ELECTROLLERS, STREET LIGHTS, STREET NAME SIGNS, TRAFFIC SIGNALS
AND ALL APPURTENANCES AND APPURTENANT IMPROVEMENTS AND RIGHTS (COLLECTIVELY, THE
"IMPROVEMENTS") WITHIN ASSESSMENT DISTRICT NO. 961 IN THE CITY OF SAN
BERNARDINO, CALIFORNIA, WHICH ASSESSMENT DISTRICT IS SHOWN AND DESCRIBED IN THE
ASSESSMENT DIAGRAM FOR ASSESSMENT DISTRICT NO. 961, RECORDED FEBRUARY 6, 1985,
IN BOOK 31 OF ASSESSMENT DISTRICT MAPS, PAGES 64, 65 AND 66, RECORDS OF SAN
BERNARDINO COUNTY, CALIFORNIA, AS DESCRIBED IN THE DEED TO THE CITY OF SAN
BERNARDINO RECORDED APRIL 11, 1985 AS INSTRUMENT NO. 85-085510, OFFICIAL
RECORDS.

 

Purchase and Sale Agreement
Schedule 2-C – Description of Land – Fund V Subsidiary Two Land
Page 4 of 5

 

 

SAID LAND IS DESCRIBED PURSUANT TO A CERTIFICATE OF COMPLIANCE. LOT LINE
ADJUSTMENT, NO. 90-27 BY CITY OF SAN BERNARDINO, RECORDED NOVEMBER 9, 1990 AS
INSTRUMENT NO. 90-450872 OF OFFICIAL RECORDS

 

PARCEL B:

 

ALL EASEMENTS, CONCERNING LOTS 8 THROUGH 14 OF TRACT 12034, IN THE CITY OF SAN
BERNARDINO, COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, AS PER PLAT RECORDED
IN BOOK 168 OF MAPS, PAGES 75 THROUGH 87, IN THE OFFICE OF THE COUNTY RECORDER
OF SAN BERNARDINO COUNTY, CALIFORNIA, THAT ARE APPURTENANT TO THE REAL PROPERTY
DESCRIBED AS PARCEL "A" ABOVE, INCLUDING WITHOUT LIMITATION A RECIPROCAL
EASEMENT FOR ACCESS PARKING AND PEDESTRIAN TRAFFIC AS ESTABLISHED BY DOCUMENT
ENTITLED, "MAJOR BLOCK DECLARATION, MAJOR BLOCK NO. 3 - BRIER PLACE, TRI-CITY
CORPORATE CENTRE," RECORDED ON MAY 28, 1992 AS INSTRUMENT NO. 92-223952 IN THE
OFFICE OF THE COUNTY RECORDER OF SAN BERNARDINO COUNTY, CALIFORNIA.

 

Purchase and Sale Agreement
Schedule 2-C – Description of Land – Fund V Subsidiary Two Land
Page 5 of 5

 

 

SCHEDULE 3

 

ASSUMED SERVICE CONTRACTS

 

[ADD FOR EACH PROPERTY]

 

Purchase and Sale Agreement
Schedule 3 – Assumed Service Contracts

 

 

SCHEDULE 4

 

ENVIRONMENTAL REPORTS

 

vBally’s

oPhase I Site Assessment prepared by Pacific Southwest Group, dated November 8,
1999

oEnvironmental Site Assessment Selected Properties prepared by Millennium
Consulting Associates dated May 30, 2005

oPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Bally’s Health Club, prepared by Millennium Consulting Associates, dated
November 17, 2014

vBrier

oEnvironmental Site Assessment prepared by AllWest dated November 4, 2004

oPhase One Environmental Site Assessment Selected Properties prepared by
Millennium Consulting Associates, dated March 10, 2006

oPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Multiple Properties, prepared by Millennium Consulting Associates, dated
November 18, 2014

vCarnegie Business Center I

oPhase I Environmental Assessment prepared by Integrated Resources Management,
Inc., dated May 15, 1995

oPhase I Site Assessment prepared by Pacific Southwest Group, dated November 8,
1999

oPhase I Environmental Site Assessment Report prepared by Hygienetics dated
November 10, 2008

oPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Multiple Properties, prepared by Millennium Consulting Associates, dated
November 18, 2014

vCarnegie Business Center II

oPhase I Site Assessment prepared by Pacific Southwest Group, dated November
8,1999

oEnvironmental Site Assessment Selected Properties prepared by Millennium
Consulting Associates dated May 30, 2005

oPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Multiple Properties, prepared by Millennium Consulting Associates, dated
November 18, 2014

vLakeside Tower

oPhase I Site Assessment prepared by Pacific Southwest Group, dated November
5,1999

oEnvironmental Site Assessment Selected Properties prepared by Millennium
Consulting Associates dated May 30, 2005

oPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Multiple Properties, prepared by Millennium Consulting Associates, dated
November 18, 2014

vNorth River

oExpanded Phase I Environmental Site Assessment prepared by AECOM, dated January
27, 2011

oPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Multiple Properties, prepared by Millennium Consulting Associates, dated
November 18, 2014

vNorthcourt Plaza

oPhase I Site Assessment prepared by Pacific Southwest Group, dated November
8,1999

oExpanded Phase I Environmental Site Assessment prepared by AECOM, dated January
31, 2011

 

Purchase and Sale Agreement
Schedule 4 – Environmental Reports
Page 1 of 3

 

 

oPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Multiple Properties, prepared by Millennium Consulting Associates, dated
November 18, 2014

vOne Carnegie

oPhase I Environmental Site Assessment prepared by EMCON Southwest, Inc., dated
October 1991

oPhase I Site Assessment prepared by Pacific Southwest Group, dated November 8,
1999

oPhase I Site Assessment prepared by Pacific Southwest Group, dated February 12,
2003

oEnvironmental Site Assessment Selected Properties prepared by Millennium
Consulting Associates dated May 30, 2005

oPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Multiple Properties, prepared by Millennium Consulting Associates, dated
November 18, 2014

vOne Parkside

oPhase I Site Assessment prepared by Pacific Southwest Group, dated November 5,
1999

oPhase One Environmental Site Assessment Selected Properties prepared by
Millennium Consulting Associates, dated March 10, 2006

oPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Multiple Properties, prepared by Millennium Consulting Associates, dated
November 18, 2014

vOne Vanderbilt

oEnvironmental Site Assessment prepared by EMCON, dated September 1994

oPhase I Site Assessment prepared by Pacific Southwest Group, dated November 5,
1999

oEnvironmental Site Assessment Selected Properties prepared by Millennium
Consulting Associates dated May 30, 2005

oPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Multiple Properties, prepared by Millennium Consulting Associates, dated
November 18, 2014  o 

vThree Parkside

vPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Multiple Properties, prepared by Millennium Consulting Associates, dated
November 18, 2014

vTwo Carnegie

oPhase I Site Assessment prepared by Pacific Southwest Group, dated November 8,
1999

oPhase One Environmental Site Assessment Selected Properties prepared by
Millennium Consulting Associates, dated March 10, 2006

oPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Multiple Properties, prepared by Millennium Consulting Associates, dated
November 18, 2014

vTwo Parkside

oPhase I Site Assessment prepared by Pacific Southwest Group, dated November 9,
1999

oPhase One Environmental Site Assessment Selected Properties prepared by
Millennium Consulting Associates, dated March 10, 2006

oPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Multiple Properties, prepared by Millennium Consulting Associates, dated
November 18, 2014

vVanderbilt Plaza

oPhase I Site Assessment prepared by Pacific Southwest Group, dated November 8,
1999

oPhase I Environmental Site Assessment Report prepared by Hygienetics, dated
June 4, 2008

oPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Multiple Properties, prepared by Millennium Consulting Associates, dated
November 18, 2014

vLand Pads

vEast Lake Restaurant Pad

 

Purchase and Sale Agreement
Schedule 4 – Environmental Reports
Page 2 of 3

 

 

oPhase I Site Assessment prepared by Pacific Southwest Group, dated November 9,
1999

oPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Multiple Properties, prepared by Millennium Consulting Associates, dated
November 18, 2014

vWest Lake Office Pad

oPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Multiple Properties, prepared by Millennium Consulting Associates, dated
November 18, 2014

vEast Lakeside Tower Pad

oPhase I Site Assessment prepared by Pacific Southwest Group, dated November 9,
1999

oPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Multiple Properties, prepared by Millennium Consulting Associates, dated
November 18, 2014

vWest Lakeside Tower Pad

oEnvironmental Site Assessment prepared by AllWest, dated March 17, 2005

oPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Multiple Properties, prepared by Millennium Consulting Associates, dated
November 18, 2014

vWest/East Lakeside Tower Parking Lots

oPhase I Site Assessment prepared by Pacific Southwest Group, dated November 9,
1999

oPhase One Environmental Site Assessment Update Tri-City Corporate
Centre-Multiple Properties, prepared by Millennium Consulting Associates, dated
November 18, 2014

 

Purchase and Sale Agreement
Schedule 4 – Environmental Reports
Page 3 of 3

 

 

SCHEDULE 5

 

RENT ROLL AND SCHEDULE OF SECURITY DEPOSITS



 

[tex10pg123.jpg]

 

Purchase and Sale Agreement
Schedule 5 – Rent Roll
Page 1 of 21

 

 

[tex10pg124.jpg]

 

Purchase and Sale Agreement
Schedule 5 – Rent Roll
Page 2 of 21

 

 

[tex10pg125.jpg]

 

Purchase and Sale Agreement
Schedule 5 – Rent Roll
Page 3 of 21

 

 

[tex10pg126.jpg]

 

Purchase and Sale Agreement
Schedule 5 – Rent Roll
Page 4 of 21

 

 

[tex10pg127.jpg]

 

Purchase and Sale Agreement
Schedule 5 – Rent Roll
Page 5 of 21

 

 

[tex10pg128.jpg]

 

Purchase and Sale Agreement
Schedule 5 – Rent Roll
Page 6 of 21

 

 

[tex10pg129.jpg]

 

Purchase and Sale Agreement
Schedule 5 – Rent Roll
Page 7 of 21

 

 

[tex10pg130.jpg]

 

Purchase and Sale Agreement
Schedule 5 – Rent Roll
Page 8 of 21

 

 

[tex10pg131.jpg]

 

Purchase and Sale Agreement
Schedule 5 – Rent Roll
Page 9 of 21

 

 

[tex10pg132.jpg]

 

Purchase and Sale Agreement
Schedule 5 – Rent Roll
Page 10 of 21

 

 

[tex10pg133.jpg]

 

Purchase and Sale Agreement
Schedule 5 – Rent Roll
Page 11 of 21

 

 

[tex10pg134.jpg]

 

Purchase and Sale Agreement
Schedule 5 – Rent Roll
Page 12 of 21

 

 

[tex10pg135.jpg]

 

Purchase and Sale Agreement
Schedule 5 – Rent Roll
Page 13 of 21

 

 

[tex10pg136.jpg]

 

Purchase and Sale Agreement
Schedule 5 – Rent Roll
Page 14 of 21

 

 

[tex10pg137.jpg]

 

Purchase and Sale Agreement
Schedule 5 – Rent Roll
Page 15 of 21

 

 

[tex10pg138.jpg]

 

Purchase and Sale Agreement
Schedule 5 – Rent Roll
Page 16 of 21

 

 

[tex10pg139.jpg]

 

Purchase and Sale Agreement
Schedule 5 – Rent Roll
Page 17 of 21

 

 

[tex10pg140.jpg]

 

Purchase and Sale Agreement
Schedule 5 – Rent Roll
Page 18 of 21

 

 

[tex10pg141.jpg]

 

Purchase and Sale Agreement
Schedule 5 – Rent Roll
Page 19 of 21

 

 

[tex10pg142.jpg]

 

Purchase and Sale Agreement
Schedule 5 – Rent Roll
Page 20 of 21

 

 

[tex10pg143.jpg]

 

Purchase and Sale Agreement
Schedule 5 – Rent Roll
Page 21 of 21

 

 

SCHEDULE 6

 

EXCEPTIONS TO SELLER REPRESENTATIONS AND WARRANTIES

 

EXCEPTIONS FOR FUND V, FUND V SUBSIDIARY AND FUND V SUBSIDIARY TWO:

 

Tenant Improvements – Remaining Balance

 

Building  Description  Balance at
12/31/14  Lakeside  Copier Source, Ste 540  $283,647.28  Two Carnegie  Home
Services of America #260  $42,051.17  Carnegie Business Center II  Morongo
Exterior ADA  $60,615.50     Morongo  $1,330,071.94 

 

Purchase and Sale Agreement
Schedule 6 – Exceptions to Seller Representations and Warranties

 

 

SCHEDULE 7

 

SELLER CREDITS FOR TENANT IMPROVEMENT ALLOWANCES AND BASE
RENT ABATEMENTS (FUND V)

 

At the Closing, Buyer shall receive a credit against the Consideration for the
following amounts under the Leases for the referenced Tenants, in each case
subject to reduction for any tenant improvement allowances for the listed
tenants paid by Seller prior to the Closing, and for any Fixed Rent abatements
applicable to periods prior to the Closing:

 

A.         Tenant Improvement Allowances.

 

  1. Regal Medical Group $ 18,080.00**   2. Regal Medical Group $ 6,110.88***  
3. Air Methods $1,162,362.50*   4. Copier Source (#540) $ 283,647.28**   5. Home
Services of America (#260) $ 42,051.17**   6. Morongo Band of Mission Indians  
    (exterior ADA) $ 60,615.50**   4. Morongo Band of Mission Indians
$1,330,071.94**

 

*Air Methods lease has not been signed; numbers may change

 

**In progress; expect completion prior to Closing; stated amount is as of
12/31/14; Buyer will receive a credit for the remaining balance, if any, as of
Closing.

 

***Final invoices in payment process but not paid as of 12/31/14.

 

B.         Fixed Rent Abatements.

 

  1. WFG Title Company $ 16,451 (2 months commencing 1/15)   2. Copier Source $
36,839 (2 months commencing 1/15)   3. Regal Medical Group $ 17,206 (2 months
commencing 1/15)   4. Air Methods $653,744 (10 months commencing 2/15)*   5.
Corcoran Consulting Group $ 20,228 (3 months, 1/15, 1/16 and 1.17)

 

*Air Methods lease has not been signed; numbers may change

 

Purchase and Sale Agreement
Schedule 7 – Allocation of Consideration Among Properties

 

 

SCHEDULE 8

 

FUND V MAJOR TENANTS

 

1.Lewis, Brisbois, Bisgaard etal (31,253 sf)

 

2.Arrowhead Central Credit Union (29,080 sf)

 

3.Gresham, Savage, Nolan & Tilden (28,964 sf)

 

4.Northrop Grumman Systems (25,459 sf)

 

5.Air Methods, Inc. (25,083 sf)

 

6.Fitness & Sports Clubs, LLC (25,000 sf)

 

7.TASC, Inc. (21,218 sf)

 

8.Morongo Band of Mission Indians (20,333 sf)

 

Purchase and Sale Agreement
Schedule 8 – Fund V Major Tenants

 

 



SCHEDULE 9

 

PERSONAL PROPERTY

 

Tentative List



 

[tex10pg147.jpg]

 

Purchase and Sale Agreement
Schedule 9 – Personal Property
Page 1 of 9

 

 

[tex10pg148.jpg]

 

Purchase and Sale Agreement
Schedule 9 – Personal Property
Page 2 of 9

 

 

[tex10pg149.jpg]

 

Purchase and Sale Agreement
Schedule 9 – Personal Property
Page 3 of 9

 

 

[tex10pg150.jpg]

 

Purchase and Sale Agreement
Schedule 9 – Personal Property
Page 4 of 9

 

 

[tex10pg151.jpg]

 

Purchase and Sale Agreement
Schedule 9 – Personal Property
Page 5 of 9

 

 

[tex10pg152.jpg]

 

Purchase and Sale Agreement
Schedule 9 – Personal Property
Page 6 of 9

 

 

[tex10pg153.jpg]

 

Purchase and Sale Agreement
Schedule 9 – Personal Property
Page 7 of 9

 

 

[tex10pg154.jpg]

 

Purchase and Sale Agreement
Schedule 9 – Personal Property
Page 8 of 9

 

 

[tex10pg155.jpg]

 

Purchase and Sale Agreement
Schedule 9 – Personal Property
Page 9 of 9

 





 

FIRST AMENDMENT TO

PURCHASE AND SALE AGREEMENT

(TRI-CITY CORPORATE CENTRE – FUND V OFFICE PORTFOLIO)

 

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”), dated as
of February 6, 2015, is made by and between RANCON REALTY FUND V, a California
limited partnership (“Fund V”), RANCON REALTY FUND V SUBSIDIARY, LLC, a Delaware
limited liability company (“Fund V Subsidiary”), RANCON REALTY FUND V SUBSIDIARY
TWO, LLC, a Delaware limited liability company (“Fund V Subsidiary Two” and
together with Fund V and Fund V Subsidiary, “Seller”) and TRICITY GRAND AVENUE
PARTNERS, LLC, a Delaware limited liability company (“Buyer”).

 

A.Seller and Buyer are parties to that certain Purchase and Sale Agreement dated
January 16, 2015 (the “Purchase Agreement”).

 

B.Seller and Buyer desire to amend certain provisions of the Purchase Agreement
as set forth herein.

 

NOW THEREFORE, in consideration of the premises, their mutual covenants and
promises set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Buyer
hereby agree as follows:

 

1.Defined Terms. Capitalized terms used in this Amendment shall have the
meanings set forth in the Purchase Agreement except as otherwise defined herein.

 

2.Due Diligence Extension. The definition of “Due Diligence Period” in paragraph
31 Addendum I to the Purchase Agreement is hereby amended and restated in its
entirety as follows:

 

“31. Due Diligence Period. A period of time commencing on the Effective Date and
ending at 5:00 p.m., California time, on February 9, 2015.”

 

3.Ratification and Affirmation of Contract. Seller and Buyer hereby ratify and
affirm the Purchase Agreement in its entirety, except as expressly amended
herein. The provisions of this Amendment shall control in the event of any
conflicts with the provisions of the Purchase Agreement.

 

4.Execution of Amendment. This Amendment may be executed in counterparts, each
of which shall be part of one and the same instrument, which counterparts will
be transmitted to each party to the Purchase Agreement by facsimile or email
transmission of signature pages. This Amendment shall not be effective or
binding upon either party until and unless Seller and Buyer have each received a
signed signature page to this Amendment from the other party.

 

First Amendment to
Purchase and Sale Agreement
(Tri-City Corporate Centre – Fund V Office Portfolio)
Page 1 of 3

 

 

IN WITNESS WHEREOF, Seller and Buyer have executed this Amendment as of the date
first set forth above.

 

SELLER (AS TO THE FUND V ASSETS):

 

RANCON REALTY FUND V, a California limited

partnership

 

By: RANCON FINANCIAL CORPORATION,
a California corporation, its general partner             By: /s/ Steven Van
Houton  



  Name: Steven Van Houton     Its:  Vice President of Tri-City Transactions  

 

SELLER (AS TO THE FUND V SUBSIDIARY ASSETS):

 

RANCON REALTY FUND V SUBSIDIARY LLC,   a Delaware limited liability company    
        By: /s/ Steven Van Houton  



  Name: Steven Van Houton     Its:  Vice President of Tri-City Transactions  

 

SELLER (AS TO THE FUND V SUBSIDIARY TWO ASSETS):

 

RANCON REALTY FUND V SUBSIDIARY TWO LLC,   a Delaware limited liability company
            By:  /s/ Steven Van Houton  



  Name:  Steven Van Houton     Its:  Vice President of Tri-City Transactions  

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

First Amendment to
Purchase and Sale Agreement
(Tri-City Corporate Centre – Fund V Office Portfolio)
Page 2 of 3

 

 

BUYER:

 

TRICITY GRAND AVENUE PARTNERS, LLC,

a Delaware limited liability company

 

By: /s/ Jared Lazarus  



Name: Jared Lazarus  



Its: Authorized Signatory  

 

By: /s/ Jason Keller  



Name: Jason Keller  



Its: Authorized Signatory  

 

First Amendment to
Purchase and Sale Agreement
(Tri-City Corporate Centre – Fund V Office Portfolio)
Page 3 of 3

 

 

SECOND AMENDMENT TO

PURCHASE AND SALE AGREEMENT

(TRI-CITY CORPORATE CENTRE – FUND V OFFICE PORTFOLIO)

 

THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”), dated
as of February 9, 2015, is made by and between RANCON REALTY FUND V, a
California limited partnership (“Fund V”), RANCON REALTY FUND V SUBSIDIARY, LLC,
a Delaware limited liability company (“Fund V Subsidiary”), RANCON REALTY FUND V
SUBSIDIARY TWO, LLC, a Delaware limited liability company (“Fund V Subsidiary
Two” and together with Fund V and Fund V Subsidiary, “Seller”) and TRICITY GRAND
AVENUE PARTNERS, LLC, a Delaware limited liability company (“Buyer”).

 

A.Seller and Buyer are parties to that certain Purchase and Sale Agreement dated
January 16, 2015, as amended by that certain First Amendment to Purchase and
Sale Agreement dated as of February 6, 2015 (the “Purchase Agreement”).

 

B.Seller and Buyer desire to amend certain provisions of the Purchase Agreement
as set forth herein.

 

NOW THEREFORE, in consideration of the premises, their mutual covenants and
promises set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Buyer
hereby agree as follows:

 

1.Defined Terms. Capitalized terms used in this Amendment shall have the
meanings set forth in the Purchase Agreement except as otherwise defined herein.

 

2.Consideration. The first sentence of Section 3 (“Consideration”) of the
Purchase Agreement is hereby amended and restated in its entirety as follows:

 

“Seller and Buyer agree that the total Consideration for the Properties shall be
Sixty-Six Million Seven Hundred Seventy-Five Thousand and No/100th Dollars
($66,775,000.00).”

 

3.Due Diligence Extension. The definition of “Due Diligence Period” in paragraph
31 Addendum I to the Purchase Agreement is hereby amended and restated in its
entirety as follows:

 

“31. Due Diligence Period. A period of time commencing on the Effective Date and
ending at 5:00 p.m., California time, on February 10, 2015.”

 

4.Ratification and Affirmation of Contract. Seller and Buyer hereby ratify and
affirm the Purchase Agreement in its entirety, except as expressly amended
herein. The provisions of this Amendment shall control in the event of any
conflicts with the provisions of the Purchase Agreement.

 

5.Execution of Amendment. This Amendment may be executed in counterparts, each
of which shall be part of one and the same instrument, which counterparts will
be transmitted to each party to the Purchase Agreement by facsimile or email
transmission of signature pages. This Amendment shall not be effective or
binding upon either party until and unless Seller and Buyer have each received a
signed signature page to this Amendment from the other party.

 

Second Amendment to
Purchase and Sale Agreement
(Tri-City Corporate Centre – Fund V Office Portfolio)
Page 1 of 3

 

 

IN WITNESS WHEREOF, Seller and Buyer have executed this Amendment as of the date
first set forth above.

 

SELLER (AS TO THE FUND V ASSETS):

 

RANCON REALTY FUND V, a California limited

partnership

 

By: RANCON FINANCIAL CORPORATION,     a California corporation, its general
partner  

 

  By: /s/ Steven Van Houton     Name:   Steven Van Houton     Its:   Vice
President of Tri-City Transactions  

 

SELLER (AS TO THE FUND V SUBSIDIARY ASSETS):

 

RANCON REALTY FUND V SUBSIDIARY LLC,

a Delaware limited liability company

 

  By:   /s/ Steven Van Houton     Name:   Steven Van Houton     Its:   Vice
President of Tri-City Transactions  

 

SELLER (AS TO THE FUND V SUBSIDIARY TWO ASSETS):

 

RANCON REALTY FUND V SUBSIDIARY TWO LLC,

a Delaware limited liability company

 

  By:   /s/ Steven Van Houton     Name:   Steven Van Houton     Its: Vice
President of Tri-City Transactions  

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Second Amendment to
Purchase and Sale Agreement
(Tri-City Corporate Centre – Fund V Office Portfolio)
Page 2 of 3

 

 

BUYER:

 

TRICITY GRAND AVENUE PARTNERS, LLC,

a Delaware limited liability company

 

By:   /s/ Justin Guichard   Name: Justin Guichard   Its:   Authorized Signatory
        By:   /s/ Jared Lazarus   Name:   Jared Lazarus   Its:   Authorized
Signatory  

 

Second Amendment to
Purchase and Sale Agreement
(Tri-City Corporate Centre – Fund V Office Portfolio)
Page 3 of 3

 

  

THIRD AMENDMENT TO

PURCHASE AND SALE AGREEMENT

(TRI-CITY CORPORATE CENTRE – FUND V OFFICE PORTFOLIO)

 

THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”), dated as
of February 10, 2015, is made by and between RANCON REALTY FUND V, a California
limited partnership (“Fund V”), RANCON REALTY FUND V SUBSIDIARY, LLC, a Delaware
limited liability company (“Fund V Subsidiary”), RANCON REALTY FUND V SUBSIDIARY
TWO, LLC, a Delaware limited liability company (“Fund V Subsidiary Two” and
together with Fund V and Fund V Subsidiary, “Seller”) and TRICITY GRAND AVENUE
PARTNERS, LLC, a Delaware limited liability company (“Buyer”).

 

A.Seller and Buyer are parties to that certain Purchase and Sale Agreement dated
January 16, 2015, as amended by that certain First Amendment to Purchase and
Sale Agreement dated as of February 6, 2015, and that certain Second Amendment
to Purchase and Sale Agreement dated as of February 9, 2015 (collectively, and
as so amended, the “Purchase Agreement”).

 

B.Seller and Buyer desire to amend certain provisions of the Purchase Agreement
as set forth herein.

 

NOW THEREFORE, in consideration of the premises, their mutual covenants and
promises set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Buyer
hereby agree as follows:

 

1.Defined Terms. Capitalized terms used in this Amendment shall have the
meanings set forth in the Purchase Agreement except as otherwise defined herein.

 

2.Due Diligence Extension. The definition of “Due Diligence Period” in paragraph
31 Addendum I to the Purchase Agreement is hereby amended and restated in its
entirety as follows:

 

“31. Due Diligence Period. A period of time commencing on the Effective Date and
ending at 5:00 p.m., California time, on February 11, 2015.”

 

3.Ratification and Affirmation of Contract. Seller and Buyer hereby ratify and
affirm the Purchase Agreement in its entirety, except as expressly amended
herein. The provisions of this Amendment shall control in the event of any
conflicts with the provisions of the Purchase Agreement.

 

4.Execution of Amendment. This Amendment may be executed in counterparts, each
of which shall be part of one and the same instrument, which counterparts will
be transmitted to each party to the Purchase Agreement by facsimile or email
transmission of signature pages. This Amendment shall not be effective or
binding upon either party until and unless Seller and Buyer have each received a
signed signature page to this Amendment from the other party.

 

[SIGNATURES ON FOLLOWING PAGES]

 

Third Amendment to
Purchase and Sale Agreement
(Tri-City Corporate Centre – Fund V Office Portfolio)
Page 1 of 3

 

 

IN WITNESS WHEREOF, Seller and Buyer have executed this Amendment as of the date
first set forth above.

 

SELLER (AS TO THE FUND V ASSETS):

 

RANCON REALTY FUND V, a California limited

partnership

 

By: RANCON FINANCIAL CORPORATION,     a California corporation, its general
partner             By: /s/ Steven Van Houton     Name: Steven Van Houton    
Its: Vice President of Tri-City Transactions  

 

SELLER (AS TO THE FUND V SUBSIDIARY ASSETS):

 

RANCON REALTY FUND V SUBSIDIARY LLC,

a Delaware limited liability company

 

  By: /s/ Steven Van Houton     Name: Steven Van Houton     Its: Vice President
of Tri-City Transactions  

 

SELLER (AS TO THE FUND V SUBSIDIARY TWO ASSETS):

 

RANCON REALTY FUND V SUBSIDIARY TWO LLC,

a Delaware limited liability company

 

  By:   /s/ Steven Van Houton     Name: Steven Van Houton     Its: Vice
President of Tri-City Transactions  

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Third Amendment to
Purchase and Sale Agreement
(Tri-City Corporate Centre – Fund V Office Portfolio)
Page 2 of 3

 

 

BUYER:

 

TRICITY GRAND AVENUE PARTNERS, LLC,

a Delaware limited liability company

 

By:   /s/ Cary Kleinman   Name:   Cary Kleinman   Its:   Authorized Signatory  
      By:   /s/ Jared Lazarus   Name: Jared Lazarus   Its:   Authorized
Signatory  

 

Third Amendment to
Purchase and Sale Agreement
(Tri-City Corporate Centre – Fund V Office Portfolio)
Page 3 of 3

 

  

FOURTH AMENDMENT TO

PURCHASE AND SALE AGREEMENT

(TRI-CITY CORPORATE CENTRE – FUND V OFFICE PORTFOLIO)

 

THIS FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”), dated
as of February 11, 2015, is made by and between RANCON REALTY FUND V, a
California limited partnership (“Fund V”), RANCON REALTY FUND V SUBSIDIARY, LLC,
a Delaware limited liability company (“Fund V Subsidiary”), RANCON REALTY FUND V
SUBSIDIARY TWO, LLC, a Delaware limited liability company (“Fund V Subsidiary
Two” and together with Fund V and Fund V Subsidiary, “Seller”) and TRICITY GRAND
AVENUE PARTNERS, LLC, a Delaware limited liability company (“Buyer”).

 

A.Seller and Buyer are parties to that certain Purchase and Sale Agreement dated
January 16, 2015, as amended by that certain First Amendment to Purchase and
Sale Agreement dated as of February 6, 2015, and that certain Second Amendment
to Purchase and Sale Agreement dated as of February 9, 2015, and that certain
Third Amendment to Purchase and Sale Agreement dated as of February 10, 2015
(collectively, and as so amended, the “Purchase Agreement”).

 

B.Seller and Buyer desire to amend certain provisions of the Purchase Agreement
as set forth herein.

 

NOW THEREFORE, in consideration of the premises, their mutual covenants and
promises set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Buyer
hereby agree as follows:

 

1.Defined Terms. Capitalized terms used in this Amendment shall have the
meanings set forth in the Purchase Agreement except as otherwise defined herein.

 

2.Closing Date Extension. The definition of “Closing Date” in paragraph 22 of
Addendum I to the Purchase Agreement is hereby amended and restated in its
entirety as follows:

 

“22. Closing Date. Thirty-three (33) days after the Approval Date, or otherwise
by mutual agreement of Buyer and Seller.”

 

3.Due Diligence Extension. The definition of “Due Diligence Period” in paragraph
31 of Addendum I to the Purchase Agreement is hereby amended and restated in its
entirety as follows:

 

“31. Due Diligence Period. A period of time commencing on the Effective Date and
ending at 3:00 p.m., California time, on February 13, 2015.”

 

4.Ratification and Affirmation of Contract. Seller and Buyer hereby ratify and
affirm the Purchase Agreement in its entirety, except as expressly amended
herein. The provisions of this Amendment shall control in the event of any
conflicts with the provisions of the Purchase Agreement.

 

Third Amendment to
Purchase and Sale Agreement
(Tri-City Corporate Centre – Fund V Office Portfolio)
Page 1 of 4

 

 

5.Execution of Amendment. This Amendment may be executed in counterparts, each
of which shall be part of one and the same instrument, which counterparts will
be transmitted to each party to the Purchase Agreement by facsimile or email
transmission of signature pages. This Amendment shall not be effective or
binding upon either party until and unless Seller and Buyer have each received a
signed signature page to this Amendment from the other party.

 

[SIGNATURES ON FOLLOWING PAGES]

 

Third Amendment to
Purchase and Sale Agreement
(Tri-City Corporate Centre – Fund V Office Portfolio)
Page 2 of 4

 

 

IN WITNESS WHEREOF, Seller and Buyer have executed this Amendment as of the date
first set forth above.

 

SELLER (AS TO THE FUND V ASSETS):

 

RANCON REALTY FUND V, a California limited

partnership

 

By: RANCON FINANCIAL CORPORATION,     a California corporation, its general
partner  

 

  By:   /s/ Steven Van Houton     Name:   /s/ Steven Van Houton     Its:   Vice
President of Tri-City Transactions  

 

SELLER (AS TO THE FUND V SUBSIDIARY ASSETS):

 

RANCON REALTY FUND V SUBSIDIARY LLC,

a Delaware limited liability company

 

  By:   /s/ Steven Van Houton     Name:   Steven Van Houton     Its:   Vice
President of Tri-City Transactions  

 

SELLER (AS TO THE FUND V SUBSIDIARY TWO ASSETS):

 

RANCON REALTY FUND V SUBSIDIARY TWO LLC,

a Delaware limited liability company

 

  By:   /s/ Steven Van Houton     Name:   Steven Van Houton     Its:   Vice
President of Tri-City Transactions  

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Third Amendment to
Purchase and Sale Agreement
(Tri-City Corporate Centre – Fund V Office Portfolio)
Page 3 of 4

 

 

BUYER:

 

TRICITY GRAND AVENUE PARTNERS, LLC,

a Delaware limited liability company

 

By:   /s/ Cary Kleinman   Name:   Cary Kleinman   Its:   Authorized Signatory  
      By:   /s/ Jared Lazarus   Name:   Jared Lazarus   Its:   Authorized
Signatory  

 

Third Amendment to
Purchase and Sale Agreement
(Tri-City Corporate Centre – Fund V Office Portfolio)
Page 4 of 4

 

  

FIFTH AMENDMENT TO

PURCHASE AND SALE AGREEMENT

(TRI-CITY CORPORATE CENTRE – FUND V OFFICE PORTFOLIO)

 

THIS FIFTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”), dated as
of February 13, 2015, is made by and between RANCON REALTY FUND V, a California
limited partnership (“Fund V”), RANCON REALTY FUND V SUBSIDIARY, LLC, a Delaware
limited liability company (“Fund V Subsidiary”), RANCON REALTY FUND V SUBSIDIARY
TWO, LLC, a Delaware limited liability company (“Fund V Subsidiary Two” and
together with Fund V and Fund V Subsidiary, “Seller”) and TRICITY GRAND AVENUE
PARTNERS, LLC, a Delaware limited liability company (“Buyer”).

 

A.Seller and Buyer are parties to that certain Purchase and Sale Agreement dated
January 16, 2015, as amended by that certain First Amendment to Purchase and
Sale Agreement dated as of February 6, 2015, and that certain Second Amendment
to Purchase and Sale Agreement dated as of February 9, 2015, and that certain
Third Amendment to Purchase and Sale Agreement dated as of February 10, 2015,
and that certain Fourth Amendment to Purchase and Sale Agreement dated as of
February 11, 2015 (collectively, and as so amended, the “Purchase Agreement”).

 

B.Seller and Buyer desire to amend certain provisions of the Purchase Agreement
as set forth herein.

 

NOW THEREFORE, in consideration of the premises, their mutual covenants and
promises set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Buyer
hereby agree as follows:

 

1.Defined Terms. Capitalized terms used in this Amendment shall have the
meanings set forth in the Purchase Agreement except as otherwise defined herein.

 

2.Closing Date Extension. The definition of “Closing Date” in paragraph 22 of
Addendum I to the Purchase Agreement is hereby amended and restated in its
entirety as follows:

 

“22. Closing Date. Thirty (30) days after the Approval Date, or otherwise by
mutual agreement of Buyer and Seller.”

 

3.Due Diligence Extension. The definition of “Due Diligence Period” in paragraph
31 of Addendum I to the Purchase Agreement is hereby amended and restated in its
entirety as follows:

 

“31. Due Diligence Period. A period of time commencing on the Effective Date and
ending at 3:00 p.m., California time, on February 18, 2015.”

 

4.Ratification and Affirmation of Contract. Seller and Buyer hereby ratify and
affirm the Purchase Agreement in its entirety, except as expressly amended
herein. The provisions of this Amendment shall control in the event of any
conflicts with the provisions of the Purchase Agreement.

 

Fifth Amendment to
Purchase and Sale Agreement
(Tri-City Corporate Centre – Fund V Office Portfolio)
Page 1 of 4

 

 

5.Execution of Amendment. This Amendment may be executed in counterparts, each
of which shall be part of one and the same instrument, which counterparts will
be transmitted to each party to the Purchase Agreement by facsimile or email
transmission of signature pages. This Amendment shall not be effective or
binding upon either party until and unless Seller and Buyer have each received a
signed signature page to this Amendment from the other party.

 

[SIGNATURES ON FOLLOWING PAGES]

 

Fifth Amendment to
Purchase and Sale Agreement
(Tri-City Corporate Centre – Fund V Office Portfolio)
Page 2 of 4

 

 

IN WITNESS WHEREOF, Seller and Buyer have executed this Amendment as of the date
first set forth above.

 

SELLER (AS TO THE FUND V ASSETS):

 

RANCON REALTY FUND V, a California limited

partnership

 

By: RANCON FINANCIAL CORPORATION,     a California corporation, its general
partner  

 

  By:   /s/ Jeff Comerchero     Name:   Jeff Comerchero     Its:   Vice
President of Tri-City Transactions  

 

SELLER (AS TO THE FUND V SUBSIDIARY ASSETS):

 

RANCON REALTY FUND V SUBSIDIARY LLC,

a Delaware limited liability company

 

  By:   /s/ Jeff Comerchero     Name:   Jeff Comerchero     Its:   Vice
President of Tri-City Transactions  

 

SELLER (AS TO THE FUND V SUBSIDIARY TWO ASSETS):

 

RANCON REALTY FUND V SUBSIDIARY TWO LLC,

a Delaware limited liability company

 

  By:   /s/ Jeff Comerchero     Name:   Jeff Comerchero     Its:   Vice
President of Tri-City Transactions  

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Fifth Amendment to
Purchase and Sale Agreement
(Tri-City Corporate Centre – Fund V Office Portfolio)
Page 3 of 4

 

 

BUYER:

 

TRICITY GRAND AVENUE PARTNERS, LLC,

a Delaware limited liability company

 

By:   /s/ Ambrose Fisher   Name:   Ambrose Fisher   Its:   Authorized Signatory
        By:   /s/ Mark Jacobs   Name:   Mark Jacobs   Its:   Authorized
Signatory  

 

Fifth Amendment to
Purchase and Sale Agreement
(Tri-City Corporate Centre – Fund V Office Portfolio)
Page 4 of 4

 

 

SIXTH AMENDMENT TO

PURCHASE AND SALE AGREEMENT

(TRI-CITY CORPORATE CENTRE – FUND V OFFICE PORTFOLIO)

 

THIS SIXTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”), dated as
of February 18, 2015, is made by and between RANCON REALTY FUND V, a California
limited partnership (“Fund V”), RANCON REALTY FUND V SUBSIDIARY, LLC, a Delaware
limited liability company (“Fund V Subsidiary”), RANCON REALTY FUND V SUBSIDIARY
TWO, LLC, a Delaware limited liability company (“Fund V Subsidiary Two” and
together with Fund V and Fund V Subsidiary, “Seller”) and TRICITY GRAND AVENUE
PARTNERS, LLC, a Delaware limited liability company (“Buyer”).

 

A.Seller and Buyer are parties to that certain Purchase and Sale Agreement dated
January 16, 2015, as amended by that certain First Amendment to Purchase and
Sale Agreement dated as of February 6, 2015, and that certain Second Amendment
to Purchase and Sale Agreement dated as of February 9, 2015, and that certain
Third Amendment to Purchase and Sale Agreement dated as of February 10, 2015,
and that certain Fourth Amendment to Purchase and Sale Agreement dated as of
February 11, 2015, and that certain Fifth Amendment to Purchase and Sale
Agreement dated as of February 13, 2015 (collectively, and as so amended, the
“Purchase Agreement”).

 

B.Seller and Buyer desire to amend certain provisions of the Purchase Agreement
as set forth herein.

 

NOW THEREFORE, in consideration of the premises, their mutual covenants and
promises set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Buyer
hereby agree as follows:

 

1.Defined Terms. Capitalized terms used in this Amendment shall have the
meanings set forth in the Purchase Agreement except as otherwise defined herein.

 

2.Closing Date Extension. The definition of “Closing Date” in paragraph 22 of
Addendum I to the Purchase Agreement is hereby amended and restated in its
entirety as follows:

 

“22. Closing Date. Twenty-eight (28) days after the Approval Date, or otherwise
by mutual agreement of Buyer and Seller.”

 

3.Due Diligence Extension. The definition of “Due Diligence Period” in paragraph
31 of Addendum I to the Purchase Agreement is hereby amended and restated in its
entirety as follows:

 

“31. Due Diligence Period. A period of time commencing on the Effective Date and
ending at 3:00 p.m., California time, on February 20, 2015.”

 

4.Ratification and Affirmation of Contract. Seller and Buyer hereby ratify and
affirm the Purchase Agreement in its entirety, except as expressly amended
herein. The provisions of this Amendment shall control in the event of any
conflicts with the provisions of the Purchase Agreement.

 

Sixth Amendment to
Purchase and Sale Agreement
(Tri-City Corporate Centre – Fund V Office Portfolio)
Page 1 of 4

 

 

5.Execution of Amendment. This Amendment may be executed in counterparts, each
of which shall be part of one and the same instrument, which counterparts will
be transmitted to each party to the Purchase Agreement by facsimile or email
transmission of signature pages. This Amendment shall not be effective or
binding upon either party until and unless Seller and Buyer have each received a
signed signature page to this Amendment from the other party.

 

[SIGNATURES ON FOLLOWING PAGES]

 

Sixth Amendment to
Purchase and Sale Agreement
(Tri-City Corporate Centre – Fund V Office Portfolio)
Page 2 of 4

 

 

IN WITNESS WHEREOF, Seller and Buyer have executed this Amendment as of the date
first set forth above.

 

SELLER (AS TO THE FUND V ASSETS):

 

RANCON REALTY FUND V, a California limited

partnership

 

By: RANCON FINANCIAL CORPORATION,     a California corporation, its general
partner  

 

  By:   /s/ Dan Stephenson     Name:   Dan Stephenson     Its:    

 

SELLER (AS TO THE FUND V SUBSIDIARY ASSETS):

 

RANCON REALTY FUND V SUBSIDIARY LLC,

a Delaware limited liability company

 

  By:   /s/ Dan Stephenson     Name:   Dan Stephenson     Its:    

 

SELLER (AS TO THE FUND V SUBSIDIARY TWO ASSETS):

 

RANCON REALTY FUND V SUBSIDIARY TWO LLC,

a Delaware limited liability company

 

  By:   /s/ Dan Stephenson     Name:   Dan Stephenson     Its:    

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Sixth Amendment to
Purchase and Sale Agreement
(Tri-City Corporate Centre – Fund V Office Portfolio)
Page 3 of 4

 

 

BUYER:

 

TRICITY GRAND AVENUE PARTNERS, LLC,

a Delaware limited liability company

 

By:   /s/ Ambrose Fisher   Name:   Ambrose Fisher   Its:   Authorized Signatory
        By:   /s/ Jared Lazarus   Name:   Jared Lazarus   Its:   Authorized
Signatory  

 

Sixth Amendment to
Purchase and Sale Agreement
(Tri-City Corporate Centre – Fund V Office Portfolio)
Page 4 of 4

 